EXHIBIT 10.1


    












AMENDED AND RESTATED LNG SALE AND PURCHASE AGREEMENT
(FOB)


Dated January 25, 2012


BETWEEN
SABINE PASS LIQUEFACTION, LLC
(Seller)
AND
BG GULF COAST LNG, LLC
(Buyer)
 




--------------------------------------------------------------------------------


Table of Contents
 
 
 
Page No.
1.
Definitions and Interpretation
2


1.1
Definitions
2


1.2
Interpretation
17


1.3
Replacement of Rates and Indices No Longer Available
17


2.
Approvals and Conditions Precedent
18


2.1
Approvals
18


2.2
Conditions Precedent
19


3.
Subject Matter
21


3.1
Sale and Purchase
21


3.2
Facilities
22


3.3
Destination
23


4.
Term
23


4.1
Term
23


4.2
Train 1 DFCD
25


4.3
Delayed Train 1 DFCD and Commercial Operability
26


4.4
Contract Year
27


4.5
Early Cargoes
27


4.6
Additional Trains
29


5.
Quantities
31


5.1
ACQ
31


5.2
Adjusted Annual Contract Quantity
36


5.3
Round-Up/Round-Down Quantities
36


5.4
Major Scheduled Maintenance and Inspections
37


5.5
Buyer's Purchase Obligation
39


5.6
Buyer's Cancellation Right
41


5.7
Seller's Delivery Obligation
42


6.
Delivery Point, Title and Risk
43


6.1
Delivery Point
43


6.2
Title and Risk
43


7.
Transportation and Loading
44


7.1
Transportation by Buyer
44


7.2
Sabine Pass Facility
44


7.3
Compatibility of the Sabine Pass Facility with LNG Tankers
46


7.4
Buyer Inspection Rights in Respect of the Sabine Pass Facility
46


7.5
LNG Tankers
47


7.6
LNG Tanker Inspections; LNG Tanker Vetting Procedures; Right to Reject LNG
Tanker
50


7.7
Port Liability Agreement
51


7.8
Sabine Pass Marine Operations Manual
52


7.9
Loading of LNG Tankers
52


7.10
Notice of Readiness
54






i

--------------------------------------------------------------------------------


7.11
Berthing Assignment
54


7.12
Berth Time
56


7.13
LNG Transfers at the Sabine Pass Facility
57


7.14
LNG Tanker Not Ready for LNG Transfer; Excess Berth Time
58


7.15
Cooperation
59


7.16
Cool-Down and Gas-Up of LNG Tankers
60


8.
Annual Delivery Program
62


8.1
Programming Information
62


8.2
Determination of Annual Delivery Program
63


8.3
Changes to Annual Delivery Program
64


8.4
Ninety Day Schedule
66


8.5
Force Majeure Affecting LNG Tanker or Discharge Terminal
6


8.6
Amended ADP to Schedule Cargoes from Additional Trains
66


9.
Contract Sales Price
67


9.1
Contract Sales Price
67


9.2
Unit Fixed Charge
67


9.3
Monthly Sales Charge
69


10.
Invoicing and Payment
71


10.1
Invoices and Cargo Documentation
71


10.2
Payment
73


10.3
Disputed Invoice
74


10.4
Delay in Payment
76


10.5
Audit Rights
7


10.6
Seller's Right to Suspend Performance
77


11.
Taxes
77


11.1
Responsibility
77


11.2
Seller Taxes
77


11.3
Buyer Taxes
78


11.4
Withholding Taxes
79


11.5
Sales Tax Exemption
79


11.6
Mitigation
79


11.7
Refunds
79


12.
Quality
80


12.1
Specification
80


12.2
Determining LNG Specifications
80


12.3
Off-Specification LNG
80


13.
Measurements and Tests
82


13.1
LNG Measurement and Tests
8


13.2
Parties to Supply Devices
83


13.3
Selection of Devices
83


13.4
Tank Gauge Tables of LNG Tanker
83


13.5
Gauging and Measuring LNG Volumes Loaded
83


13.6
Samples for Quality Analysis
83






ii

--------------------------------------------------------------------------------


13.7
Quality Analysis
84


13.8
Operating Procedures
84


13.9
MMBtu Quantity Delivered
84


13.10
Verification of Accuracy and Correction for Error
84


13.11
Costs and Expenses
84


14.
Force Majeure
85


14.1
Force Majeure
85


14.2
Limitations on Force Majeure
86


14.3
Notification
89


14.4
Measures
89


14.5
No Extension of Term
8


14.6
Settlement of Industrial Disturbances
89


14.7
Foundation Customer Priority
90


14.8
Effect of Extended Force Majeure
90


15.
Liabilities and Indemnification
90


15.1
General
90


15.2
Limitations on Liability
90


15.3
Credit Support
93


15.4
Third Party Liability
93


15.5
Seller's Insurance
95


15.6
Buyer's Insurance
95


16.
Safety
95


16.1
General
95


16.2
Third Parties
96


17.
Representations, Warranties and Undertakings
96


17.1
Representations and Warranties of Buyer
96


17.2
Representations and Warranties of Seller
96


17.3
Business Practices
97


17.4
Common Facilities Agreements
97


18.
Exchange of Information
98


19.
Confidentiality
98


19.1
Duty of Confidentiality
98


19.2
Permitted Disclosures
98


19.3
Duration of Confidentiality
100


20.
Default and Termination
100


20.1
Termination Events
100


20.2
Termination
101


20.3
Survival
102


21.
Dispute Resolution and Governing Law
102


21.1
Dispute Resolution
102


21.2
Expert Determination
105


21.3
Governing Law
106


21.4
Immunity
106






iii

--------------------------------------------------------------------------------


22.
Assignments
107


22.1
Merger, Consolidation, Acquisition
107


22.2
Assignment by Buyer
107


22.3
Assignments by Seller
108


22.4
Seller Financing
109


23.
Contract Language
111


24.
Miscellaneous
11


24.1
Disclaimer of Agency
111


24.2
Entire Agreement
111


24.3
Third Party Beneficiaries
111


24.4
Amendments and Waiver
111


24.5
Exclusion
112


25.
Notices
112


25.1
Form of Notice
112


25.2
Effective Time of Notice
113


26.
Business Practices
113


26.1
Trade Law Compliance.
113


26.2
Use of LNG
114


26.3
Prohibited Practices
114


26.4
Records; Audit
115


26.5
Indemnity
115





Exhibit A
Measurements
 
Exhibit B
Form of Port Liability Agreement
 
Exhibit C
Form of Guaranty
 
Exhibit D
Second Amended and Restated LNG Terminal Use Agreement
 
Exhibit E
Cooperation Agreement
 
Exhibit F
Transportation Precedent Agreement Firm Transportation Services
 
Exhibit G
Tug Services Agreement
 
Exhibit H
Tug Characteristics
 
Exhibit I
Additional Trains Window-Narrowing Mechanism
 








iv

--------------------------------------------------------------------------------


AMENDED AND RESTATED LNG SALE AND PURCHASE AGREEMENT
THIS AMENDED AND RESTATED LNG SALE AND PURCHASE AGREEMENT, which amends and
restates the Original SPA in its entirety, is made and entered into as of
January 25, 2012 by and between Sabine Pass Liquefaction, LLC, a Delaware
limited liability company whose principal place of business is located at 700
Milam St., Suite 800, Houston, TX 77002 (“Seller”), and BG Gulf Coast LNG, LLC,
a Delaware limited liability company whose principal place of business is
located at 811 Main St., Suite 3400, Houston, TX 77002 (“Buyer”). Buyer and
Seller are each referred to herein as a “Party” and collectively as the
“Parties”.
Recitals
(1)
Seller's Affiliate, Sabine Pass LNG, L.P. (“SPLNG”), owns and operates a
liquefied natural gas receiving and regasification terminal situated on the Pass
Channel of the Sabine Neches Waterway in southwest Cameron Parish, Louisiana;

(2)
Seller is developing and intends to construct and own the Sabine Liquefaction
Facility (including up to four (4) modules, each capable of producing
approximately four decimal two (4.2) million metric tonnes per annum of LNG
production capacity), which will be operated simultaneously with a portion of
the currently existing LNG import capacity at the Sabine Pass Facility, making
the Sabine Pass Facility a bi-directional LNG import and export terminal;

(3)
SPLNG provides berthing, storage, regasification, and other services at the
Sabine Pass Facility to Cheniere Energy Investments, LLC (“Cheniere
Investments”), an Affiliate of Seller, pursuant to that certain Amended and
Restated LNG Terminal Use Agreement (as amended, the “TUA”) between Cheniere
Investments and SPLNG dated November 9, 2006, and Cheniere Investments intends
to convey, transfer or assign some or all of its rights under the TUA to Seller,
and Seller intends to take such conveyance, transfer, or assignment of such
rights, in order to enable Seller to utilize certain of SPLNG's facilities and
provide services under this Agreement;

(4)
Buyer is or may be engaged in the purchase of LNG at the Sabine Pass Facility
and transportation of such LNG to one or more Discharge Terminals;

(5)
Seller and Buyer entered into the Original SPA setting out the Parties'
respective rights and obligations in relation to the sale and purchase of LNG;
and

(6)
Seller and Buyer desire to amend and restate the Original SPA in its entirety as
set forth herein.

It is agreed:








--------------------------------------------------------------------------------


1.
Definitions and Interpretation

1.1
Definitions

The words and expressions below shall, unless the context otherwise requires,
have the meanings respectively assigned to them:
AAA:
as defined in Section 21.1.2;

AACQ:
as defined in Section 5.2;

ACQ:
as defined in Section 5.1.1;

Actual Berth Time:
as defined in Section 7.12.2;

Adverse Weather Conditions:
weather or sea conditions actually experienced at or near the Sabine Pass
Facility that are sufficiently severe: (i) to prevent an LNG Tanker from
proceeding to berth, or loading or departing from berth, in accordance with one
or more of the following: (a) regulations published by a Governmental Authority;
(b) an Approval; or (c) an order of a Pilot; (ii) to cause an actual
determination by the master of an LNG Tanker that it is unsafe for such LNG
Tanker to berth, load, or depart from berth; or (iii) to prevent or severely
limit the production capability of the Sabine Pass Facility;

Affiliate:
with respect to any Person, any other Person which directly or indirectly
through one or more intermediaries controls, is controlled by or is under common
control with such Person; for purposes of this definition, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”) means the direct or indirect ownership of fifty percent (50%) or more of
the voting rights in a Person or the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or otherwise;

Agreement:
this agreement, including the Schedules and Exhibits hereto, as the same may be
amended, modified or replaced from time to time;

Allotted Berth Time:
as defined in Section 7.12.1;




2

--------------------------------------------------------------------------------


Annual Delivery Program or ADP:
as defined in Section 8.2.3;

Applicable Laws:
in relation to matters covered by this Agreement, all applicable laws, statutes,
rules, regulations, ordinances, codes, standards and rules of common law, and
judgments, decisions, interpretations, orders, directives, injunctions, writs,
decrees, stipulations, or awards of any applicable Governmental Authority or
duly authorized official, court or arbitrator thereof, including all Approvals
and Export Authorizations, in each case, now existing or which may be enacted or
issued after the Effective Date;

Approvals:
any and all permits (including work permits), franchises, authorizations,
approvals, grants, licenses, visas, waivers, exemptions, consents, permissions,
registrations, decrees, privileges, variances, validations, confirmations or
orders granted by or filed with any Governmental Authority, but specifically
excluding the Export Authorizations;

Bankruptcy Event:
with respect to any Person: (i) such Person's suspension of payment of, or
request to any court for a moratorium on payment of, all or a substantial part
of such Person's debts; (ii) such Person's making of a general assignment or any
composition with or for the benefit of its creditors except to the extent
otherwise permitted by Section 22; (iii) any filing, or consent by answer by
such Person to the filing against it, of a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction; or (iv) any order under the bankruptcy or
insolvency laws of any jurisdiction: (a) entered for the winding up, bankruptcy,
liquidation, dissolution, custodianship or administration with respect to such
Person or any substantial part of such Person's property; (b) constituting an
order for relief with respect to such Person; (c) approving a petition for
relief or reorganization or any other petition in bankruptcy or insolvency law
with respect to such




3

--------------------------------------------------------------------------------


Person; or (d) approving any petition filed in bankruptcy or insolvency law
against such Person;
Btu:
the amount of heat equal to one thousand fifty-five decimal zero five six
(1,055.056) Joules;

Business Day:
any Day (other than Saturdays, Sundays and national holidays in the United
States of America) on which banks are normally open to conduct business in the
United States of America;

Buyer:
as defined in the Preamble;

Buyer Taxes:
as defined in Section 11.3;

Cancellation Deadline:
with respect to any particular cargo, the twentieth (20th) Day of Month m minus
two (2), where “m” is the Month in which the relevant cargo's Delivery Window
starts;

Cancellation Right:
as defined in Section 5.6.1;

Cargo DoP Payment:
as defined in Section 5.7.2;

Cargo DoP Quantity:
as defined in Section 5.7.2;

Cargo Shortfall Quantity:
as defined in Section 5.5.2;

Claim:
all claims, demands, legal proceedings, or actions that may exist, arise, or be
threatened currently or in the future at any time following the Effective Date,
whether or not of a type contemplated by any Party, and whether based on
federal, state, local, statutory or common law or any other Applicable Law;

Cheniere Investments:
as defined in the Recitals;

Common Facilities Agreement:
each of the following:

(a)    Second Amended and Restated LNG Terminal Use Agreement, to be executed by
Seller and SPLNG, in the form attached hereto as Exhibit D;
(b)    Cooperation Agreement, to be executed by Seller and SPLNG, in the form
attached hereto as Exhibit E; and



4

--------------------------------------------------------------------------------


(c)    Transportation Precedent Agreement Firm Transportation Services, to be
executed by Seller and Cheniere Creole Trail Pipeline, L.P., in the form
attached hereto as Exhibit F;
in each case, except as may be amended, modified or supplemented in accordance
with Section 17.4;
Composite ADP:
as defined in Section 8.2.4;

Conditions Precedent:
as defined in Section 2.2.1;

Confidential Information:
as defined in Section 19.1;

Connecting Pipeline:
each of the Creole Trail Pipeline, the Kinder Morgan Louisiana Pipeline, or such
other pipeline as may be interconnected to the Sabine Pass Facility, as
applicable;

Contract Year:
as defined in Section 4.4;

Cover Damages:
as defined in Section 5.5.3(a);

CP Deadline:
as defined in Section 2.2.3;

CP Fulfillment Date:
as defined in Section 2.2.2;

Creole Trail Pipeline:
that certain Gas pipeline, owned and operated by Cheniere Creole Trail Pipeline,
L.P., which interconnects with the Sabine Pass Facility, and extending for
approximately ninety-two (92) miles to a point of interconnection with major
interstate Gas pipelines near De Quincy, Louisiana; and which may in the future
be extended by approximately fifty (50) miles (upon such election by Cheniere
Creole Trail Pipeline, L.P.) to a point of interconnection with a major
interstate Gas pipeline near Rayne, Louisiana;

CSP:
as defined in Section 9.1;

Cubic Meter:
in relation to Gas, the quantity of dry ideal Gas, at a temperature of fifteen
(15) degrees Celsius and a pressure of one hundred one decimal three two five
(101.325) kilopascals absolute contained in a volume of one (1) cubic meter;






5

--------------------------------------------------------------------------------


Day:
a period of twenty-four (24) consecutive hours starting at 00:00 hours local
time in Cameron Parish, Louisiana;

Delivery Point:
as defined in Section 6.1;

Delivery Window:
a twenty-four (24) hour period starting at 6:00 a.m. on a specified Day and
ending twenty-four (24) consecutive hours thereafter that is allocated to Buyer
under the ADP or Ninety Day Schedule or as identified in a notice from Seller to
Buyer pursuant to Section 4.5.2 or 4.5.3, as applicable;

Demurrage Event:
as defined in Section 7.12.3;

Designated Train:
the first Train that is commercially operable, as determined in accordance with
Section 4.3;

Direct Agreement:
as defined in Section 22.4.3;

Discharge Terminal:
with respect to each cargo of LNG taken or scheduled to be taken by Buyer
pursuant to this Agreement, the facilities intended by Buyer to be utilized for
the unloading, reception, discharge, storage, treatment (if necessary), and
regasification of the LNG and the processing and send-out of Gas or regasified
LNG, and other relevant infrastructure, including marine facilities (such as
breakwaters and tugs) for the safe passage to berth of LNG Tankers, terminal
facilities for the berthing and discharging of LNG Tankers, LNG storage tanks
and the regasification plant as specified in the ADP or Ninety Day Schedule, as
applicable;

Dispute:
any dispute or difference of whatsoever nature arising under, out of, in
connection with or in relation (in any manner whatsoever) to this Agreement or
the subject matter of this Agreement, including (a) any dispute or difference
concerning the initial or continuing existence of this Agreement or any
provision of it, or as to whether this Agreement or any provision of it is
invalid, illegal or unenforceable (whether initially or otherwise); or (b) any
dispute or claim which is ancillary or connected, in each case in any manner
whatsoever, to the foregoing;




6

--------------------------------------------------------------------------------


Effective Date:
October 25, 2011;

ETA:
with respect to an LNG Tanker, the estimated time of arrival of such LNG Tanker
at the PBS;

Expert:
a Person agreed upon or appointed in accordance with Section 21.2.1;

Export Authorizations:
the FTA Export Authorization and the Non-FTA Export Authorization, either
individually or together (as the context requires);

FID:
as defined in Section 2.2.1(c);

Final Contract Year:
as defined in Section 4.4(b);

Final Invoice:
as defined in Section 10.1.1(a);

Final Window Period:
as defined in Section 4.2.4;

First Contract Year:
as defined in Section 4.4(a);

First Window Period:
as defined in Section 4.2.1;

Force Majeure:
as defined in Section 14.1;

Foundation Customer:
(a) Buyer; and (b) any other customer of Seller, other than an Affiliate of
Seller, that enters into an LNG purchase agreement for the purchase and export
of no less than zero decimal seven (0.7) million metric tonnes per annum of LNG
from the Sabine Pass Facility, with a minimum term of twenty (20) years and an
effective date on or prior to the FID for such customer's designated LNG
production train located at the Sabine Pass Facility;

Foundation Customer Priority:
as defined in Section 14.7;

FTA Export Authorization:
that certain order number 2833 of the Office of Fossil Energy of the U.S.
Department of Energy, dated September 7, 2010, granting to Seller the long-term,
multi-contract authorization to export up to the equivalent of approximately
sixteen (16) million metric tonnes per annum of LNG by vessel from the Sabine
Pass Facility for a thirty (30) year term, as the same may be supplemented,
amended,




7

--------------------------------------------------------------------------------


modified, changed, superseded or replaced from time to time;
Gas:
any hydrocarbon or mixture of hydrocarbons consisting predominantly of methane
that is in a gaseous state;

Governmental Authority:
any national, regional, state, or local government, or any subdivision, agency,
commission or authority thereof (including any maritime authorities, port
authority or any quasi-governmental agency), having jurisdiction over a Party
(or any Affiliate or direct or indirect owner thereof), a Connecting Pipeline,
Gas in a Connecting Pipeline or the Sabine Pass Facility, the Sabine Pass
Facility, LNG in the Sabine Pass Facility, an LNG Tanker, a Transporter, the
last disembarkation port of an LNG Tanker, a Discharge Terminal, or any Gas
pipeline which interconnects with a Connecting Pipeline and which transports Gas
to or from a Connecting Pipeline, as the case may be, and acting within its
legal authority;

Gross Heating Value:
the quantity of heat expressed in Btu produced by the complete combustion in air
of one (1) cubic foot of anhydrous gas, at a temperature of sixty (60) degrees
Fahrenheit and at an absolute pressure of fourteen decimal six nine six (14.696)
pounds per square inch, with the air at the same temperature and pressure as the
gas, after cooling the products of the combustion to the initial temperature of
the gas and air, and after condensation of the water formed by combustion;

Guarantor:
(i) BG Energy Holdings Limited, a company organized under the laws of England
and Wales or any successor(s) thereto pursuant to the terms of the Guaranty or
(ii) any other Person approved by Seller (acting reasonably) to provide a
Guaranty;

Guaranty:
an irrevocable payment guaranty, substantially in the form attached as Exhibit C
hereto, which is executed by a Guarantor in favor of Seller;

HH:
the final settlement price (in USD per MMBtu) for the New York Mercantile
Exchange's Henry Hub natural gas futures contract for the Month in which




8

--------------------------------------------------------------------------------


the relevant cargo's Delivery Window is scheduled to begin;
Hypothetical Termination Date:
as defined in Section 15.2.6(b);

ICC:
as defined in Section 21.2.1;

Indemnified Party:
as defined in Section 15.4(a);

Indemnifying Party:
as defined in Section 15.4(a);

Inspection Maintenance Quantity:
as defined in Section 5.4.2;

International LNG Terminal Standards:
to the extent not inconsistent with the express requirements of this Agreement,
the international standards and practices applicable to the design,
construction, equipment, operation or maintenance of LNG receiving and
regasification terminals or LNG liquefaction terminals, as the case may be,
established by the following (such standards to apply in the following order of
priority): (i) a Governmental Authority having jurisdiction over the Sabine Pass
Facility, Seller, or Seller's operator; (ii) the Society of International Gas
Tanker and Terminal Operators (to the extent applicable); and (iii) any other
internationally recognized non-governmental agency or organization with whose
standards and practices it is customary for Reasonable and Prudent Operators of
LNG receiving and regasification terminals or LNG liquefaction terminals, as the
case may be, to comply, provided, however, that in the event of a conflict
between any of the priorities noted above, the priority with the lowest roman
numeral noted above shall prevail;

International LNG Vessel Standards:
to the extent not inconsistent with the express requirements of this Agreement,
the international standards and practices applicable to the ownership, design,
equipment, operation or maintenance of LNG vessels established by: (i) the
International Maritime Organization; (ii) the Oil Companies International Marine
Forum (OCIMF); (iii) the Society of International Gas Tanker and Terminal
Operators (SIGTTO) (or any successor body of the same); (iv) the International
Navigation Association (PIANC); (v) the International Association of




9

--------------------------------------------------------------------------------


Classification Societies; and (vi) any other internationally recognized agency
or non-governmental organization with whose standards and practices it is
customary for Reasonable and Prudent Operators of LNG vessels to comply,
provided, however, that in the event of a conflict between any of the priorities
noted above, the priority with the lowest roman numeral noted above shall
prevail;
International Standards:
(i) with respect to Buyer, the International LNG Vessel Standards; (ii) with
respect to Seller, the International LNG Terminal Standards;

In-Transit Final Notice:
as defined in Section 7.9.3(c);

In-Transit First Notice:
as defined in Section 7.9.2;

In-Transit Second Notice:
as defined in Section 7.9.3(a);

In-Transit Third Notice:
as defined in Section 7.9.3(b);

Kinder Morgan Louisiana Pipeline:
the Kinder Morgan Louisiana Pipeline, owned and operated by Kinder Morgan
Louisiana Pipeline LLC, a Delaware limited liability company;

Late CP Notice:
as defined in Section 2.2.5(b);

Lender:
any Person, other than a shareholder of either Party, duly authorized in its
principal place of business to lend monies, to finance or to provide financial
support in any form in respect of the Sabine Liquefaction Facility, including
any export credit agency, funding agency, bondholder, insurance agency,
underwriter or similar institution in relation to the provision of finance or
financial support;

Lenders' Agent:
as defined in Section 22.4.1;

LIBOR:
on or from any Day, the percentage rate per annum published two (2) London
Banking Days before that Day at 11:00 a.m. London time, by the British Bankers
Association that appears on the Reuters Screen LIBOR01 page as three (3) Month
USD LIBOR or, if no such rate is published, such other rate representing the
cost of three (3) Month USD




10

--------------------------------------------------------------------------------


funds in the London interbank lending market on that Day as reasonably agreed by
the Parties;
LNG:
Gas in a liquid state at or below its point of boiling and at or near
atmospheric pressure;

LNG Tanker(s):
an ocean-going vessel suitable for transporting LNG which complies with the
requirements of this Agreement and which Buyer uses, or intends to use, in
connection with this Agreement;

Loading Port:
the port where the Sabine Pass Facility is located, in the vicinity of Cameron
Parish, Louisiana, or the port at an alternate supply source agreed by Buyer
pursuant to Section 3.1.3;

London Banking Day:
any Day (other than Saturdays, Sundays and national holidays in London, England)
on which banks are normally open to conduct business in London, England;

Loss:
any and all losses, liabilities, damages, costs, judgments, settlements and
expenses (whether or not resulting from Claims by Third Parties), including
interest and penalties with respect thereto and reasonable attorneys' and
accountants' fees and expenses;

Major Scheduled Maintenance Quantity:
as defined in Section 5.4.1;

Measurement Dispute:
as defined in Section 21.2.1;

Mitigation Sale:
as defined in Section 5.5.3(b);

MMBtu:
one million (1,000,000) Btus;

Month:
a calendar month, starting at 00:00 local time in Cameron Parish, Louisiana on
the first Day of such calendar month and ending at 24:00 local time in Cameron
Parish, Louisiana on the last Day of such calendar month;

Monthly Sales Charge:
as defined in Section 9.3;

Ninety Day Schedule:
as defined in Section 8.4;

Nominated T2 DFCD:
as defined in Section 1 of Exhibit I;




11

--------------------------------------------------------------------------------


Nominated T3 DFCD:
as defined in Section 2 of Exhibit I;

Nominated T4 DFCD:
as defined in Section 3 of Exhibit I;

Non-FTA Export Authorization:
that certain order number 2961 of the Office of Fossil Energy of the U.S.
Department of Energy, dated May 20, 2011, granting to Seller the long-term,
multi-contract authorization to export up to the equivalent of approximately
sixteen (16) million metric tonnes per annum of LNG by vessel from the Sabine
Pass Facility for a twenty (20) year term, as the same may be supplemented,
amended, modified, changed, superseded or replaced from time to time;

Notice of Readiness or NOR:
the notice of readiness issued by an LNG Tanker in accordance with Section
7.10.1;

Off-Spec LNG:
as defined in Section 12.3.1;

Operational Tolerance:
as defined in Section 5.5.3(c);

Original SPA:
that certain LNG Sale and Purchase Agreement dated October 25, 2011 by and
between Sabine Pass Liquefaction, LLC (as seller) and BG Gulf Coast LNG, LLC (as
buyer);

P&I Club:
a Protection and Indemnity Club that is a member of the International Group of
P&I Clubs;

P&I Insurance:
as defined in Section 15.6(b);

Party or Parties:
as defined in the Preamble;

Payor:
as defined in Section 11.4;

PBS:
the customary pilot boarding station at the Loading Port where the pilot boards
the LNG Tanker, as determined by the applicable Governmental Authority or other
entity with authority to regulate transit and berthing of vessels at the Loading
Port;

Person:
any individual, corporation, partnership, trust, unincorporated organization or
other legal entity, including any Governmental Authority;

Pilot:
any Person engaged by Transporter to come on board an LNG Tanker to assist the
master in




12

--------------------------------------------------------------------------------


pilotage, mooring and unmooring of such LNG Tanker;
Port Charges:
all charges of whatsoever nature (including rates, tolls, dues, fees, and
imposts of every description) in respect of an LNG Tanker entering or leaving
the Loading Port or loading LNG, including wharfage fees, in-and-out fees, line
handling charges, and charges imposed by fire boats, tugs and escort vessels,
the U.S. Coast Guard, a Pilot, and any other authorized Person assisting an LNG
Tanker to enter or leave the Loading Port, and further including port use fees,
throughput fees and similar fees payable by users of the Loading Port (or by
Seller or its operator on behalf of such users) to the West Cameron, Louisiana
Port Commission and Jefferson County, Texas Waterway and Navigation District;

Port Liability Agreement:
an agreement for use of the port and marine facilities located at the Loading
Port, to be entered into as described in Section 7.7.1, in the form attached in
Exhibit B hereto as may be amended pursuant to Section 7.7.4;

Pre-commercial LNG:
as defined in Section 4.5.1;

Provisional Invoice:
as defined in Section 10.1.1(b);

Qualifying Agreement:
as defined in Section 5.1.5(a);

Reasonable and Prudent
Operator:
a Person seeking in good faith to perform its contractual obligations, and in so
doing, and in the general conduct of its undertaking, exercising that degree of
skill, diligence, prudence and foresight which would reasonably and ordinarily
be expected from a skilled and experienced operator, complying with all
applicable International Standards and practices and regulations and approvals
of Governmental Authorities, engaged in the same type of undertaking under the
same or similar circumstances and conditions;

Regasification Capacity Users:
from time to time, Persons purchasing LNG terminalling services from SPLNG,
regardless of the short-term or long-term duration of the underlying




13

--------------------------------------------------------------------------------


terminal use agreement;
Round-Down Quantity:
as defined in Section 5.3.2;

Round-Up Quantity:
as defined in Section 5.3.1;

Rules:
as defined in Section 21.1.2;

Sabine Liquefaction Facility:
the facilities that Seller is developing and intends to construct, own and
operate adjacent to, or at the same location as the existing LNG receiving and
regasification terminal in Cameron Parish, Louisiana owned by SPLNG, including
the liquefaction trains and associated facilities, both inside and outside the
LNG plant, the Gas pretreatment and processing facilities, and all other related
facilities inclusive of the Designated Train and all subsequent Trains;

Sabine Pass Facility:
(i) the existing LNG receiving and regasification terminal in Cameron Parish,
Louisiana owned by SPLNG, including storage tanks, utilities, jetties, berthing
and marine facilities, and all other related facilities; and (ii) the Sabine
Liquefaction Facility;

Sabine Pass Marine Operations Manual:
as defined in Section 7.8;

SCF:
for Gas, the quantity of anhydrous Gas that occupies one (1) cubic foot of space
at a temperature of sixty (60) degrees Fahrenheit and a pressure of fourteen
decimal six nine six (14.696) pounds per square inch absolute;

Scheduled Cargo Quantity:
the quantity of LNG (in MMBtus) identified in the ADP or Ninety Day Schedule to
be loaded onto an LNG Tanker in a Delivery Window in accordance with Section 8
or as identified in a notice from Seller to Buyer pursuant to Section 4.5.2 or
4.5.3, as applicable;

Second Window Period:
as defined in Section 4.2.2;

Seller:
as defined in the Preamble;

Seller Aggregate Liability:
as defined in Section 15.2.6(b);

Seller Liability Cap:
as defined in Section 15.2.6(c);

Seller Taxes:
as defined in Section 11.2;




14

--------------------------------------------------------------------------------


SI:
the International System of Units;

Specifications:
as defined in Section 12.1.1;

SPLNG:
as defined in the Recitals;

T2 Delivery Period
the period beginning on the first day of January of the calendar year during
which the relevant Contract Year occurs and ending on the final day of May of
such calendar year plus the period beginning on the first day of October of such
calendar year and ending on the final day of December of such calendar year;

T4 Delivery Period:
the period beginning on the first day of January of the calendar year during
which the relevant Contract Year occurs and ending on the final day of April of
such calendar year plus the period beginning on the first day of November of
such calendar year and ending on the final day of December of such calendar
year;

Term:
as defined in Section 4.1.1;

Terminating Party:
as defined in Section 20.2.1;

Termination Event:
as defined in Section 20.1;

Third Party:
a Person other than a Party;

Third Party Claim:
as defined in Section 15.4(a);

Third Window Period:
as defined in Section 4.2.3;

Train:
an LNG production train located at the Sabine Liquefaction Facility, including
those facilities included in the Sabine Pass Facility that are necessary to
enable Seller to fulfill its obligations to Buyer from such LNG production
train;

Train 1 DFCD:
as defined in Section 4.2;

Train 1 Tranche:
one hundred eighty two million five hundred thousand (182,500,000) MMBtu, as may
be reduced pursuant to Section 4.1.2(b) in respect of the extension term, if
any, elected by Buyer pursuant to Section 4.1.2(a) (which election Buyer does
not




15

--------------------------------------------------------------------------------


subsequently withdraw pursuant to Section 4.1.2(c));
Train 2:
the second Train that is commercially operable, as determined in accordance with
Section 4.3;

Train 2 DFCD:
as defined in Section 4.6.1;

Train 2 FID:
as defined in Section 4.6.1;

Train 2 Final Window Period:
as defined in Section 1(d) of Exhibit I;

Train 2 Tranche:
thirty six million five hundred thousand (36,500,000) MMBtu, as may be reduced
pursuant to Section 4.1.2(b) in respect of the extension term, if any, elected
by Buyer pursuant to Section 4.1.2(a) (which election Buyer does not
subsequently withdraw pursuant to Section 4.1.2(c));

Train 3:
the third Train that is commercially operable, as determined in accordance with
Section 4.3;

Train 3 DFCD:
as defined in Section 4.6.2;

Train 3 FID:
as defined in Section 4.6.2;

Train 3 Final Window Period:
as defined in Section 2(d) of Exhibit I;

Train 3 Tranche:
thirty four million (34,000,000) MMBtu, as may be reduced pursuant to Section
4.1.2(b) in respect of the extension term, if any, elected by Buyer pursuant to
Section 4.1.2(a) (which election Buyer does not subsequently withdraw pursuant
to Section 4.1.2(c));

Train 4:
the fourth Train that is commercially operable, as determined in accordance with
Section 4.3;

Train 4 DFCD:
as defined in Section 4.6.3;

Train 4 FID:
as defined in Section 4.6.3;

Train 4 Final Window Period:
as defined in Section 3(d) of Exhibit I;

Train 4 Tranche:
thirty three million five hundred thousand (33,500,000) MMBtu, as may be reduced
pursuant to Section 4.1.2(b) in respect of the extension term, if any, elected
by Buyer pursuant to Section 4.1.2(a)




16

--------------------------------------------------------------------------------


(which election Buyer does not subsequently withdraw pursuant to Section
4.1.2(c));
Tranche:
each of the Train 1 Tranche, Train 2 Tranche, Train 3 Tranche, and Train 4
Tranche;

Transporter:
any Person who is a registered or disponent owner of, or any Person who
contracts with the same or with Buyer for the purposes of providing, operating,
or chartering any of the LNG Tankers;

TUA:
as defined in the Recitals;

UFC:
as defined in Section 9.2; and

USD:
the lawful currency from time to time of the United States of America.

1.2
Interpretation



For purposes of this Agreement:
1.2.1
The titles, headings, and numbering in this Agreement are included for
convenience only and will have no effect on the construction or interpretation
of this Agreement.

1.2.2
References in this Agreement to Sections and Exhibits are to those of this
Agreement unless otherwise indicated. References to this Agreement and to
agreements and contractual instruments will be deemed to include all exhibits,
schedules, appendices, annexes, and other attachments thereto and all subsequent
amendments and other modifications to such instruments, to the extent such
amendments and other modifications are not prohibited by the terms of this
Agreement.

1.2.3
The word “include” or “including” will be deemed to be followed by “without
limitation.” The term “will” has the same meaning as “shall,” and thus imposes
an obligation.

1.2.4
Whenever the context so requires, the singular includes the plural and the
plural includes the singular, and the gender of any pronoun includes the other
gender.

1.2.5
Unless otherwise indicated, references to any statute, regulation or other law
will be deemed to refer to such statute, regulation or other law as amended or
any successor law.

1.2.6
All references to a Person shall include such Person's successors and permitted
assigns.




17

--------------------------------------------------------------------------------


1.2.7
Unless otherwise indicated, any reference to a time of Day shall be to Central
Time in the United States of America.



1.3
Replacement of Rates and Indices No Longer Available



1.3.1
If (a) a publication that contains a rate or index used in this Agreement ceases
to be published for any reason or (b) such a rate or index ceases to exist, is
materially modified, or no longer is used as a liquid trading point for Gas (as
applicable), so as systematically to change its economic result, or is
disaggregated, displaced or abandoned, for any reason, the Parties shall
promptly discuss, with the aim of jointly selecting a rate or index or rates or
indices to be used in place of such rates and indices that maintains the intent
and economic effect of those original rates or indices.

1.3.2
If the Parties fail to agree on a replacement rate or index, either Party may
submit such issue to an Expert pursuant to Section 21.2. Any Expert selected
shall be instructed to select the published rate or index, or a combination of
published rates or indices, with adjustments as necessary or appropriate, that
most nearly preserves the intent and economic result of the original rates or
indices.

1.3.3
If any rate used in this Agreement is not published for a particular date, but
the publication containing such rate continues to be published and the rate
itself continues to exist, the Parties shall use the published rate in effect
for the date such rate was most recently published prior to the particular date,
unless otherwise provided in this Agreement.

1.3.4
If any index used in this Agreement is not published for a particular date, but
the publication containing such index continues to be published and the index
itself continues to exist, the Parties shall use the index from the geographic
location closest in proximity to the unpublished index from the same publication
in effect for the particular date adjusted by the difference between the same
indices from the most recent publication published prior to the particular date,
unless otherwise provided in this Agreement.

1.3.5
If an incorrect value is published for any rate or index used in this Agreement
and such error is corrected and published within ninety (90) Days of the date of
the publication of such incorrect rate or index, such corrected rate or index
will be substituted for the incorrect rate or index and any calculations
involving such rate or index will be recalculated and the Parties will take any
necessary actions based upon these revised calculations, including adjustments
of amounts previously invoiced and/or paid.



2.
Approvals and Conditions Precedent



2.1
Approvals




18

--------------------------------------------------------------------------------




2.1.1
Seller shall obtain and maintain in force both Export Authorizations (as in
effect on the Effective Date or as may be modified thereafter in a manner that
does not adversely affect Buyer) at all times, except as may be excused by Force
Majeure.

2.1.2
Buyer and Seller shall use reasonable efforts to obtain and maintain in force,
and shall use reasonable efforts to cause its Affiliates to obtain and maintain
in force, all Approvals which are required for its performance of this
Agreement.

2.1.3
With respect to a Party's obligations pursuant to Sections 2.1.1 and 2.1.2, the
other Party shall use reasonable efforts, and shall use reasonable efforts to
cause its Affiliates to use reasonable efforts, to cooperate fully with such
Party whenever necessary.

2.1.4
Seller shall, and shall use reasonable efforts to cause its Affiliates to,
include in all agreements for export sales of LNG from the Sabine Pass Facility,
including with Foundation Customers, SPLNG, other buyers, or another Person,
provisions permitting Seller (or Seller's Affiliate, as applicable) to terminate
such agreement if the buyer under such agreement takes an action or fails to
take an action that causes Seller to commit a material violation of an Export
Authorization.

2.1.5
Seller shall, and shall use reasonable efforts to cause its Affiliates to,
comply with all terms and conditions of the Export Authorizations and all
regulations and orders issued by the U.S. Department of Energy that are
applicable to the export of LNG from the Sabine Pass Facility.

2.1.6
If the laws of the United States of America do not require maintenance of or
compliance with one or both Export Authorization(s) to export LNG from the
United States of America, then for so long as the laws of the United States of
America do not require such maintenance or compliance the Parties agree that
this Agreement shall be read and construed to omit those provisions of this
Agreement relating to such affected Export Authorization(s) and neither Party
shall have any rights or obligations (including obligations to maintain such
affected Export Authorization(s), rights to terminate this Agreement and claims
of Force Majeure) in respect of any such Export Authorization(s).



2.2
Conditions Precedent



2.2.1
The Parties recognize and agree that this Agreement (other than the provisions
of this Section 2.2 and Sections 1, 2.1, 4.1 and 15 to 26 (inclusive), which
shall all be in full force and effect as of the Effective Date) shall not become
effective unless and until all of the following conditions precedent (the
“Conditions Precedent”) are satisfied or waived:




19

--------------------------------------------------------------------------------




(a)
Seller has received all Approvals required to construct and operate the
Designated Train and any new or modified existing facilities at the Sabine Pass
Facility needed to enable Seller to fulfill its obligations under this Agreement
(not including any Approvals which will not be issued until after construction
is commenced);

(b)
Seller has secured the necessary financing arrangements to construct and operate
the Sabine Liquefaction Facility and any new or modified existing facilities
related thereto in respect of the Designated Train;

(c)
Seller has (i) taken a positive final investment decision ("FID") in respect of
the Designated Train in its sole discretion, to construct the liquefaction
facilities and to construct any other required facilities, or modify existing
facilities, in relation to the addition of any liquefaction facilities in
respect of the Designated Train and (ii) issued to the Person primarily
responsible for construction of the Designated Train an unconditional full
notice to proceed with the construction of such Designated Train;

(d)
each Common Facilities Agreement is in full force and effect; and

(e)
as of the date the last of the Conditions Precedent set forth in Section
2.2.1(a), (b), (c) and (d) is satisfied or waived, both Export Authorizations
and all Approvals required for Seller to export LNG from the United States of
America from the Designated Train are in full force and effect.



2.2.2
Promptly upon satisfaction of each of the Conditions Precedent, Seller shall
notify Buyer of such satisfaction. Satisfaction of each Condition Precedent can
be waived only by written agreement of both Parties. The date upon which all
Conditions Precedent are satisfied or waived shall be the “CP Fulfillment Date”.
At Buyer's request, Seller shall meet with Buyer on a reasonably frequent basis
(but not less than one (1) meeting every three (3) Months) to advise Buyer on
the progress of the satisfaction of each of the Conditions Precedent.



2.2.3
Seller shall endeavor in good faith to satisfy or procure the satisfaction of
each Condition Precedent by December 31, 2012 (as may be revised in accordance
with Section 2.2.4, the “CP Deadline”).



2.2.4
If any Condition Precedent is not satisfied prior to the CP Deadline (as such CP
Deadline may be revised pursuant to this Section 2.2.4), in circumstances other
than where it has been waived in accordance with Section 2.2.2, Seller shall
give notice to that effect to Buyer and, if requested by Buyer, shall provide an
explanation of the reason for the delay in satisfaction of the




20

--------------------------------------------------------------------------------


Conditions Precedent and the revised date upon which it is reasonably expected
that all Conditions Precedent will be satisfied. If the Parties agree in writing
to change the deadline for satisfaction of the Conditions Precedent to the
revised date notified by Seller or another date, such revised date shall become
the CP Deadline for all purposes of this Agreement.


2.2.5
If any Condition Precedent has been neither satisfied nor waived by the CP
Deadline, then on or after the date that is thirty (30) Days after the CP
Deadline:



(a)
Buyer may give Seller notice of termination of this Agreement, such termination
to be effective in accordance with Section 20.1.4; and

(b)
Seller may give Buyer notice of termination of this Agreement, such termination
to be effective in accordance with Section 20.1.4; provided, however, that if
all Conditions Precedent are satisfied after Seller gives notice of termination
pursuant to this Section 2.2.5(b) but prior to both (i) any notice of
termination by Buyer in accordance with Section 2.2.5(a) and (ii) the date that
is nine (9) Months after Seller's notice of termination in accordance with this
Section 2.2.5(b), then Seller shall promptly provide notice to Buyer that such
Conditions Precedent have been satisfied (a “Late CP Notice”). If, not later
than thirty (30) Days after Buyer's receipt of the Late CP Notice, Buyer
provides Seller with a notice stating that Seller's notice of termination
provided pursuant to this Section 2.2.5(b) should be rescinded, such Seller's
notice of termination shall automatically be rescinded nunc pro tunc.



3.
Subject Matter



3.1
Sale and Purchase



3.1.1
Seller shall sell and make available for delivery, or compensate Buyer if not
made available for delivery, LNG in cargoes at the Delivery Point, and, subject
to Section 5.6.1, Buyer shall take and pay for, or compensate Seller if not
taken, such LNG, in the quantities and at the prices set forth in and otherwise
in accordance with and subject to the provisions of this Agreement.

3.1.2
Without prejudice to Section 3.1.3, the LNG delivered by Seller under this
Agreement may be produced by any Train.

3.1.3
Seller intends to load cargoes from the Sabine Pass Facility, but, subject to
the consent of Buyer (such consent not to be unreasonably withheld), Seller may
deliver cargoes to Buyer from any alternate Gas liquefaction facility, provided
that:

(a)
LNG from such alternate source shall, when made available by Seller




21

--------------------------------------------------------------------------------


to Buyer, comply with the Specifications;
(b)
Seller has agreed to reimburse Buyer an amount equal to Buyer's reasonable
estimate of the increased costs that would be incurred as a result of the
delivery of LNG at such alternate source;

(c)
the delivery of LNG at an alternate source is necessitated by operational
conditions affecting the Sabine Pass Facility that have reduced the capability
of the Sabine Pass Facility to produce or load LNG;

(d)
the receipt of LNG at an alternate source will not affect the ability of LNG
Tankers to perform other cargo receipts and deliveries in a timely fashion;

(e)
the facilities at the alternate source are compatible with LNG Tankers;

(f)
the alternate source and the voyage thereto do not present added risks or
dangers to any LNG Tanker or personnel of Buyer or any Affiliate of Buyer; and

(g)
any other condition reasonably imposed by Buyer has been satisfied by Seller to
Buyer's reasonable satisfaction.

If the alternate Gas liquefaction facility proposed by Seller is located in the
United States of America Gulf Coast and is owned and operated by Seller or an
Affiliate of Seller, then the condition set forth in Section 3.1.3(c) above
shall not apply.
3.2
Facilities



3.2.1
During the period from:

(a)
the Effective Date and continuing through the Train 1 DFCD, Seller shall proceed
diligently to design, construct, test, commission, maintain and operate the
Sabine Pass Facility (but with respect to the Sabine Liquefaction Facility, only
including Train 1);

(b)
the Train 2 FID and continuing until the earlier of (i) the Train 2 DFCD and
(ii) such time, if any, when Buyer cancels the Train 2 Tranche pursuant to
Section 4.6.1(b), Seller shall proceed diligently to design, construct, test,
commission, maintain and operate Train 2;

(c)
the Train 3 FID and continuing until the earlier of (i) the Train 3 DFCD and
(ii) such time, if any, when Buyer cancels the Train 3 Tranche pursuant to
Section 4.6.2(b), Seller shall proceed diligently to design, construct, test,
commission, maintain and operate Train 3; and

(d)
the Train 4 FID and continuing until the earlier of (i) the Train 4




22

--------------------------------------------------------------------------------


DFCD and (ii) such time, if any, when Buyer cancels the Train 4 Tranche pursuant
to Section 4.6.3(b), Seller shall proceed diligently to design, construct, test,
commission, maintain and operate Train 4;
in each case in accordance with the standards and specifications set forth in
Section 7.2.2, or cause the same to occur, so as to enable Seller to fulfill its
obligations to Buyer under this Agreement.
3.2.2
Seller covenants that, acting as a Reasonable and Prudent Operator, it shall at
all relevant times from the Train 1 DFCD and continuing throughout the Term own,
or have access to and use of, and maintain and operate or cause to be maintained
and operated, consistent with International Standards and subject to all
Applicable Laws, the Sabine Pass Facility so as to enable Seller to fulfill its
obligations to Buyer under this Agreement.



3.3
Destination



Subject to Section 26.1 and notwithstanding the Discharge Terminal corresponding
to any cargo in the ADP or Ninety Day Schedule, Buyer shall be free to (a) sell
such LNG free on board at the Sabine Pass Facility or at any other point during
a voyage, or at or after the unloading of any LNG purchased hereunder and (b)
transport the LNG to, and market the LNG at, any destination of its choosing, in
accordance with the provisions of this Agreement.
4.
Term



4.1
Term



4.1.1
This Agreement shall enter into force and effect as set forth in Section 2.2.1
and, subject to Section 20, shall continue in force and effect until the

twentieth (20th) anniversary of the Date of First Commercial Delivery (as
defined below), unless extended pursuant to Section 4.1.2 (the “Term”).
4.1.2
Extension of Term

(a)
On or before the seventeenth (17th) anniversary of the Train 1 DFCD, Buyer may,
by notice to Seller, extend the Term of this Agreement as to any portion of the
then-applicable ACQ, as notified by Buyer, by a period of up to ten (10) years
beyond the initial twenty (20) years as set forth in Section 4.1.1, provided
that:

(i)
(x) the sum of the portion of the ACQ that Buyer has elected to extend, and the
annual contract quantities of all other customers purchasing LNG or liquefaction
services from the Sabine Liquefaction Facility at all times during the extension
period elected by Buyer is equal to or greater than one hundred




23

--------------------------------------------------------------------------------


eighty-two million five hundred thousand (182,500,000) MMBtu, or (y) Buyer
agrees to increase its ACQ during the extension period elected by Buyer such
that the sum of Buyer's ACQ and the annual contract quantities of all other
customers purchasing LNG or liquefaction services from the Sabine Liquefaction
Facility during the extension period elected by Buyer is equal to or greater
than one hundred eighty-two million five hundred thousand (182,500,000) MMBtu;
and
(ii)
Seller is able, by the exercise of reasonable efforts, to maintain in effect all
Approvals and the Export Authorizations necessary for the continued operation of
the Sabine Liquefaction Facility and the export of LNG therefrom during the
extension period elected by Buyer.

(b)
If Buyer elects to extend the Term pursuant to Section 4.1.2(a) but elects an
ACQ for the extension period that is less than the ACQ at the time of the
election, then Buyer shall notify Seller, in its notice to Seller pursuant to
Section 4.1.2(a), of (i) the specific Tranche(s) that Buyer is electing to
reduce and (ii) the extent of each such reduction.

(c)
If Seller is unable to maintain in effect all Approvals and the Export
Authorizations referred to in Section 4.1.2(a)(ii) during the entire extension
period elected by Buyer, Seller shall inform Buyer of the period during which it
can maintain such Approvals and Export Authorizations, and Buyer may, by giving
Seller notice no later than thirty (30) Days following receipt of Seller's
notice pursuant to this Section 4.1.2(c): (i) modify its election made pursuant
to Section 4.1.2(a) such that the extension period is

coincident with or less than the period during which Seller can maintain such
Approvals and Export Authorizations or (ii) withdraw its election made pursuant
to Section 4.1.2(a).
(d)
If the conditions set forth in Section 4.1.2(a)(i) and (ii) are satisfied, then
the Term shall be extended for the period elected by Buyer pursuant to Section
4.1.2(a). If Buyer modifies its election pursuant to Section 4.1.2(c)(i), then
the Term shall be extended for the period set forth in Buyer's modified
election. If Buyer withdraws its election pursuant to Section 4.1.2(c)(ii), then
the Term shall not be extended beyond the initial Term.

(e)
If the Term is extended pursuant to this Section 4.1.2, the Parties shall make

(i)
such revisions to Sections 5.4.1(e) and 7.16.1(a) of this




24

--------------------------------------------------------------------------------


Agreement as are necessary to give effect to such extension; and
(ii)
such other revisions to this Agreement that the Parties agree are necessary to
give effect to such extension.

4.2
Train 1 DFCD

The Day notified by Seller to Buyer on which Seller anticipates that the
Designated Train will become commercially operable shall be the “Train 1 DFCD”,
which Day shall be determined by taking into account development and
construction schedules, as set forth below:
4.2.1
The period that begins on the first Day of the Month that follows the date that
is fifty (50) Months after the CP Fulfillment Date and ends one hundred eighty
(180) Days later shall be the “First Window Period”.

4.2.2
Seller shall notify Buyer, at least one hundred twenty (120) Days prior to the
commencement of the First Window Period of a ninety (90) Day period falling
within the First Window Period (“Second Window Period”) during which the Train 1
DFCD shall occur, or, in the absence of notification by Seller in accordance
with this Section 4.2.2, the Second Window Period shall be deemed to be the last
ninety (90) Days of the First Window Period.

4.2.3
Seller shall notify Buyer at least ninety (90) Days prior to the commencement of
the Second Window Period of a sixty (60) Day period falling within the Second
Window Period (“Third Window Period”) during which the Train 1 DFCD shall occur,
or, in the absence of notification by Seller in accordance with this Section
4.2.3, the Third Window Period shall be deemed to be the last sixty (60) Days of
the Second Window Period.

4.2.4
Seller shall notify Buyer at least sixty (60) Days prior to the commencement of
the Third Window Period of a thirty (30) Day period falling within the Third
Window Period (“Final Window Period”) during which the Train 1 DFCD shall occur,
or, in the absence of notification by Seller in accordance with this Section
4.2.4, the Final Window Period shall be deemed to be the last thirty (30) Days
of the Third Window Period.

4.2.5
Seller shall notify Buyer at least forty-five (45) Days prior to the
commencement of the Final Window Period of the Day within the Final Window
Period which shall be the Train 1 DFCD, or, in the absence of notification by
Seller in accordance with this Section 4.2.5, the Train 1 DFCD shall be deemed
to be the last Day of the Final Window Period.

4.2.6
Subject to Section 4.3, the Train 1 DFCD shall be the date so notified pursuant
to this Section 4.2, regardless of whether any LNG is scheduled for delivery to
Buyer or whether any LNG is in fact so delivered. Seller will provide
non-binding good faith estimates of the Train 1 DFCD from time to time as




25

--------------------------------------------------------------------------------


credible and relevant information becomes available (but not less frequently
than one (1) update every six (6) Months). Each window period identified in this
Section 4.2 may be extended, and the Train 1 DFCD may be deferred, on a
Day-for-Day basis, in the event of Force Majeure affecting Seller which delays
the Designated Train becoming commercially operable; provided that such
extension or deferral shall not exceed three hundred sixty-five (365) Days.
4.3
Delayed Train 1 DFCD and Commercial Operability

4.3.1
Notwithstanding Section 4.2 to the contrary, if the Designated Train has not
become commercially operable by the last Day of the Final Window Period as
specified in Section 4.2.4, the Train 1 DFCD shall be the first Day on which the
Designated Train is commercially operable as determined in accordance with
Section 4.3.2, as notified by Seller.

4.3.2
For all purposes of this Agreement, a Train shall not be considered
“commercially operable” unless: such Train has been commissioned; such Train is
capable of delivering LNG in quantities sufficient and quality necessary to
permit Seller to perform its obligations in respect of such Train hereunder and
its obligations in respect of such Train to any other customer who has an LNG
sale and purchase agreement for the purchase and export of LNG from such Train;
such Train is constructed in compliance with Section 7.2.2; all Approvals
required to operate such Train and any new or modified existing facilities at
the Sabine Pass Facility needed to enable Seller to fulfill its obligations in
respect of such

Train under this Agreement are in full force and effect and both Export
Authorizations (as in effect on the Effective Date or as may be modified
thereafter in a manner that does not adversely affect Buyer) are in full force
and effect.
4.3.3
If the Train 1 DFCD does not occur within one hundred eighty (180) Days after
the last Day of the Final Window Period (as such window period may have been
extended pursuant to Section 4.2.6 due to Force Majeure), Buyer may elect to
terminate this Agreement pursuant to Section 20.1.12 by delivering notice of
such election to Seller no later than two hundred ten (210) Days after the last
Day of the Final Window Period (as such window period may have been extended
pursuant to Section 4.2.6 due to Force Majeure).




26

--------------------------------------------------------------------------------


4.4
Contract Year

References to a “Contract Year” mean a period of time from and including January
1st through and including December 31st of the same calendar year, provided
that:
(a)
the first Contract Year is the period of time (i) beginning on the Train 1 DFCD
and (ii) ending on December 31st of the same calendar year (the “First Contract
Year”); and

(b)
the final Contract Year is the period of time beginning on the January 1st
immediately preceding the final Day of the Term and ending on the final Day of
the Term (the “Final Contract Year”).

4.5
Early Cargoes

4.5.1
If and to the extent Seller determines, acting reasonably (taking into account
the uncertainty of producing and delivering any cargo prior to the Train 1
DFCD), that the Designated Train is capable of producing LNG complying with the
Specifications prior to the start of the First Contract Year (“Pre-commercial
LNG”), then Seller shall offer to Buyer the first five hundred thousand
(500,000) MMBtu per Day of Pre-commercial LNG produced by the Designated Train;
provided that such Pre-commercial LNG is to be allocated and scheduled for
delivery in full cargo lots which shall be no less than three million one
hundred thousand (3,100,000) MMBtus and no greater than three million seven
hundred fifty thousand (3,750,000) MMBtus.

4.5.2
If Seller offers a Pre-commercial LNG cargo to Buyer and such offer indicates a
Delivery Window in respect of such Pre-commercial LNG cargo that is at least
sixty (60) Days from the date of such Seller's offer, then:



(a)
Buyer may reject such offer within five (5) Days after receipt of Seller's
offer, in which case (A) Buyer will pay to Seller in accordance with Section
10.2.5 an amount equal to USD two decimal twenty-five (USD 2.25) per MMBtu
multiplied by the quantity (in MMBtu) rejected by Buyer and (B) neither Buyer
nor Seller shall have any further liability to the other Party with respect to
such Pre-commercial LNG cargo; or

(b)
Buyer may accept such offer, in which case, Buyer shall purchase and take
(subject to Buyer's Cancellation Right), and Seller shall sell and make
available, such Pre-commercial LNG cargo during such Delivery Window and
otherwise in accordance with the terms of this Agreement (provided that (A) the
price to be paid by Buyer for such Pre-commercial LNG cargo, including in the
event Buyer exercises its Cancellation Right in respect of such cargo, shall be
as set forth in Section 4.5.4 and (B) the Scheduled Cargo Quantity for such Pre-




27

--------------------------------------------------------------------------------


commercial LNG cargo shall be the quantity identified in Buyer's acceptance of
such offer subject to such quantity being no less than three million one hundred
thousand (3,100,000) MMBtus and no greater than three million seven hundred
fifty thousand (3,750,000) MMBtus).
4.5.3
If Buyer receives an offer for a Pre-commercial LNG cargo from Seller less than
sixty (60) Days prior to the proposed Delivery Window for such cargo, Buyer
shall use reasonable efforts (taking into account, among other things, the
availability of shipping capacity within Buyer's shipping fleet) to accept such
offer and shall, not later than five (5) Days after receipt of such Seller's
offer, provide Seller with notice as to whether Buyer is able, using such
reasonable efforts, to accept such offer. If Buyer accepts such offer, then
Buyer shall purchase and take (subject to Buyer's Cancellation Right), and
Seller shall sell and make available, such Pre-commercial LNG cargo during the
Delivery Window identified in Seller's offer and otherwise in accordance with
the terms of this Agreement (provided that (A) the price to be paid by Buyer for
such Pre-commercial LNG cargo, including in the event Buyer exercises its
Cancellation Right in respect of such cargo, shall be as set forth in Section
4.5.4 and (B) the Scheduled Cargo Quantity for such Pre-commercial LNG cargo
shall be the quantity identified in Buyer's acceptance of such offer subject to
such quantity being no less than three million one hundred thousand (3,100,000)
MMBtus and no greater than three million seven hundred fifty thousand
(3,750,000) MMBtus). If Buyer does not accept such offer, then (i) Buyer shall
have no liability to Seller with respect to such Pre-commercial LNG cargo; and
(ii) Seller shall not produce, sell or otherwise dispose of such Pre-commercial
LNG cargo, except that Seller may produce and sell such Pre-commercial LNG cargo
to any Third Party that is not an Affiliate of Seller, in which case Seller
shall pay to Buyer an amount, if any, in respect of such Pre-commercial LNG
cargo equal to (x) the amount by which the price (in USD per MMBtu) at which
Seller sold such cargo to the Third Party minus USD two decimal twenty-five (USD
2.25) minus one decimal fifteen (1.15) multiplied by HH exceeds zero (0),
multiplied by (y) the quantity of LNG sold to the Third Party in respect of such
Pre-commercial LNG cargo. Where Buyer does not accept an offer under this
Section 4.5.3 and Seller produces such Pre-commercial LNG, Seller shall use
commercially reasonable efforts to maximize the price received by Seller from
the Third Party in respect of the relevant Pre-Commercial LNG cargo.

4.5.4
The price in respect of any Pre-commercial LNG cargo purchased by Buyer pursuant
to Section 4.5.2(b) or Section 4.5.3 shall be an amount in USD per MMBtu equal
to the sum of (i) one decimal fifteen (1.15) multiplied by HH, plus (ii) USD two
decimal twenty-five (USD 2.25). With respect to any Pre-commercial LNG cargo in
relation to which (A) Buyer has accepted the relevant offer pursuant to Section
4.5.2(b) or Section 4.5.3, and (B) Buyer




28

--------------------------------------------------------------------------------


has exercised its Cancellation Right with respect to such Pre-commercial LNG
cargo: (1) Buyer will pay to Seller in accordance with Section 10.2.5 an amount
equal to USD two decimal twenty-five (USD 2.25) per MMBtu multiplied by the
quantity identified in Seller's offer for such Pre-commercial LNG cargo and (2)
neither Buyer nor Seller shall have any further liability to the other Party
with respect to such Pre-commercial LNG cargo.
4.5.5
Upon the occurrence of the Train 1 DFCD, Seller shall no longer be obligated to
offer Pre-commercial LNG to Buyer. The provisions of Section 9 shall not apply
with respect to Pre-commercial LNG cargoes.

4.6    Additional Trains
4.6.1    Train 2
(a)
“Train 2 FID” means a positive final investment decision taken by Seller in
respect of the second (2nd) LNG production train to be located at the Sabine
Liquefaction Facility to construct the liquefaction facilities and to construct
any other required facilities, or modify existing facilities, in relation to the
addition of any liquefaction facilities in respect of such second (2nd) train.

(b)
The “Train 2 DFCD” shall be the first Day of the Month immediately succeeding
the Month during which the later of the following two (2) Days occurs: (i) the
Nominated T2 DFCD, as determined and notified by Seller to Buyer pursuant to the
window-narrowing mechanism set forth in Exhibit I; and (ii) the Day on which
Train 2 is commercially operable as determined in accordance with Section 4.3.2,
as notified by Seller. If the Train 2 DFCD does not occur within one hundred
eighty (180) Days after the last Day of the Train 2 Final Window Period (as such
window period may have been extended pursuant to Section 1(f) of Exhibit I due
to Force Majeure), Buyer may elect to cancel the Train 2 Tranche by delivering
notice of such election to Seller no later than two hundred ten (210) Days after
the last Day of the Train 2 Final Window Period. If Buyer elects to cancel the
Train 2 Tranche pursuant to this Section 4.6.1(b), then the Train 2 DFCD shall
be deemed to never occur.

4.6.2    Train 3
(a)
“Train 3 FID” means a positive final investment decision taken by Seller in
respect of the third (3rd) LNG production train to be located at the Sabine
Liquefaction Facility to construct the liquefaction facilities and to construct
any other required facilities, or modify existing facilities, in relation to the
addition of any liquefaction facilities in respect of such third (3rd) train.




29

--------------------------------------------------------------------------------




(b)
The “Train 3 DFCD” shall be the first Day of the Month immediately succeeding
the Month during which the later of the following two (2) Days occurs: (i) the
Nominated T3 DFCD, as determined and notified by Seller to Buyer pursuant to the
window-narrowing mechanism set forth in Exhibit I; and (ii) the Day on which
Train 3 is commercially operable as determined in accordance with Section 4.3.2,
as notified by Seller. If the Train 3 DFCD does not occur within one hundred
eighty (180) Days after the last Day of the Train 3 Final Window Period (as such
window period may have been extended pursuant to Section 2(f) of Exhibit I due
to Force Majeure), Buyer may elect to cancel the Train 3 Tranche by delivering
notice of such election to Seller no later than two hundred ten (210) Days after
the last Day of the Train 3 Final Window Period. If Buyer elects to cancel the
Train 3 Tranche pursuant to this Section 4.6.2(b), then the Train 3 DFCD shall
be deemed to never occur.

4.6.3    Train 4
(a)
“Train 4 FID” means a positive final investment decision taken by Seller in
respect of the fourth (4th) LNG production train to be located at the Sabine
Liquefaction Facility to construct the liquefaction facilities and to construct
any other required facilities, or modify existing facilities, in relation to the
addition of any liquefaction facilities in respect of such fourth (4th) train.

(b)
The “Train 4 DFCD” shall be the first Day of the Month immediately succeeding
the Month during which the later of the

following two (2) Days occurs: (i) the Nominated T4 DFCD, as determined and
notified by Seller to Buyer pursuant to the window-narrowing mechanism set forth
in Exhibit I; and (ii) the Day on which Train 4 is commercially operable as
determined in accordance with Section 4.3.2, as notified by Seller. If the Train
4 DFCD does not occur within one hundred eighty (180) Days after the last Day of
the Train 4 Final Window Period (as such window period may have been extended
pursuant to Section 3(f) of Exhibit I due to Force Majeure), Buyer may elect to
cancel the Train 4 Tranche by delivering notice of such election to Seller no
later than two hundred ten (210) Days after the last Day of the Train 4 Final
Window Period. If Buyer elects to cancel the Train 4 Tranche pursuant to this
Section 4.6.3(b), then the Train 4 DFCD shall be deemed to never occur.
4.6.4
Promptly upon the occurrence of each of Train 2 FID, Train 3 FID and Train 4
FID, Seller shall notify Buyer that the relevant positive final investment
decision has been taken. Seller shall provide updates to Buyer on a reasonably




30

--------------------------------------------------------------------------------


frequent basis (but not less than once every three Months) to advise Buyer on
the progress being made towards each of Train 2 FID, Train 3 FID and Train 4
FID.
4.6.5    Tranche Cancellations
(a)
If the Train 2 FID does not occur on or before June 30, 2013, then either Party
may elect to cancel all of the Train 2 Tranche, the Train 3 Tranche and the
Train 4 Tranche by delivering notice of such election to the other Party prior
to the earlier of August 1, 2013 and the occurrence of the Train 2 FID.

(b)
If the Train 3 FID does not occur on or before June 30, 2013, then either Party
may elect to cancel both the Train 3 Tranche and the Train 4 Tranche by
delivering notice of such election to the other Party prior to the earlier of
August 1, 2013 and the occurrence of the Train 3 FID.

(c)
If the Train 4 FID does not occur on or before June 30, 2013, then either Party
may elect to cancel the Train 4 Tranche by delivering notice of such election to
the other Party prior to the earlier of August 1, 2013 and the occurrence of the
Train 4 FID.

4.6.6
Without prejudice to Section 2.2, the Parties agree that Seller is under no
obligation to take Train 2 FID, Train 3 FID or Train 4 FID. If one or both
Parties cancels the Train 2 Tranche, the Train 3 Tranche and/or the Train 4
Tranche in accordance with Section 4.6.5, then neither Party shall have any
liability or obligation to the other Party under this Agreement in relation to
the respective Tranche(s) of LNG that was cancelled in accordance with Section
4.6.5.

5.
Quantities

5.1
ACQ

5.1.1
Subject to Section 5.1.2, the annual contract quantity (“ACQ”) for any Contract
Year shall be an amount equal to:

ACQ = T1Q + T2Q + T3Q + T4Q
Where:
“T1Q” equals, for the First Contract Year and each subsequent Contract Year, the
Train 1 Tranche;



31

--------------------------------------------------------------------------------


“T2Q” equals, (i) for any Contract Year prior to the Contract Year during which
the Train 2 DFCD occurs, zero (0); and (ii) for the Contract Year during which
the Train 2 DFCD occurs and each subsequent Contract Year, the Train 2 Tranche;
“T3Q” equals, (i) for any Contract Year prior to the Contract Year during which
the Train 3 DFCD occurs, zero (0); and (ii) for the Contract Year during which
the Train 3 DFCD occurs and each subsequent Contract Year, the Train 3 Tranche;
and
“T4Q” equals, (i) for any Contract Year prior to the Contract Year during which
the Train 4 DFCD occurs, zero (0); and (ii) for the Contract Year during which
the Train 4 DFCD occurs and each subsequent Contract Year, the Train 4 Tranche.
5.1.2    
(a)
The ACQ for partial Contract Years and for any Contract Year during which the
Train 2 DFCD, Train 3 DFCD and/or Train 4 DFCD occur(s) shall be adjusted as
follows:

(i)
if the First Contract Year does not commence on January 1st and/or if the Final
Contract Year does not end on December 31st, then the T1Q for each such
applicable Contract Year will be reduced to an amount determined by multiplying
(x) the Train 1 Tranche by (y) a fraction, the numerator of which is the number
of Days in the applicable Contract Year and the denominator of which is the
total number of Days in the calendar year in which the applicable Contract Year
occurs;

(ii)
if the Train 2 DFCD does not occur on January 1st and/or if the Final Contract
Year does not end on December 31st, then the T2Q for each such applicable
Contract Year will be reduced to an amount determined by multiplying (x) the
Train 2 Tranche by (y) a fraction, the numerator of which is the number of Days
in the applicable Contract Year which occur both during the T2 Delivery Period
and on and after the Train 2 DFCD and the denominator of which is the total
number of Days in the T2 Delivery Period in the calendar year in which the
applicable Contract Year occurs;

(iii)
if the Train 3 DFCD does not occur on January 1st and/or if the Final Contract
Year does not end on December 31st, then the T3Q for each such applicable
Contract Year will be reduced to an amount determined by multiplying (x) the
Train 3 Tranche by (y) a fraction, the numerator of which is the number of Days
in the applicable Contract Year that occur on




32

--------------------------------------------------------------------------------


and after the Train 3 DFCD and the denominator of which is the total number of
Days in the calendar year in which the applicable Contract Year occurs; and
(iv)
if the Train 4 DFCD does not occur on January 1st and/or if the Final Contract
Year does not end on December 31st, then the T4Q for each such applicable
Contract Year will be reduced to an amount determined by multiplying (x) the
Train 4 Tranche by (y) a fraction, the numerator of which is the number of Days
in the applicable Contract Year which occur both during the T4 Delivery Period
and on and after the Train 4 DFCD and the denominator of which is the total
number of Days in the T4 Delivery Period in the calendar year in which the
applicable Contract Year occurs.

(b)
Notwithstanding Section 5.1.2(a), if Buyer elects to extend the Term pursuant to
Section 4.1.2 (and such election is not subsequently withdrawn by Buyer pursuant
to Section 4.1.2(c)) and if, in the notification to Seller pursuant to Section
4.1.2(b), Buyer elects to reduce any Tranche in respect of the extension period
after the initial Term, then for purposes of the Contract Year during which the
twentieth (20th) anniversary of the Train 1 DFCD occurs, the T1Q, T2Q, T3Q
and/or T4Q (as applicable, depending on which Tranche(s) Buyer has elected to
reduce) shall be reduced to an amount determined pursuant to the following
formula:

TnQ = ((A x D1) + (B x D2)) / DY
Where:
“TnQ” equals T1Q, T2Q, T3Q, or T4Q, as applicable;
“A” equals the Train 1 Tranche, Train 2 Tranche, Train 3 Tranche or Train 4
Tranche (as applicable), without taking into consideration any reduction
pursuant to Section 4.1.2(b);
“B” equals the Train 1 Tranche, Train 2 Tranche, Train 3 Tranche or Train 4
Tranche (as applicable);
“D1” equals the number of Days during the Contract Year in which the twentieth
(20th) anniversary of the Train 1 DFCD occurs that occur prior to the twentieth
(20th) anniversary of the Train 1 DFCD;
“D2” equals the number of Days during the Contract Year in which the twentieth
(20th) anniversary of the Train 1 DFCD occurs that occur on and after the
twentieth (20th) anniversary



33

--------------------------------------------------------------------------------


of the Train 1 DFCD; and
“DY” equals the number of Days in the calendar year in which the twentieth
(20th) anniversary of the Train 1 DFCD occurs.
5.1.3
The ACQ for purposes of determining all obligations under this Agreement shall
be the amount expressed in MMBtus. All references in this Agreement to cargoes
or other quantities are solely for operational convenience.

5.1.4
With respect to each Contract Year, the AACQ for the relevant Contract Year
shall be scheduled for delivery in the relevant ADP in accordance with the
following delivery profile:

(a)
the portion of the AACQ that Seller is obligated to make available as a result
of the Train 1 DFCD and the portion of the AACQ that Seller is obligated to make
available as a result of the Train 3 DFCD shall be scheduled for delivery in the
ADP on a reasonably even and ratable basis throughout the relevant Contract
Year, taking into consideration planned maintenance at the Sabine Pass Facility;

(b)
the portion of the AACQ that Seller is obligated to make available as a result
of the Train 2 DFCD shall be scheduled for delivery in the ADP on a reasonably
even and ratable basis during the T2 Delivery Period of the relevant Contract
Year, taking into consideration planned maintenance at the Sabine Pass Facility
and the date on which the Train 2 DFCD occurs; and

(c)
the portion of the AACQ that Seller is obligated to make available as a result
of the Train 4 DFCD shall be scheduled for delivery in the ADP on a reasonably
even and ratable basis during the T4 Delivery Period of the relevant Contract
Year, taking into consideration planned maintenance at the Sabine Pass Facility
and the date on which the Train 4 DFCD occurs.

5.1.5    
(a)
From and after January 25, 2012, Seller shall not, and shall use reasonable
efforts to cause its Affiliates not to, enter into a Qualifying Agreement unless
(i) Seller has made a firm offer in writing to Buyer to change Buyer's delivery
profile set forth in Section 5.1.4(b) or Section 5.1.4(c) such that the
quantities deliverable pursuant to either of Section 5.1.4(b) or Section
5.1.4(c) become deliverable over a greater proportion of the Contract Year, but
shall not result in a change in the applicable ACQ for any Contract Year; and
(ii) Seller has not received written acceptance of such offer from Buyer within
thirty (30) Days of Buyer receiving such offer. The proposed change to Buyer's
delivery profile referred to in the preceding sentence of this




34

--------------------------------------------------------------------------------


Section 5.1.5(a) shall correspond to the production capacity required to produce
LNG for the term and quantity contemplated in the relevant Qualifying Agreement.
In any agreement pursuant to which LNG would be delivered from the production
capacity of the Sabine Liquefaction Facility by Seller to any Affiliate of
Seller, Seller shall include a provision prohibiting such Affiliate from
entering into a Qualifying Agreement unless the (i) and (ii) above have first
been satisfied. A “Qualifying Agreement” is any agreement pursuant to which LNG
would be delivered from the production capacity of the Sabine Liquefaction
Facility on a firm basis, the term of which is two or more years, and which has
any such deliveries scheduled during the period excluded from the delivery
profile set forth in Section 5.1.4(b) or Section 5.1.4(c); provided, however,
that any agreement or agreements (x) under which the designated train is the
third Train and that individually or in the aggregate are for the sale of the
initial 182,500,000 MMBtu of LNG from such Train or (y) for the sale of LNG from
the Sabine Pass Facility under which the designated Train is any Train following
the fourth Train, and in any case that has an effective date prior to the FID of
the designated Train, shall be deemed not to be a Qualifying Agreement.
(b)
In the event that, from and after January 25, 2012, (i) any customer (other than
Buyer) purchasing LNG or liquefaction services from the Sabine Liquefaction
Facility on a firm basis does not elect, as of the deadline specified in such
customer's purchase agreement with Seller, to extend any portion of such
customer's annual contract quantity beyond the original term of such customer's
purchase agreement with Seller and (ii) such failure to elect results in a
reduction in the quantity of LNG that otherwise would have been delivered to
such customer during the period excluded from the delivery profile set forth in
Section 5.1.4(b) or 5.1.4(c), then Seller shall make a firm offer in writing to
Buyer to change Buyer's delivery profile set forth in Section 5.1.4(b) or
Section 5.1.4(c) such that the quantities deliverable pursuant to either Section
5.1.4(b) or Section 5.1.4(c) become deliverable over a greater proportion of the
Contract Year. Any such changed delivery profile shall not result in a change in
the applicable ACQ for any Contract Year. If Seller has not received written
acceptance of such offer from Buyer within thirty (30) Days of Buyer receiving
such offer, then Seller shall have no obligation to change Buyer's delivery
profile pursuant to this Section 5.1.5(b).




35

--------------------------------------------------------------------------------


5.2
Adjusted Annual Contract Quantity

The adjusted annual contract quantity (“AACQ”), expressed in MMBtu, for each
Contract Year shall be equal to the ACQ for the relevant Contract Year, plus the
following:
(a)
Round-Up Quantity for such Contract Year, determined in accordance with Section
5.3.1; and

(b)
Round-Down Quantity for the previous Contract Year, determined in accordance
with Section 5.3.2, and carried forward to the current Contract Year;

less the following:
(c)
the Major Scheduled Maintenance Quantities and Inspection Maintenance Quantities
for such Contract Year, if any, determined in accordance with Section 5.4;

(d)
Round-Up Quantity taken in the previous Contract Year, determined in accordance
with Section 5.3.1, and carried forward as a deduction to the current Contract
Year; and

(e)
Round-Down Quantity for the current Contract Year, determined in accordance with
Section 5.3.2.

5.3
Round-Up/Round-Down Quantities

5.3.1
If, during the development of the Annual Delivery Program, it appears that the
delivery during such Contract Year of the ACQ plus the quantities specified in
Section 5.2(b), less the quantities specified in Sections 5.2(c) and 5.2(d)
would require Seller to make available and Buyer to take a quantity of LNG that
is less than a full cargo lot, then Buyer may request, pursuant to Section
8.1.2, that the AACQ be increased by a quantity of LNG sufficient to deliver the
AACQ in full cargo lots, and Seller shall use reasonable efforts to accommodate
such request. Any quantity included in the Annual Delivery Program pursuant to
this Section 5.3.1 shall be considered a “Round-Up Quantity”. In granting
requests for Round-Up Quantities, Seller shall act in a nondiscriminatory manner
among Foundation Customers and shall give priority to the requests of Foundation
Customers over the requests of other customers.

5.3.2
If, during the development of the Annual Delivery Program, it appears that the
delivery during such Contract Year of the ACQ plus the quantities specified in
Section 5.2(b) less the quantities specified in Sections 5.2(c) and 5.2(d) would
require Seller to make available and Buyer to take a quantity of LNG that is
less than a full cargo lot, but Buyer does not request an increase in the AACQ,
or Buyer requests an increase but Seller is unable by the exercise of reasonable
efforts to accommodate such request, then the AACQ




36

--------------------------------------------------------------------------------


shall be reduced by an amount (the “Round-Down Quantity”) such that the
resulting AACQ can be delivered in full cargo lots.
5.4
Major Scheduled Maintenance and Inspections

5.4.1
Seller shall be entitled to reduce the AACQ in order to perform major scheduled
maintenance to the Sabine Liquefaction Facility (the “Major Scheduled
Maintenance Quantity”), subject to the following conditions:

(a)
Seller may only exercise its right to such reduction in a Contract Year to the
extent it determines, as a Reasonable and Prudent Operator, that major scheduled
maintenance is required for operational reasons;

(b)
Seller shall exercise reasonable efforts to schedule such reduction during the
Months of April through September;

(c)
Seller shall notify Buyer of its exercise of, and the amount of, Major Scheduled
Maintenance Quantity pursuant to Section 8.1.1(b);

(d)
the Major Scheduled Maintenance Quantity reduction elected by Seller during any
Contract Year may not exceed six percent (6%) of the then-applicable ACQ for
such Contract Year; and

(e)
the cumulative amount of all Major Scheduled Maintenance Quantity reductions
elected by Seller during the Term pursuant to this Section 5.4.1 shall not
exceed:

(i)
if Train 2 DFCD has not occurred: 54,750,000 MMBtu;

(ii)
if Train 2 DFCD has occurred but Train 3 DFCD has not occurred: 65,250,000
MMBtu;

(iii)
if Train 3 DFCD has occurred but Train 4 DFCD has not occurred: 74,500,000
MMBtu; or

(iv)
if Train 4 DFCD has occurred: 83,250,000 MMBtu.



5.4.2
Seller shall be entitled to reduce the AACQ in order to perform comprehensive
inspections on one or more of Train 1, Train 2, Train 3, and Train 4 (each, an
“Inspection Maintenance Quantity”), subject to the following conditions:

(a)
Seller may only exercise its right to elect an Inspection Maintenance Quantity
related to a Train in respect of (i) the initial eighteen (18) Month period
following Train 1 DFCD, Train 2 DFCD, Train 3 DFCD, and Train 4 DFCD, as
applicable, and (ii) the initial twelve (12) Month period following the tenth
(10th) anniversary of Train 1 DFCD, Train 2 DFCD, Train 3 DFCD, and Train 4
DFCD, as applicable;




37

--------------------------------------------------------------------------------


(b)
Seller may only exercise its right to elect an Inspection Maintenance Quantity
to the extent it is necessary to accommodate a reduction in LNG production from
one or more of Train 1, Train 2, Train 3, and Train 4, as applicable, due to the
performance of a comprehensive inspection(s) during the relevant Contract Year
on such Train(s);

(c)
if (i) either Party has cancelled the Train 2 Tranche pursuant to Section 4.6.5,
Seller shall not be entitled to exercise any Inspection Maintenance Quantity in
respect of Train 2; (ii) either Party has cancelled Train 3 Tranche pursuant to
Section 4.6.5, Seller shall not be entitled to exercise any Inspection
Maintenance Quantity in respect of Train 3; and (iii) either Party has cancelled
Train 4 Tranche pursuant to Section 4.6.5, Seller shall not be entitled to
exercise any Inspection Maintenance Quantity in respect of Train 4;

(d)
Seller shall notify Buyer of its exercise of, and the total amount of, any
Inspection Maintenance Quantities pursuant to Section 8.1.1(b);

(e)
an Inspection Maintenance Quantity may not exceed (as applicable):

(i)
15,147,500 MMBtu, if such Inspection Maintenance Quantity is necessary to
accommodate reductions in LNG production from Train 1;

(ii)
4,562,500 MMBtu, if such Inspection Maintenance Quantity is necessary to
accommodate reductions in LNG production from Train 2, provided that Seller
shall use reasonable efforts to reduce such quantity by scheduling the
corresponding Train 2 inspection during the Months of June, July, August and
September;

(iii)
2,833,000 MMBtu, if such Inspection Maintenance Quantity is necessary to
accommodate reductions in LNG production from Train 3; and

(iv)
5,583,000 MMBtu, if such Inspection Maintenance Quantity is necessary to
accommodate reductions in LNG production from Train 4, provided that Seller
shall use reasonable efforts to reduce such quantity by scheduling the
corresponding Train 4 inspection during the Months of May, June, July, August,
September and October;




38

--------------------------------------------------------------------------------




(f)
in a given Contract Year, Seller shall use reasonable efforts to elect an
Inspection Maintenance Quantity in respect of not more than one (1) Train;

(g)
in a given Contract Year, Seller shall not elect an Inspection Maintenance
Quantity in respect of any Train for which Seller is electing a Major Scheduled
Maintenance Quantity to perform major scheduled maintenance on the same Train;
and

(h)
the cumulative amount of all Inspection Maintenance Quantities elected by Seller
during the Term pursuant to this Section 5.4.2 shall not exceed:

(i)
30,295,000 MMBtu for Inspection Maintenance Quantities to accommodate reductions
in LNG production from Train 1;

(ii)
9,125,000 MMBtu for Inspection Maintenance Quantities to accommodate reductions
in LNG production from Train 2;



(iii)
5,666,000 MMBtu for Inspection Maintenance Quantities to accommodate reductions
in LNG production from Train 3; and

(iv)
11,166,000 MMBtu for Inspection Maintenance Quantities to accommodate reductions
in LNG production from Train 4.



5.5
Buyer's Purchase Obligation

5.5.1
During any Contract Year, Buyer shall take and pay for the Scheduled Cargo
Quantity for each cargo included in the AACQ and scheduled in the ADP for such
Contract Year, less:

(a)
any quantities of LNG not made available by Seller for any reason attributable
to Seller (other than quantities for which Seller is excused pursuant to this
Agreement from making available due to Buyer's breach of this Agreement) or the
operator of the Sabine Pass Facility, including quantities not made available by
Seller due to Force Majeure affecting Seller or the Sabine Pass Facility;

(b)
any quantities of LNG not taken by Buyer for reasons of Force Majeure;




39

--------------------------------------------------------------------------------


(c)
any quantities that the relevant LNG Tanker is not capable of loading due to
Seller's delivery of LNG that has a Gross Heating Value that is less than the
value identified by Seller pursuant to Section 8.1.1(a); and

(e)
any quantities of LNG with respect to which Buyer has exercised its Cancellation
Right pursuant to Section 5.6.1.

5.5.2
Except as otherwise expressly excused in accordance with the provisions of this
Agreement, if, with respect to any cargo scheduled for delivery to Buyer in the
relevant ADP, Buyer does not take delivery of all or part of the Scheduled Cargo
Quantity of such cargo and such failure to take is not otherwise excused
pursuant to Section 5.5.1, then the amount by which the Scheduled Cargo Quantity
for such cargo exceeds the quantity of LNG taken by Buyer in relation to such
cargo shall be the “Cargo Shortfall Quantity”.

5.5.3
With respect to any Cargo Shortfall Quantity, Buyer shall pay to Seller Cover
Damages, if Cover Damages are a positive amount.

(a)
“Cover Damages” shall be equal to: (i) the CSP multiplied by the Cargo Shortfall
Quantity; minus (ii) the greater of (A) the proceeds actually received by Seller
from the Mitigation Sale and (B) the proceeds that Seller would receive for
reselling into the United States of America Gas market the Gas that would
otherwise have been used for the production of the LNG represented by the Cargo
Shortfall Quantity; minus (iii) reasonable and verifiable savings obtained by
Seller (including savings related to avoided fuel Gas for LNG production,
transportation and Third Party costs avoided) as a result of the Mitigation Sale
as opposed to the sale to Buyer; plus (iv) reasonable, verifiable, incremental
costs incurred by Seller as a result of such Mitigation Sale (including costs
related to transporting, marketing, selling, and delivery of the Cargo Shortfall
Quantity). For purposes of calculating Cover Damages, the CSP shall be
determined as of the Month in which the applicable Delivery Window begins.

(b)
Seller shall take such actions as are reasonably calculated to minimize the
Cover Damages payable by Buyer as a result of Buyer's failure to take such Cargo
Shortfall Quantity by reselling such Cargo Shortfall Quantity (whether as LNG,
Gas, or regasified LNG) to Third Parties including by selling Gas purchased to
produce the Cargo Shortfall Quantity into the United States of America Gas
market if that Gas has not already been liquefied, selling the Cargo Shortfall
Quantity to a Third Party in a spot sale transaction, or delivering the Cargo
Shortfall Quantity to another long-term customer and foregoing the purchase of
Gas that would have been used to produce LNG for that customer (each such action
a “Mitigation Sale”); except that any sale of a quantity of LNG (or Gas or
regasified LNG) by




40

--------------------------------------------------------------------------------


Seller to any Third Party that Seller was already obligated to make at the
earlier to occur of (i) Buyer's failure to take such LNG or (ii) Buyer's notice
to Seller that it will not take such LNG, is not a Mitigation Sale.
(c)
Notwithstanding the foregoing, if the Cargo Shortfall Quantity is within the
operational tolerance of two percent (2%) of the Scheduled Cargo Quantity
(“Operational Tolerance”) (such Operational Tolerance to be exercised by Buyer
only with respect to operational matters regarding the LNG Tanker, and without
regard to Gas markets or other commercial considerations), the Cover Damages
shall be zero (0).

5.5.4
Any payment that Buyer makes under this Section 5.5 shall not be treated as an
indirect, incidental, consequential or exemplary loss or a loss of income or
profits for purposes of Section 15.2.1.

5.6
Buyer's Cancellation Right

5.6.1
Buyer may cancel all or any portion of the Scheduled Cargo Quantity of any
cargo(es) scheduled in any ADP (or any Pre-commercial LNG cargo) (“Cancellation
Right”) only if Buyer issues a notice of cancellation to Seller on or prior to
the Cancellation Deadline for the applicable cargoes.

5.6.2
Buyer may cancel all or any portion of any cargo at any time after the
Cancellation Deadline applicable to such cargo as specified in Section 5.6.1
above, but subject to Section 5.6.4 or absent any prior written agreement
between the Parties, Buyer shall be deemed to have failed to take the cancelled
quantity and the cancelled quantity shall be considered a Cargo Shortfall
Quantity.

5.6.3
Once Buyer has provided notice pursuant to Section 5.6.1, 5.6.2, or 5.6.4, Buyer
has forfeited its right to receive the cancelled quantity and Seller has no
obligation to make available to Buyer the quantity of LNG cancelled. There shall
be no cancellation fee; however, Buyer shall continue to be responsible for
paying the Monthly Sales Charge.

5.6.4
If (i) either of the Export Authorizations expires or is withdrawn, modified, or
otherwise no longer effective in such a way that any of Buyer's cargoes
scheduled in the ADP or Ninety Day Schedule and no longer subject to the
Cancellation Right are unable to be exported to the Discharge Terminal
designated in the ADP or Ninety Day Schedule and (ii) such expiration,
withdrawal, modification, or loss of the Export Authorization was not the fault
of Buyer or any Third Party that receives directly or indirectly any LNG that
was purchased by Buyer hereunder, then Buyer may cancel all or any portion of
the Scheduled Cargo Quantity of such cargo(es) without liability under Section
5.5 by issuing a notice of cancellation to Seller prior to the




41

--------------------------------------------------------------------------------


Delivery Window of each such cargo.
5.7
Seller's Delivery Obligation

5.7.1
During any Contract Year, Seller shall make available to Buyer the Scheduled
Cargo Quantity for each cargo scheduled in the ADP for such Contract Year, less:

(a)
any quantities of LNG not taken by Buyer for any reason attributable to Buyer
(other than quantities for which Buyer is excused pursuant to this Agreement
from taking due to Seller's breach of this Agreement), including quantities not
taken by Buyer due to Force Majeure affecting Buyer;

(b)
any quantities of LNG not made available by Seller for reasons of Force Majeure;
and

(c)
any quantities of LNG with respect to which Buyer has exercised its Cancellation
Right.

For purposes of this Agreement, LNG shall not be considered “made available” if
such LNG is not capable of being exported from the United States of America
pursuant to the FTA Export Authorization and is not capable of being exported
from the United States of America pursuant to the Non-FTA Export Authorization
(and “make available” and any other derivation of “make available” shall be
construed accordingly).
5.7.2
Except as otherwise expressly excused in accordance with the provisions of this
Agreement, if, with respect to any cargo scheduled for delivery to Buyer in the
relevant ADP, Seller does not make available all or part of the Scheduled Cargo
Quantity of the cargo to Buyer and such failure to make available is not
otherwise excused pursuant to Section 5.7.1, then the amount by which the
Scheduled Cargo Quantity for the cargo exceeds the quantity of LNG made
available by Seller to Buyer in relation to the cargo shall be the “Cargo DoP
Quantity”. Seller shall make a payment to Buyer for each MMBtu of the Cargo DoP
Quantity in an amount equal to: (a) the positive difference, if any, obtained by
subtracting an amount equal to the CSP minus the UFC applicable on the first Day
of the Delivery Window for the applicable cargo,from either (i) the actual,
documented price incurred by Buyer for the purchase of a replacement quantity of
LNG or Gas (not to exceed the MMBtu equivalent of the Cargo DoP Quantity), or
(ii) in respect of any Cargo DoP Quantity for which a replacement quantity
cannot be purchased, the market price of LNG at such time at the cargo's
originally scheduled destination; plus (b) any actual, reasonable, and
verifiable costs (if any), incurred by Buyer due to such failure, including
costs associated with transportation; less (c) actual, reasonable, and
verifiable cost savings realized by Buyer due to Seller's failure to make the
Scheduled Cargo Quantity available (the “Cargo




42

--------------------------------------------------------------------------------


DoP Payment”). For purposes of calculating the Cargo DoP Payment, the CSP shall
be determined as of the Month in which the applicable Delivery Window begins.
Irrespective of any Cargo DoP Quantity, Buyer shall continue to be responsible
for paying the Monthly Sales Charge.
5.7.3
Notwithstanding the foregoing, if the Cargo DoP Quantity is within the
Operational Tolerance (such Operational Tolerance to be exercised by Seller only
with respect to operational matters regarding the Sabine Pass Facility, and
without regard to Gas markets or other commercial considerations), the Cargo DoP
Payment shall be zero (0).

5.7.4
Buyer shall use reasonable efforts to mitigate the Cargo DoP Payment payable by
Seller in respect of any cargo. For purposes of calculating the Cargo DoP
Payment, any purchase of a quantity of LNG (or Gas or regasified LNG) by Buyer
or an Affiliate of Buyer from any Third Party that Buyer (or Buyer's Affiliate,
as applicable) was already obligated to make at the earlier to occur of (a)
Seller's failure to make such LNG available or (b) Seller's notice to Buyer that
it will not make such LNG available, shall not be used when determining the
price incurred by Buyer for the purchase of replacement LNG or Gas.

5.7.5
Any payment that Seller makes under this Section 5.7 shall not be treated as an
indirect, incidental, consequential or exemplary loss or a loss of income or
profits for purposes of Section 15.2.1.

5.7.6
In the event the ability of the Sabine Pass Facility to produce and deliver LNG
is impaired due to an unscheduled services interruption that does not constitute
Force Majeure, Seller shall comply with the Foundation Customer Priority in
allocating the LNG that is available from the Sabine Pass Facility.

6.
Delivery Point, Title and Risk

6.1
Delivery Point

Seller shall deliver LNG to Buyer, subject to the terms and conditions of this
Agreement, at the point at which the flange coupling of the LNG loading line at
the Sabine Pass Facility joins the flange coupling of the LNG intake manifold of
the relevant LNG Tanker (“Delivery Point”).
6.2
Title and Risk

Title to, and all risks in respect of, the LNG sold by Seller pursuant to this
Agreement shall pass from Seller to Buyer as the LNG passes the Delivery Point.



43

--------------------------------------------------------------------------------




7.
Transportation and Loading

7.1
Transportation by Buyer

Buyer shall, in accordance with this Agreement, Applicable Laws and
International Standards, provide, or cause to be provided, transportation from
the Delivery Point of all quantities of LNG delivered hereunder to Buyer.
7.2
Sabine Pass Facility

7.2.1
Prior to the Train 1 DFCD, Seller shall cause the Sabine Liquefaction Facility
(only including Train 1) to be constructed and commissioned so as to be able to
provide liquefaction services and otherwise to achieve commercial operations
completion for making available LNG. If Train 2 FID occurs, then prior to the
earlier of Train 2 DFCD and such time, if any, when Buyer cancels the Train 2
Tranche pursuant to Section 4.6.1(b), Seller shall cause Train 2 to be
constructed and commissioned so as to be able to provide liquefaction services
and otherwise to achieve commercial operations completion for making available
LNG. If Train 3 FID occurs, then prior to the earlier of Train 3 DFCD and such
time, if any, when Buyer cancels the Train 3 Tranche pursuant to Section
4.6.2(b), Seller shall cause Train 3 to be constructed and commissioned so as to
be able to provide liquefaction services and otherwise to achieve commercial
operations completion for making available LNG. If Train 4 FID occurs, then
prior to the earlier of Train 4 DFCD and such time, if any, when Buyer cancels
the Train 4 Tranche pursuant to Section 4.6.3(b), Seller shall cause Train 4 to
be constructed and commissioned so as to be able to provide liquefaction
services and otherwise to achieve commercial operations completion for making
available LNG. During the Term, Seller shall at all times cause the Sabine Pass
Facility to be maintained and operated in accordance with the following:
(a) International Standards; (b) all terms and conditions set forth in this
Agreement, including the standards and specifications set forth in Section
7.2.2; (c) Applicable Laws; and (d) to the extent not inconsistent with
International Standards, such good and prudent practices as are generally
followed in the LNG industry by Reasonable and Prudent Operators of similar LNG
liquefaction terminals and similar receiving and regasification terminals.

7.2.2
The Sabine Pass Facility shall include the following:

(a)
appropriate systems for communications with LNG Tankers;

(b)
two berths, each capable of berthing an LNG Tanker having a displacement of no
more than one hundred sixty-six thousand (166,000) tons, an overall length of no
more than one thousand one hundred forty (1,140) feet, a beam of no more than
one hundred




44

--------------------------------------------------------------------------------


seventy-five (175) feet, and a draft of no more than forty (40) feet, which LNG
Tankers can safely reach, fully laden, and safely depart, fully laden, and at
which LNG Tankers can lie safely berthed and load and unload safely afloat;
(c)
lighting sufficient to permit loading operations by day or by night, to the
extent permitted by Governmental Authorities and Pilots (it being acknowledged,
however, that Seller shall in no event be obligated to allow nighttime berthing
operations at the Sabine Pass Facility if Seller determines that such operations
during nighttime hours could pose safety or operational risks to the Sabine Pass
Facility, an LNG Tanker, or a Third Party);

(d)
facilities capable of transferring LNG at a rate of up to an average of twelve
thousand (12,000) Cubic Meters per hour at the Delivery Point, with three (3)
LNG transfer arms each having a reasonable operating envelope to allow for ship
movement and manifold strainers of sixty (60) mesh;

(e)
a vapor return line system of sufficient capacity to allow for transfer of Gas
necessary for safe cargo operations of an LNG Tanker at the required rates,
pressures and temperatures;

(f)
facilities allowing ingress and egress between the Sabine Pass Facility and the
LNG Tanker by (i) representatives of Governmental Authorities for purposes of
LNG transfer operations; and (ii) an independent surveyor for purposes of
conducting tests and measurements of LNG on board the LNG Tanker;

(g)
LNG storage facilities, with a total gross capacity of approximately three
hundred twenty thousand (320,000) Cubic Meters of LNG (expandable at Seller's
option by an additional amount up to one hundred sixty thousand (160,000) Cubic
Meters of LNG); and

(h)
LNG liquefaction facilities with each train having the capacity to liquefy Gas
and produce not less than two hundred ninety-one thousand seven hundred
(291,700) tonnes per Month of LNG, using the ConocoPhillips Optimized Cascade
process under license from ConocoPhillips, six (6) General Electric LM2500+ G4
gas turbine driven compressor sets with inlet air humidification, air cooled
heat exchanger systems, and a heavies removal system; a BASF-licensed aMDEA acid
gas removal unit and a mercury removal system for the pretreatment of feed Gas
received at the inlet of the Sabine Pass Facility; propane, ethylene, and amine
storage tanks and control and measurement systems, flares, ancillary systems and
tie ins between the facilities owned by Seller and those owned by SPLNG.




45

--------------------------------------------------------------------------------


7.2.3
Services and facilities not provided by Seller include the following:
(a) facilities and loading lines for liquid or gaseous nitrogen to service an
LNG Tanker; (b) facilities for providing bunkers; (c) facilities for the
handling and delivery to the LNG Tanker of ship's stores, provisions and spare
parts; and (d) nitrogen rejection or natural gas liquids (NGL) removal. Towing,
escort, line handling, and pilot services will not be provided or made available
by Seller; Buyer shall be required to obtain such services as described in
Section 7.5.3.

7.3
Compatibility of the Sabine Pass Facility with LNG Tankers

7.3.1
Buyer shall ensure, at no cost to Seller but subject to Section 7.3.2, that each
of the LNG Tankers used by Buyer under this Agreement is fully compatible with
the general specifications set forth in Section 7.2.2 and any modifications made
to the Sabine Pass Facility in accordance with Section 7.3.2. Should an LNG
Tanker fail materially either to be compatible with such general specifications,
or to be in compliance with the provisions of Section 7.5, Buyer shall not
employ such LNG Tanker under this Agreement until it has been modified to be so
compatible or to so comply.

7.3.2
The Parties agree that, after the Effective Date, Seller shall be entitled to
modify the Sabine Pass Facility in any manner whatsoever, provided that: such
modifications do not render the Sabine Pass Facility incompatible with any LNG
Tanker that is compatible with the general specifications set forth in Section
7.2.2; such modifications, once finalized, do not reduce the ability of Seller
to make available LNG in accordance with the terms of this Agreement; and such
modifications do not otherwise conflict with Seller's obligations hereunder.
Notwithstanding the foregoing, Seller may modify the Sabine Pass Facility in a
manner that would render it incompatible with an LNG Tanker provided that such
modification is required by and is made pursuant to a change in Applicable Laws
or International Standards and to the extent not inconsistent with Applicable
Law or International Standards, such good and prudent practices as are generally
followed in the LNG industry by Reasonable and Prudent Operators of LNG
terminals.

7.4
Buyer Inspection Rights in Respect of the Sabine Pass Facility

7.4.1
Upon obtaining Seller's prior written consent, which consent shall not be
unreasonably withheld or delayed, a reasonable number of Buyer's designated
representatives may from time to time (including during the period of
construction of the liquefaction facilities) inspect the operation of the Sabine
Pass Facility so long as such inspection occurs from 8:00 a.m. to 5:00 p.m. on a
Business Day. Any such inspection shall be at Buyer's sole risk and expense. In
conjunction with any such inspection, Seller shall provide Buyer access at
reasonable times and places (taking into consideration cost and schedule
impacts) to (a) relevant qualified employees and contractors of Seller in order
to discuss the progress of the construction




46

--------------------------------------------------------------------------------


of the Sabine Liquefaction Facilities and the operation and maintenance of the
Sabine Pass Facility (as applicable) and (b) relevant documentation, if any,
available to Seller in support of such discussions. Buyer (and its designees)
shall carry out any such inspection without any interference with or hindrance
to the safe and efficient operation of the Sabine Pass Facility. Buyer's right
to inspect and examine the Sabine Pass Facility shall be limited to verifying
Seller's compliance with Seller's obligations under this Agreement. No
inspection (or lack thereof) of the Sabine Pass Facility by Buyer hereunder, or
any requests or observations made to Seller or its representatives by or on
behalf of Buyer in connection with any such inspection, shall (a) modify or
amend Seller's obligations, representations, warranties and covenants hereunder;
or (b) constitute an acceptance or waiver by Buyer of Seller's obligations
hereunder.
7.4.2
Buyer shall indemnify and hold Seller and its Affiliates harmless from any
Claims and Losses resulting from Buyer's inspection of the Sabine Pass Facility
pursuant to Section 7.4.1.

7.5
LNG Tankers

7.5.1
Buyer shall cause each LNG Tanker to comply with the requirements of this
Section 7.5.

7.5.2
Each LNG Tanker shall comply with the regulations of, and obtain all Approvals
required by, Governmental Authorities to enable such LNG Tanker to enter, leave
and carry out all required operations at the Sabine Pass Facility. Each LNG
Tanker shall at all times have on board valid documentation evidencing all such
Approvals. Each LNG Tanker shall comply fully with the International Safety
Management Code for the Safe Operation of Ships and Pollution Prevention
effective July 1, 1998, as amended from time to time, and at all times be in
possession of valid documents of compliance and safety management certificates,
and be able to demonstrate that the LNG Tanker has an effective management
system in operation that addresses all identified risks, and provides proper
controls for dealing with these risks.

7.5.3
Buyer shall cause Transporter to enter into a tug services agreement (in the
form attached hereto as Exhibit G) with Sabine Pass Tug Services, LLC to provide
such number and types of tugs, fireboats and escort vessels as are required by
Governmental Authorities to attend the LNG Tanker so as to permit safe and
efficient movement of the LNG Tanker within the maritime safety areas located in
the approaches to and from the Sabine Pass Facility. The fee for tug services
pursuant to such tug services agreement shall be as set from time-to-time by
Sabine Pass Tug Services, LLC, but shall always be applied on a
non-discriminatory basis among all long-term customers (both regasification and
liquefaction) of the Sabine Pass Facility. Buyer and Transporter shall be
permitted to use other tugs, fireboats and escort vessels




47

--------------------------------------------------------------------------------


that are materially consistent with (or are equivalent in all material respects
with) the specifications set forth in Exhibit H if Sabine Pass Tug Services, LLC
is in breach or default under the tug services agreement with Buyer's
Transporter or the charterparty with the tug owner. Seller shall not be required
to provide tugs, fireboats and escort vessels to attend any LNG Tanker and shall
not be liable to Buyer in connection with Transporter's failure to enter into
such arrangements.
7.5.4
Buyer shall pay: (a) all Port Charges directly to the appropriate Person; and
(b) all charges payable by reason of any LNG Tanker having to shift from berth
at the Sabine Pass Facility as a result of the action or inaction of Buyer.

7.5.5
Each LNG Tanker must satisfy the following requirements:

(a)
Except as otherwise mutually agreed in writing by the Parties, each LNG Tanker
shall be of a sufficient size to load the applicable Scheduled Cargo Quantity
(subject to the Operational Tolerance).

(b)
Except as otherwise agreed in writing by Seller, which agreement shall not be
unreasonably withheld, each LNG Tanker shall have a gross volumetric capacity
between one hundred thirty-five thousand (135,000) Cubic Meters and one hundred
eighty thousand (180,000) Cubic Meters.

(c)
Each LNG Tanker shall be, in accordance with International Standards, (i) fit in
every way for the safe loading, unloading, handling and carrying of LNG in bulk
at atmospheric pressure; and (ii) tight, staunch, strong and otherwise seaworthy
with cargo handling and storage systems (including instrumentation) necessary
for the safe loading, unloading, handling, carrying and measuring of LNG in good
order and condition.

(d)
Each LNG Tanker shall at all times be maintained in class with any of the
following: American Bureau of Shipping, Lloyd's Register, Bureau Veritas, Det
Norske Veritas or any other classification society that is mutually agreeable to
the Parties.

(e)
Each LNG Tanker shall have been constructed to all applicable International
Standards (including the International Code for the Construction and Equipment
of Ships Carrying Liquefied Gases in Bulk).




48

--------------------------------------------------------------------------------




(f)
Each LNG Tanker shall comply with, and shall be fully equipped, supplied,
operated, and maintained to comply with, all applicable International Standards
and Applicable Laws, including those that relate to seaworthiness, design,
safety, environmental protection, navigation, and other operational matters, and
all procedures, permits, and approvals of Governmental Authorities for LNG
vessels that are required for the transportation and loading of LNG at the
Loading Port. Unless approved by Seller in writing, which approval shall not be
unreasonably withheld or delayed, an LNG Tanker shall be prohibited from
engaging in any maintenance, repair or in-water surveys while berthed at the
Sabine Pass Facility. Each LNG Tanker shall comply fully with the applicable
guidelines of any Governmental Authority of the United States of America,
including the National Oceanographic and Atmospheric Administration (NOAA), in
relation to actions to avoid strikes in the waters of the United States of
America with protected sea turtles and cetaceans (e.g., whales and other marine
mammals) and with regard to the reporting of any strike by the LNG Tanker which
causes injury to such protected species.

(g)
The officers and crew of each LNG Tanker shall have the ability, experience,
licenses and training commensurate with the performance of their duties in
accordance with internationally accepted standards with which it is customary
for Reasonable and Prudent Operators of LNG vessels to comply and as required by
Governmental Authorities and any labor organization having jurisdiction over the
LNG Tanker or her crew. Without in any way limiting the foregoing, the master,
chief engineer, all cargo engineers and all deck officers shall be fluent in
written and oral English and shall maintain all records and provide all reports
with respect to the LNG Tanker in English.

(h)
Each LNG Tanker shall have communication equipment complying with applicable
regulations of Governmental Authorities and permitting such LNG Tanker to be in
constant communication with the Sabine Pass Facility and with other vessels in
the area (including fireboats, escort vessels and other vessels employed in port
operations).

(i)
Provided that the Sabine Pass Facility supplies a suitable vapor return line
meeting the requirements of Section 7.2.2, then:

(i)
an LNG Tanker with an LNG cargo containment capacity less than or equal to one
hundred forty thousand (140,000) Cubic Meters shall be capable of loading a full
cargo of LNG in a




49

--------------------------------------------------------------------------------


maximum of fifteen (15) hours; and
(ii)
an LNG Tanker with an LNG cargo containment capacity greater than one hundred
forty thousand (140,000) Cubic Meters shall be capable of loading a full cargo
of LNG in the number of hours derived after applying the following formula:

15 + x = maximum LNG transferring time (in hours)
where:
x = y/12,000 Cubic Meters; and
y = the LNG cargo containment capacity of the LNG Tanker in excess of one
hundred forty thousand (140,000) Cubic Meters.
Time for connecting, cooling, draining, purging and disconnecting of liquid arms
shall not be included in the computation of pumping time.
(j)
Each LNG Tanker shall procure and maintain Hull and Machinery Insurance and P&I
Insurance in accordance with Section 15.6.

7.6
LNG Tanker Inspections; LNG Tanker Vetting Procedures; Right to Reject LNG
Tanker

7.6.1
During the Term, on prior reasonable notice to Buyer, Seller may, at its sole
risk, send its representatives (including an independent internationally
recognized maritime consultant) to inspect during normal working hours any LNG
Tanker as Seller may consider necessary to ascertain whether the LNG Tanker
complies with this Agreement. Seller shall bear the costs and expenses in
connection with any inspection conducted hereunder. Any such inspection may
include, as far as is practicable having regard to the LNG Tanker's operational
schedule, examination of the records related to the LNG Tanker's hull, cargo and
ballast tanks, machinery, boilers, auxiliaries and equipment; examination of the
LNG Tanker's deck, engine and official log books; review of records of surveys
by the LNG Tanker's classification society and relevant Governmental
Authorities; and review of the LNG Tanker's operating procedures and performance
of surveys, both in port and at sea. Any inspection carried out pursuant to this
Section 7.6.1: (a) shall not interfere with, or hinder, any LNG Tanker's safe
and efficient construction or operation; and (b) shall not entitle Seller or any
of its representatives to make any request or recommendation directly to
Transporter except through Buyer. No inspection (or lack thereof) of an LNG
Tanker hereunder shall: (i) modify or amend Buyer's obligations,
representations, warranties, and covenants hereunder; or (ii) constitute an
acceptance or waiver by Seller of Buyer's obligations hereunder.




50

--------------------------------------------------------------------------------


7.6.2
Seller shall indemnify and hold Buyer and its Affiliates harmless from any
Claims and Losses resulting from Seller's inspection of any LNG Tanker pursuant
to Section 7.6.1.

7.6.3
Buyer shall comply with all LNG Tanker vetting procedures, as set forth in the
Sabine Pass Marine Operations Manual.

7.6.4
Seller shall have the right to reject any LNG vessel that Buyer intends to use
to take delivery of LNG hereunder at the Sabine Pass Facility if such LNG vessel
does not comply materially with the provisions of this Agreement, provided that:

(a)
neither the exercise nor the non-exercise of such right shall reduce the
responsibility of Buyer to Seller in respect of such LNG vessel and her
operation, nor increase Seller's responsibilities to Buyer or Third Parties for
the same; and

(b)
Buyer's obligations under this Agreement shall not be excused or suspended by
reason of Buyer's inability (pursuant to the foregoing) to use a vessel as an
LNG Tanker.

7.7
Port Liability Agreement

7.7.1
Buyer shall cause Transporter or the master of each LNG Tanker (acting on behalf
of the ship-owner and charterer) making use of the port or marine facilities at
the Sabine Pass Facility or the Loading Port thereof on behalf of Buyer, to
execute the Port Liability Agreement prior to such LNG Tanker's arrival at the
Sabine Pass Facility or the Loading Port thereof. In the event the master of an
LNG Tanker fails to execute such Port Liability Agreement, Buyer shall indemnify
and hold Seller and its Affiliates harmless from any Claims brought against, or
Losses incurred by Seller or any of its Affiliates arising from such failure.

7.7.2
Subject to Section 7.7.1 and without prejudice to the terms of the Port
Liability Agreement, Seller releases Buyer, its Affiliates, and their respective
shareholders, officers, members, directors, employees, designees,
representatives, and agents from liability to Seller incident to all Claims and
Losses that may exist, arise or be threatened currently or in the future at any
time following the Effective Date and whether or not of a type contemplated by
either Party at any time, brought by any Person for injury to, illness or death
of any employee of Seller, or for damage to or loss of the Sabine Pass Facility,
which injury, illness, death, damage or loss arises out of, is incident to, or
results from the performance or failure to perform this Agreement by Buyer, or
any of its Affiliates, shareholders, officers, members, directors, employees,
designees, representatives and agents.




51

--------------------------------------------------------------------------------


7.7.3
Subject to Section 7.7.1 and without prejudice to the terms of Section 12 or the
Port Liability Agreement, Buyer releases Seller, its Affiliates, and their
respective shareholders, officers, members, directors, employees, designees,
representatives, and agents from liability to Buyer incident to all Claims and
Losses that may exist, arise or be threatened currently or in the future at any
time following the Effective Date and whether or not of a type contemplated by
either Party at any time, brought by any Person for injury to, illness or death
of any employee of Buyer, or for damage to or loss of any LNG Tanker, which
injury, illness, death, damage or loss arises out of, is incident to, or results
from the performance or failure to perform this Agreement by Seller or its
Affiliates, shareholders, officers, members, directors, employees, designees,
representatives and agents.

7.7.4
The form of Port Liability Agreement may be amended from time to time without
consent of Buyer only if after any such amendment the revised terms of such Port
Liability Agreement: (a) do not negatively impact Buyer's ability to perform its
obligations or exercise its rights under this Agreement, (b) treat Transporter
in a nondiscriminatory manner in comparison to all other owners and charterers
of LNG vessels that use or transit the Loading Port, and (c) do not prevent any
Transporter from obtaining, on commercially reasonable terms, full P&I indemnity
coverage from a P&I Club, and such P&I indemnity will cover all Claims and
Losses pursuant to such Port Liability Agreement in relation to use of the
Loading Port by an LNG Tanker. Seller shall promptly notify Buyer upon any
amendment to the Port Liability Agreement and shall provide a copy of the
amended Port Liability Agreement to Buyer.

7.8
Sabine Pass Marine Operations Manual

The Parties acknowledge that Seller has delivered to Buyer a copy of the current
marine operations manual developed for the Sabine Pass Facility and any
amendments thereto as of the Effective Date (as amended, the “Sabine Pass Marine
Operations Manual”) which governs activities at the Sabine Pass Facility,
consistent with International Standards, and which applies to each LNG Tanker
and each other LNG vessel berthing at the Sabine Pass Facility. In the event of
a conflict between this Agreement and the Sabine Pass Marine Operations Manual,
the provisions of this Agreement shall control. Seller shall promptly notify
Buyer upon any amendment to the Sabine Pass Marine Operations Manual and shall
provide a copy of the amended Sabine Pass Marine Operations Manual to Buyer.
7.9
Loading of LNG Tankers

7.9.1
Except as otherwise specifically provided, the terms of this Section 7.9 shall
apply to all LNG Tankers calling at the Sabine Pass Facility.




52

--------------------------------------------------------------------------------


7.9.2
As soon as practicable after the LNG Tanker's departure from the point of
departure en route to the Sabine Pass Facility, Buyer shall notify, or cause the
master of the LNG Tanker to notify, Seller of the information specified below
(the “In-Transit First Notice”):

(a)
name of the LNG Tanker and, in reasonable detail, the dimensions,
specifications, tank temperatures, volume of LNG onboard, operator, and owner of
such LNG Tanker;

(b)
any operational deficiencies in the LNG Tanker that may affect its performance
at the Sabine Pass Facility or berth; and

(c)
ETA.

7.9.3
With respect to each LNG Tanker scheduled to call at the Sabine Pass Facility,
Buyer shall give, or cause the master of the LNG Tanker to give, to Seller the
following notices:

(a)
A second (2nd) notice (“In-Transit Second Notice”), which shall be sent
ninety-six (96) hours prior to the ETA set forth in the In-Transit First Notice,
stating the LNG Tanker's then ETA. If, thereafter, such ETA changes by more than
six (6) hours, Buyer shall give promptly, or cause the master of the LNG Tanker
to give promptly, to Seller notice of the corrected ETA;

(b)
A third (3rd) notice (“In-Transit Third Notice”), which shall be sent
twenty-four (24) hours prior to the ETA set forth in the In-Transit Second
Notice (as corrected), confirming or amending such ETA. If, thereafter, such ETA
changes by more than three (3) hours, Buyer shall give promptly, or cause the
master of the LNG Tanker to give promptly, to Seller notice of the corrected
ETA;

(c)
A fourth (4th) notice (“In-Transit Final Notice”), which shall be sent twelve
(12) hours prior to the ETA set forth in the In-Transit Third Notice (as
corrected), confirming or amending such ETA. If, thereafter, such ETA changes by
more than one (1) hour, Buyer shall give promptly, or cause the master of the
LNG Tanker to give promptly, to Seller notice of the corrected ETA; and

(d)
An NOR, which shall be given at the time prescribed in Section 7.10.

7.9.4
Buyer shall have the right to cause the LNG Tankers to burn Gas as fuel during
operations at the Loading Port (including while conducting cargo transfer
operations). The quantity of Gas burned as fuel pursuant to this Section 7.9.4
shall be determined in accordance with Exhibit A. If Buyer exercises its right
pursuant to this Section 7.9.4, all amounts of Gas burned as fuel shall be added
to the quantity loaded included in Seller's invoice pursuant to Section 10.1.1.




53

--------------------------------------------------------------------------------


7.9.5
All vapor returned to Seller during cool-down or loading operations may be used
or disposed of by Seller without compensation to Buyer.

7.10
Notice of Readiness

7.10.1
The master of an LNG Tanker arriving at the Sabine Pass Facility, or such
master's agent, shall give to Seller its NOR for loading upon arrival of such
LNG Tanker at the PBS, provided that such LNG Tanker has all required Approvals
from the relevant Governmental Authorities, and is ready, willing, and able, to
proceed to berth and load LNG or to commence cool-down operations (as
applicable).

7.10.2
A valid NOR given under Section 7.10.1 shall become effective as follows:

(a)
For an LNG Tanker arriving at the PBS at any time prior to the Delivery Window
allocated to such LNG Tanker, an NOR shall be deemed effective at the earlier to
occur of (i) 6:00 a.m. on such Delivery Window or (ii) the LNG Tanker being all
fast in the berth;

(b)
For an LNG Tanker arriving at the PBS at any time during the Delivery Window
allocated to such LNG Tanker, an NOR shall become effective at the time of its
issuance; or

(c)
For an LNG Tanker arriving at the PBS at any time after the expiration of the
Delivery Window, an NOR shall become effective upon Seller's notice to the LNG
Tanker that it is ready to receive the LNG Tanker at berth.

7.11
Berthing Assignment

7.11.1
Seller shall berth an LNG Tanker which has tendered NOR before or during its
Delivery Window promptly after Seller determines such LNG Tanker will not
interfere with berthing and loading or unloading of any other scheduled LNG
vessel with a higher berthing priority but in no event later than the end of the
Delivery Window allocated to such LNG Tanker; provided, however, that if Seller
does not berth such LNG Tanker by the end of the Delivery Window, but berths
such LNG Tanker within seventy-two (72) hours after the end of its Delivery
Window, Buyer's sole recourse and remedy for Seller's failure to berth the LNG
Tanker by the end of the Delivery Window is demurrage pursuant to Section
7.12.3, payment for excess boil-off pursuant to Section 7.12.4 and provision by
Seller of a cool-down pursuant to Section 7.16.1(b). If, as of the
seventy-second (72nd) hour after the end of the Delivery Window, Seller has not
berthed the LNG Tanker, and such delay is not attributable to a reason that
would result in an extension of Allotted Unloading Time under Section 7.12.1,
Seller shall be deemed to have failed to make the Scheduled Cargo Quantity of
the relevant cargo available for delivery and the provisions of Section 5.7.2
shall apply.




54

--------------------------------------------------------------------------------


7.11.2
For each delivery window period, Seller shall determine the berthing priority
among LNG vessels which have tendered NOR before or during their scheduled
delivery window as follows:

(a)
The first berthing priority for a delivery window period shall be for an LNG
vessel scheduled for such delivery window period. Priority within this group
shall be given to the LNG vessel which has first tendered Seller its NOR. Once
an LNG vessel achieves a first berthing priority pursuant to this Section
7.11.2(a) or 7.11.2 (b), such LNG vessel shall maintain such priority until such
LNG vessel is berthed, so long as its tendered NOR remains valid; and

(b)
The second berthing priority for a delivery window period shall be for an LNG
vessel scheduled for arrival after such delivery window period. Priority within
this group shall be given to the LNG vessel which has first tendered Seller its
NOR. An LNG vessel with second berthing priority pursuant to this Section
7.11.2(b) will achieve a first berthing priority on its scheduled delivery
window pursuant to Section 7.11.2(a) if such LNG vessel has not been berthed
prior to such date, so long as its tendered NOR remains valid.

7.11.3
If an LNG Tanker tenders NOR after the end of its Delivery Window, Seller shall
use reasonable efforts to berth such LNG Tanker as soon as reasonably practical;
provided, however, that, unless otherwise agreed with Buyer, Seller shall have
no obligation to use such efforts to berth an LNG Tanker that tenders NOR more
than seventy-two (72) hours after the end of its Delivery Window. If, as of the
seventy-second (72nd) hour after the end of the Delivery Window, the LNG Tanker
has not tendered NOR, and such delay is not attributable to a reason that would
result in an extension of allowed berth time under Section 7.14.2(b), Buyer
shall be deemed to have failed to take delivery of the Scheduled Cargo Quantity
of the relevant cargo and the provisions of Sections 5.5.2 and 5.5.3 shall
apply.

7.11.4
Seller shall use reasonable efforts (including coordinating with the operator of
the Sabine Pass Facility and any Sabine Pass Facility Regasification Capacity
Users) to cause the LNG regasification and loading schedules to be established
in a manner that will avoid berthing conflicts between LNG Tankers and other LNG
vessels.




55

--------------------------------------------------------------------------------


7.12
Berth Time

7.12.1
The allotted berth time for each LNG Tanker (“Allotted Berth Time”) shall be (i)
for an LNG Tanker with an LNG cargo containment capacity of one hundred forty
thousand (140,000) Cubic Meters or less, thirty-six (36) hours and (ii) for an
LNG Tanker with an LNG cargo containment capacity of greater than one hundred
forty thousand (140,000) Cubic Meters, according to the following formula:

36 + x = Allotted Berth Time (in hours)
Where:
x = y/12,000 Cubic Meters; and
y = the LNG cargo containment capacity of the LNG Tanker in excess of one
hundred forty thousand (140,000) Cubic Meters)
Allotted Berth Time shall be extended by any period of delay that is caused by:
(a)
reasons attributable to Buyer, a Governmental Authority, Transporter, the LNG
Tanker or its master, crew, owner or operator or any Third Party outside of the
reasonable control of Seller (but excluding the operator of the Sabine Pass
Facility, Sabine Pass Tug Services, LLC and any other Affiliate of Seller);

(b)
Force Majeure;

(c)
unscheduled curtailment or temporary discontinuation of operations at the Sabine
Pass Facility necessary for reasons of safety, except to the extent such
unscheduled curtailment or temporary discontinuation of operations is due to
Seller's or Seller's Affiliate's failure to operate and maintain its facilities
as a Reasonable and Prudent Operator;

(d)
time at berth during cool-down pursuant to Sections 7.16.1(a) and (c); and

(e)
nighttime transit restrictions.

7.12.2
The actual berth time for each LNG Tanker (“Actual Berth Time”) shall commence
when the NOR is effective and shall end when the LNG transfer and return lines
of the LNG Tanker are disconnected from the Sabine Pass Facility's LNG transfer
and return lines and the LNG Tanker is cleared for departure and able to depart.




56

--------------------------------------------------------------------------------


7.12.3
In the event Actual Berth Time exceeds Allotted Berth Time (including any
extension in accordance with Section 7.12.1) (“Demurrage Event”), Seller shall
pay to Buyer, as liquidated damages, demurrage in USD (which shall be prorated
for a portion of a Day) calculated pursuant to the following formula:

daily demurrage rate = USD 64,000 + (USD 16,000 x (CPIM /CPI0))
where:
CPIM:    the monthly Consumer Price Index for All Urban Consumers, U.S. city
average for all items, not seasonally adjusted (base period: 1982-1984 = 100),
as published by the Bureau of Labor Statistics for the U.S. Department of Labor
for the third (3rd) Month prior to the Month in which the Delivery Window
occurs; and
CPI0:    the CPI applicable to the Month and year in which the Train 1 DFCD
occurs.
If a Demurrage Event occurs, Buyer shall invoice Seller for such demurrage
pursuant to Section 10.1.5 within one hundred eighty (180) Days after the
relevant Delivery Window.
7.12.4
If an LNG Tanker is delayed in berthing at the Sabine Pass Facility and/or
commencement of LNG transfer due to an event occurring at the Sabine Pass
Facility and for a reason that would not result in an extension of Allotted
Berth Time under Section 7.12.1, and if, as a result thereof, the commencement
of LNG transfer is delayed beyond twenty-four (24) hours after NOR is effective,
then, for each full hour by which commencement of LNG transfer is delayed beyond
such twenty-four (24) hour period, Seller shall pay Buyer as liquidated damages
an amount per hour, on account of excess boil-off, equal to the CSP for such
Month multiplied by a quantity (in MMBtu) equal to zero decimal zero zero five
seven three percent (0.00573%) of the LNG cargo containment capacity of such LNG
Tanker; provided that in no event shall the quantity of MMBtu used in the
calculation in this Section 7.12.4 exceed the amount of LNG on board the LNG
Tanker at the time it issued a valid NOR. Buyer shall invoice Seller for such
excess boil-off pursuant to Section 10.1.5.

7.13
LNG Transfers at the Sabine Pass Facility

7.13.1
Seller shall cooperate with Transporters (or their agents) and with the master
of each LNG Tanker to facilitate the continuous and efficient transfer of LNG
hereunder.

7.13.2
During LNG transfer, Seller shall provide or take receipt of (as applicable),
through the Sabine Pass Facility vapor return line, Gas in such quantities as
are necessary for the safe transfer of LNG at such rates, pressures and




57

--------------------------------------------------------------------------------


temperatures as may be required by the design of the LNG Tanker.
7.13.3
Buyer, in cooperation with Seller, shall cause the LNG Tanker to depart safely
and expeditiously from the berth upon completion of LNG transfer.

7.14
LNG Tanker Not Ready for LNG Transfer; Excess Berth Time

7.14.1
If any LNG Tanker previously believed to be ready for LNG transfer is determined
to be not ready after being berthed, the NOR shall be invalid and Seller may
direct the LNG Tanker's master to vacate the berth and proceed to anchorage,
whether or not other LNG vessels are awaiting the berth, unless it appears
reasonably certain to Seller that such LNG Tanker can be made ready without
disrupting the overall berthing schedule or operations of the Sabine Pass
Facility. When an unready LNG Tanker at anchorage becomes ready for LNG
transfer, its master shall notify Seller by reissuing the NOR.

7.14.2
The following shall apply with respect to berthing operations:

(a)
An LNG Tanker shall complete LNG transfer and vacate the berth as soon as
possible but not later than the following allowed berth time:

(i)
twenty-four (24) hours from the time the LNG Tanker is all fast at the berth, in
the case of an LNG Tanker with an LNG cargo containment capacity less than or
equal to one hundred forty thousand (140,000) Cubic Meters; or

(ii)
in accordance with the following formula, in the case of an LNG Tanker with an
LNG cargo containment capacity greater than one hundred forty thousand (140,000)
Cubic Meters:

24 + x =
allowed berth time (in hours)

where:
x =
y/12,000 Cubic Meters; and

y =
the LNG cargo containment capacity of the LNG Tanker in excess of one hundred
forty thousand (140,000) Cubic Meters.

(b)
Notwithstanding the foregoing, the allowed berth time shall be extended for: (i)
reasons attributable to Seller, the operator of the Sabine Pass Facility and any
Affiliate of Seller, including SPLNG and Sabine Pass Tug Services, LLC; (ii)
reasons attributable to a Governmental Authority; (iii) reasons attributable to
any Third Party outside of the reasonable control of Buyer; (iv) time at berth
during cool-down pursuant to Sections 7.16.1(a)-(c); (v) unscheduled curtailment
or temporary discontinuation of operations at the Sabine Pass Facility necessary
for reasons of safety, except to the extent




58

--------------------------------------------------------------------------------


attributable to Buyer or Transporter; (vi) Force Majeure; and (vii) nighttime
transit restrictions.
(c)
If an LNG Tanker fails to depart at the end of its allowed berth time (as
extended pursuant to Section 7.14.2(b)), another LNG vessel is awaiting the
berth and the LNG Tanker's continued occupancy of the berth will disrupt the
overall berthing schedule of the Sabine Pass Facility or operations of the
Sabine Pass Facility, Seller may direct the LNG Tanker to vacate the berth and
proceed to sea at utmost dispatch.

(d)
If an LNG Tanker fails to depart the berth at the end of its allowed berth time
(as extended pursuant to Section 7.14.2(b)) and as a result the subsequent LNG
vessel is prevented from or delayed in loading or unloading (as the case may
be), Buyer shall reimburse Seller for any and all actual documented demurrage or
excess boil-off that Seller becomes contractually obligated to pay to any Third
Party with respect to such subsequent LNG vessel, as a result of the LNG Tanker
not completing LNG transfer and vacating the berth as required by this Section
7.14.2; provided that Buyer shall not be required to reimburse Seller for any
amounts based on a demurrage rate or excess boil-off rate or price in excess of
the amounts specified in Section 7.12.3 and Section 7.12.4, as applicable.
Seller shall invoice Buyer for any amounts due under this Section 7.14.2(d)
pursuant to Section 10.1.5 within one hundred eighty (180) Days after the
relevant Delivery Window.

(e)
In the event an LNG Tanker fails to vacate the berth pursuant to this Section
7.14 and Buyer is not taking actions to cause it to vacate the berth, Seller may
effect such removal at the expense of Buyer.

7.15
Cooperation

7.15.1
If any circumstance occurs or is foreseen to occur so as to cause delay to an
LNG Tanker or any other LNG vessel in berthing, loading, unloading or departing,
Buyer and Seller shall, without prejudice to any other provision of this
Agreement, discuss the problem in good faith with each other and, if
appropriate, with other users of the Loading Port, and the Parties shall use
reasonable efforts to minimize or to avoid the delay, and at the same time shall
cooperate with each other and with such other users of the Loading Port, as
appropriate, to find countermeasures to minimize or to avoid the occurrence of
any similar delay in the future.




59

--------------------------------------------------------------------------------


7.15.2
With respect to an LNG Tanker scheduled to load a cargo at the Sabine Pass
Facility, if such LNG Tanker is unable to berth at the Sabine Pass Facility by
the end of its Delivery Window solely due to a Force Majeure event, then the
relevant cargo shall be cancelled, to the extent affected; provided, however,
that if requested by Buyer, Seller shall use reasonable efforts to change the
ADP or Ninety Day Schedule in order to maximize the safe, reliable and efficient
usage of the Sabine Pass Facility and to assist Buyer, Regasification Capacity
Users, other Foundation Customers, or other buyers having a firm contract to
purchase LNG from the Sabine Pass Facility to load or unload quantities of LNG
which would otherwise have been loaded or unloaded at the Sabine Pass Facility
during such cancelled Delivery Windows or other affected delivery windows
allocated to such Regasification Capacity Users, other Foundation Customers, or
other buyers having a firm contract to purchase LNG from the Sabine Pass
Facility.

7.16
Cool-Down and Gas-Up of LNG Tankers

7.16.1
Buyer shall be solely responsible for ensuring that each LNG Tanker elected by
Buyer for taking a cargo arrives at the Sabine Pass Facility cold and in a state
of readiness. Notwithstanding the foregoing and subject to Section 7.16.2,
Seller shall provide cool-down service to LNG Tankers at Buyer's request as
follows:

(a)
Seller shall use reasonable efforts (taking into account availability of
sufficient berth time) to accept Buyer's request to provide cool-down service
for any LNG Tanker, subject to Buyer requesting such cool-down service by notice
to Seller as far in advance of the relevant cargo's Delivery Window as is
reasonably practicable but in no case less than thirty (30) Days before the
relevant cargo's Delivery Window; provided that Seller shall accept Buyer's
request to provide a cool-down service if (x) Buyer makes such request by notice
at the time Buyer proposes its schedule of receipt of cargoes pursuant to
Section 8.1.2 for the relevant Contract Year or (y) at the time of the request,
the Composite ADP for the relevant Contract Year indicates sufficient available
berth time to accommodate such cool-down service. All LNG provided by Seller for
cooling such LNG Tankers shall be sold, delivered and invoiced by Seller, and
paid for by Buyer, at a price equal to the CSP. Seller shall have no obligation
to provide a cool-down service pursuant to this Section 7.16.1(a) in excess of:

(i)
if Train 2 DFCD has not occurred: eight (8) total cool-downs during any Contract
Year, and eighty (80) total cool-downs during the Term;




60

--------------------------------------------------------------------------------




(ii)
if Train 2 DFCD has occurred but Train 3 DFCD has not occurred: ten (10) total
cool-downs during any Contract Year, and one hundred (100) total cool-downs
during the Term;

(iii)
if Train 3 DFCD has occurred but Train 4 DFCD has not occurred: twelve (12)
total cool-downs during any Contract Year, and one hundred ten (110) total
cool-downs during the Term; and

(iv)
if Train 4 DFCD has occurred: thirteen (13) total cool-downs during any Contract
Year, and one hundred twenty (120) total cool-downs during the Term;

(b)
Seller shall provide cool-down service without charge to any LNG Tankers
requiring cool-down solely as a result of a delay caused by Seller, SPLNG and/or
the operator of the Sabine Pass Facility, but only if such LNG Tanker made no
other call between the original Delivery Window and the requested cool-down
time; and

(c)
Seller shall use reasonable efforts, contingent on the availability of
sufficient berth time and facilities status to provide cool-down service at any
time other than as described in Sections 7.16.1(a)-(b) upon request by Buyer,
provided that all LNG provided by Seller for cooling such LNG Tankers shall be
sold, delivered and invoiced by Seller, and paid for by Buyer, at a price equal
to the CSP.

7.16.2
The following shall apply to any cool-down service provided by Seller pursuant
to Section 7.16.1:

(a)
the MMBtu content of the total liquid quantities delivered for cooling, measured
before evaporation, shall be determined by reference to the relevant LNG
Tanker's cool-down tables;

(b)
the Parties will determine by mutual agreement the rates and pressures for
delivery of LNG for cool-down, but always in full accordance with safe operating
parameters and procedures mutually established and agreed by both the LNG Tanker
and the Sabine Pass Facility; and

(c)
LNG provided during cool-down by Seller pursuant to Section 7.16.1 shall not be
applied against the Scheduled Cargo Quantity for the relevant cargo.




61

--------------------------------------------------------------------------------


7.16.3
Seller shall use reasonable efforts to obtain all relevant Approvals needed to
allow Seller to offer gas-up service to LNG Tankers at the Sabine Pass Facility.

8.
Annual Delivery Program

8.1
Programming Information

8.1.1
No later than one hundred eighty (180) Days before the start of each Contract
Year, Seller shall provide Buyer with:

(a)
Seller's good faith estimate of the Gross Heating Value of LNG to be delivered
during the coming Contract Year; and

(b)
the Major Scheduled Maintenance Quantity and Inspection Maintenance Quantities
for the Contract Year, if any.

8.1.2
No less than one hundred ten (110) Days before the start of each Contract Year,
Buyer shall notify Seller of Buyer's proposed schedule of receipt of cargoes for
each Month of such Contract Year. Such schedule shall be on a reasonably even
and ratable basis throughout the year, subject to Section 5.1.2, and Buyer's
notice shall include the following information:

(a)
the LNG Tanker (if known) for each cargo;

(b)
the Scheduled Cargo Quantity for each cargo;

(c)
the proposed Delivery Window for each cargo;

(d)
Buyer's request (if any) for a Round-Up Quantity for such Contract Year;

(e)
the anticipated Discharge Terminal for each cargo, subject to Section 26.1; and

(f)
any other information that Buyer anticipates may affect annual scheduling.

Buyer shall also inform Seller of any anticipated periods for maintenance to be
conducted with respect to the LNG Tankers identified in (a) above.
8.1.3
Seller will then notify Buyer no less than eighty-five (85) Days before the
start of such Contract Year of Seller's proposed schedule of cargoes to be made
available in each Month of such Contract Year, and in so doing, Seller shall
exercise reasonable efforts to adopt Buyer's proposed schedule of receipts
requested in accordance with Section 8.1.2. Such schedule shall be on a
reasonably even and ratable basis throughout the year, subject to Section 5.1.2.




62

--------------------------------------------------------------------------------


Such notice shall include the following information:
(a)
the AACQ for the Contract Year;

(b)
the Round-Up Quantity or Round-Down Quantity for the Contract Year;

(c)
any Round-Down Quantity not taken in the previous Contract Year and carried
forward to the current Contract Year;

(d)
any Round-Up Quantity taken in the previous Contract Year and carried forward as
a deduction in the current Contract Year;

(e)
for each cargo:

(i)
the LNG Tanker specified in the notice sent by Buyer pursuant to Section 8.1.2,
subject to such LNG Tanker complying with the gross volumetric capacity
parameters set forth in Section 7.5.5(b) (or as otherwise agreed by the Parties
in writing);

(ii)
the Scheduled Cargo Quantity specified in the notice sent by Buyer pursuant to
Section 8.1.2;

(iii)
the proposed Delivery Window; and

(iv)
the Discharge Terminal specified in the notice sent by Buyer pursuant to Section
8.1.2, subject to such Discharge Terminal complying with Section 26.1; and

(f)
any other information that Seller anticipates may affect annual scheduling.

8.2
Determination of Annual Delivery Program

8.2.1
Not later than ten (10) Days after receipt of Seller's proposed schedule
provided under Section 8.1.3, Buyer shall notify Seller if Buyer desires to
consult with Seller regarding the proposed schedule, and Seller shall, no later
than fifteen (15) Days after receipt of Buyer's notice, meet and consult with
Buyer.

8.2.2
If, prior to the date that is sixty (60) Days before the start of the coming
Contract Year, the Parties have agreed on a schedule of deliveries for such
coming Contract Year, then Seller shall issue the delivery schedule agreed by
the Parties. If the Parties are unable to agree on a schedule of deliveries for
the coming Contract Year, then not later than sixty (60)

    



63

--------------------------------------------------------------------------------


Days before the start of such Contract Year, Seller shall issue the delivery
schedule for such Contract Year containing the information set forth in Section
8.1.3, modified to reflect any changes agreed by the Parties pursuant to Section
8.2.1. The schedule promulgated by Seller shall reflect the exercise of
reasonable efforts by Seller to assign to Buyer Delivery Windows that are as
close as reasonably practicable to the Delivery Windows proposed by Buyer. In
assigning Delivery Windows Seller shall act in a non-discriminatory manner among
Foundation Customers and shall give priority to the requests of Foundation
Customers over the requests of other customers.
8.2.3
The schedule for deliveries of LNG during the Contract Year established pursuant
to this Section 8.2, as amended from time to time in accordance with Section
8.3, is the “Annual Delivery Program” or “ADP”. If Seller fails to issue the
schedule provided for in Section 8.1.3 or 8.2.2 or fails to issue either such
schedule in accordance with the provisions of Section 8.1.3 or 8.2.2 (as
applicable), then the schedule proposed by Buyer under Section 8.1.2 shall be
the ADP for the relevant Contract Year.

8.2.4
Seller shall combine the ADP with the similar schedules for the loading of
cargoes for the account of other Persons having contractual rights to receive
cargoes from Seller at the Sabine Pass Facility, and shall provide to Buyer a
combined schedule (the “Composite ADP”) showing all delivery windows and
scheduled cargo quantities that have been committed by Seller, along with
available, uncommitted loading windows at the Sabine Pass Facility. Seller shall
promptly update the Composite ADP as the ADP is changed pursuant to Section 8.3
or other Persons' delivery windows are changed pursuant to their respective
agreements.

8.3
Changes to Annual Delivery Program

8.3.1
With respect to any cargo scheduled in an ADP or Ninety Day Schedule:

(a)
Buyer shall have the right at any time to (i) substitute the LNG Tanker
specified for such cargo to another LNG Tanker by sending notice of such change
to Seller (including by e-mail); and (ii) change the Discharge Terminal for such
cargo to another Discharge Terminal by sending notice of such change to Seller
(including by e-mail), provided that any such nomination complies with Section
26.1;

(b)
Buyer shall have the right to reduce the Scheduled Cargo Quantity for such cargo
pursuant to Section 5.6; and

(c)
Buyer may at any time request an increase to the Scheduled Cargo Quantity for
such cargo by sending notice of such request to Seller (including by e-mail).




64

--------------------------------------------------------------------------------


8.3.2
Buyer may at any time request a change to the Delivery Window for any cargo
scheduled in the ADP or Ninety Day Schedule by sending notice of such request to
Seller (including by e-mail). Any such request shall be subject to the approval
of Seller.

8.3.3
Seller may request, by notice to Buyer (including by e-mail), a change in the
Scheduled Cargo Quantity or the Delivery Window for any cargo scheduled in the
ADP or Ninety Day Schedule for operational causes affecting Seller, including
Force Majeure. Any such request shall be subject to the approval of Buyer.

8.3.4
As soon as possible after notice has been received pursuant to Section 8.3.1(c),
8.3.2 or 8.3.3, the Parties shall consult with one another in order to examine
whether the ADP and Ninety Day Schedule can be revised to accommodate the
proposed change(s). Neither Party shall unreasonably withhold its consent to
revise the ADP or Ninety Day Schedule in accordance with changes proposed by the
other Party; provided that neither Party shall be under any obligation to
consent thereto if, in the case of Seller, it is unable to agree after the
exercise of reasonable efforts to any necessary changes in arrangements with
Regasification Capacity Users, other Foundation Customers or other buyers having
a firm contract at such time to purchase LNG from the Sabine Pass Facility or
if, in the case of Buyer, it is unable to agree after the exercise of reasonable
efforts to any necessary changes in its arrangements with the LNG Tankers or
Buyer's customers or the requested change would impose additional costs or risks
upon Buyer. Seller may not withhold its consent to revise the ADP or Ninety Day
Schedule if Buyer's proposed change: (a) consists of the movement of a Delivery
Window to a date not committed under the Composite ADP at the time of Buyer's
request; (b) the proposed change is, by the exercise of reasonable efforts on
the part of Seller, operationally feasible; and (c) the proposed change does not
result in increased costs to Seller. Seller may not withhold its approval to a
requested change on the grounds of Section 8.3.4(c) if Buyer agrees to reimburse
Seller for such increased costs.

8.3.5
Any change to the ADP or Ninety Day Schedule shall not: (a) unless expressly
agreed otherwise by both Parties in such amended ADP or Ninety Day Schedule,
affect the obligations pursuant to Section 5 of the Party requesting such
change; or (b) result in a significant change to the ratability of the
deliveries scheduled in the ADP at any time during a Contract Year.

8.3.6
Upon:

(a)
any change by Buyer pursuant to Section 8.3.1(a) or 8.3.1(b); or




65

--------------------------------------------------------------------------------


(b)
receipt of (i) Seller's approval of a change proposed by Buyer pursuant to
Section 8.3.1(c) or Section 8.3.2, or (ii) Buyer's approval of a change proposed
by Seller pursuant to Section 8.3.3;

the ADP and/or Ninety Day Schedule (as applicable) shall be amended accordingly
and an updated ADP and/or Ninety Day Schedule (as applicable) shall promptly be
provided in writing by Seller to Buyer.
8.4
Ninety Day Schedule

Not later than the twenty-fifth (25th) Day of each Month, Seller shall issue a
forward plan of deliveries for the three (3)-Month period commencing on the
first (1st) Day of the Month following issuance of such forward plan (e.g., the
Ninety Day Schedule for the three (3)-Month period commencing on May 1 shall be
issued no later than the twenty-fifth (25th) Day of April) (such plan, the
“Ninety Day Schedule”). The Ninety Day Schedule shall follow the applicable
Annual Delivery Program and set forth by cargo the forecast pattern of
deliveries (including for each cargo all relevant information identified in the
Annual Delivery Program).
8.5
Force Majeure Affecting LNG Tanker or Discharge Terminal

With respect to any particular cargo, Buyer shall not be entitled to claim Force
Majeure relief for an event affecting the LNG Tanker or Discharge Terminal
nominated for such cargo if such LNG Tanker or Discharge Terminal (as
applicable) was affected by, or could reasonably have been expected to be
affected by, such Force Majeure event at the time it was nominated by Buyer
pursuant to Section 8.1.2 or Section 8.3, as applicable, for the relevant cargo.
8.5
Amended ADP to Schedule Cargoes from Additional Trains

8.6.1
No less than sixty (60) Days before the start of the Train 2 Final Window
Period, Buyer shall notify Seller of Buyer's proposed amendment to the ADP for
the Contract Year during which the Train 2 Final Window Period commences, such
amendment to account for the increase in the ACQ related to occurrence of the
Train 2 DFCD.

8.6.2
Not later than five (5) Days after receipt of Buyer's proposed amendment
provided under Section 8.6.1, the Parties shall meet and consult regarding, and
work together in an attempt to agree to, an amendment to the relevant ADP to
account for the increase in the ACQ related to occurrence of the Train 2 DFCD.

8.6.3
Not less than forty-four (44) Days before the Nominated T2 DFCD, Seller shall
issue an amended ADP for the relevant Contract Year as has been agreed by the
Parties. If the Parties are unable to agree on the amended ADP for the relevant
Contract Year, then not later than forty-four (44)

    



66

--------------------------------------------------------------------------------


Days before the Nominated T2 DFCD, Seller shall issue the amended ADP, which in
respect of each cargo that has been added to such ADP shall include the
information set forth in Sections 8.1.2(a), 8.1.2(b) and 8.1.2(e) (as was
notified by Buyer pursuant to Section 8.6.1). The amended ADP issued by Seller
shall reflect the exercise of reasonable efforts by Seller to assign to Buyer
Delivery Windows that are as close as reasonably practicable to the Delivery
Windows proposed by Buyer pursuant to Section 8.6.1. The provisions of Section
8.3 shall not apply with respect to the process of amending the relevant ADP
pursuant to this Section 8.6, but shall apply with respect to any further
amendment thereto after the date of issuance of the amended ADP (other than a
further amendment pursuant to Section 8.6.4).
8.6.4
The process outlined in Sections 8.6.1, 8.6.2 and 8.6.3 shall apply mutatis
mutandis with respect to an amendment of the relevant ADP to account for an
increase in the ACQ related to occurrence of the Train 3 DFCD and Train 4 DFCD
(as the case may be).

9.
Contract Sales Price

9.1
Contract Sales Price

The contract sales price (“CSP”) (expressed in USD per MMBtu) for all LNG
delivered to Buyer shall be an amount determined as follows:
CSP = 1.15 * HH
9.2
Unit Fixed Charge

The unit fixed charge (“UFC”) in respect of any Month shall be an amount in USD
per MMBtu determined as follows:
UFCm    =    Base + (0.3375 x CPIy / CPI0)
Where:
UFCm 
=    the UFC for the relevant Month;

Base    =    the following amount:
(a)
in respect of any Month occurring prior to the Month during which Train 2 DFCD
occurs and prior to the Month during which the twentieth (20th) anniversary of
the Train 1 DFCD occurs: 1.9125;

(b)
in respect of the Month during which Train 2 DFCD occurs and any subsequent
Month thereafter occurring prior to the Month during which Train 3 DFCD occurs
and prior to the Month during which the twentieth (20th) anniversary of the
Train 1 DFCD occurs: 2.0375;






67

--------------------------------------------------------------------------------


(c)
in respect of the Month during which Train 3 DFCD occurs and any subsequent
Month thereafter occurring prior to the Month during which Train 4 DFCD occurs
and prior to the Month during which the twentieth (20th) anniversary of the
Train 1 DFCD occurs: 2.1215;

(d)
in respect of the Month during which Train 4 DFCD occurs and any subsequent
Month thereafter occurring prior to the Month during which the twentieth (20th)
anniversary of the Train 1 DFCD occurs: 2.1848;

(e)
in respect of the Month during which the twentieth (20th) anniversary of the
Train 1 DFCD occurs (“Month X”), an amount equal to: A + B, where (i) if (x) the
Term has been extended pursuant to Section 4.1.2, “A” is the Base applicable to
the Month occurring prior to Month X, multiplied by the number of days in Month
X occurring prior to the twentieth (20th) anniversary of the Train 1 DFCD,
divided by the number of days in Month X; or (y) the Term has not been extended
pursuant to Section 4.1.2, “A” is the Base applicable to the Month occurring
prior to Month X; and (ii) if (x) the Term has been extended pursuant to Section
4.1.2, “B” is the Base applicable to the Month occurring after Month X,
multiplied by the number of days in Month X occurring on and after the twentieth
(20th) anniversary of the Train 1 DFCD, divided by the number of days in Month
X; or (y) the Term has not been extended pursuant to Section 4.1.2, “B” is zero
(0); and

(f)
in respect of any Month occurring after the Month during which the twentieth
(20th) anniversary of the Train 1 DFCD occurs:

(i)
if the annual contract quantity (in MMBtus) that Buyer elects to extend pursuant
to Section 4.1.2(a), and for which Buyer does not subsequently withdraw its
election pursuant to Section 4.1.2(c), is equal to or less than 182,500,000
MMBtus: 1.9125; or

(ii)
if the annual contract quantity (in MMBtus) that Buyer elects to extend pursuant
to Section 4.1.2(a), and for which Buyer does not subsequently withdraw its
election pursuant to Section 4.1.2(c), is greater than 182,500,000 MMBtus, a
number determined as follows:




68

--------------------------------------------------------------------------------


Base =
((182,500,000 / A) x 1.9125) +

(((A - 182,500,000) / A) x 2.6625)
where “A” is the annual contract quantity (in MMBtus) that Buyer elects to
extend pursuant to Section 4.1.2(a), and for which Buyer does not subsequently
withdraw its election pursuant to Section 4.1.2(c);
CPIy
=    the simple average of the US Department of Labor Bureau of Labor Statistics
CPI (All Urban Consumers, U.S., All Items, 1982 - 1984, Not Seasonally Adjusted,
Series I.D. CUUR0000SA0) for the twelve (12) Months immediately preceding the
beginning of the Contract Year during which the relevant Month occurs; and

CPI0
=    the simple average of the US Department of Labor Bureau of Labor Statistics
CPI (All Urban Consumers, U.S., All Items, 1982 - 1984, Not Seasonally Adjusted,
Series I.D. CUUR0000SA0) for the twelve (12) Months immediately preceding the
Month during which the Train 1 DFCD occurs.

9.3    Monthly Sales Charge
Buyer shall pay to Seller a monthly sales charge (“Monthly Sales Charge”) for
each Month of the Term, commencing with the Month during which the Train 1 DFCD
occurs. Subject to Section 14.8, the Monthly Sales Charge for any Month shall be
an amount in USD determined as follows:
Monthly Sales Charge = UFC * Q/12
Where:
UFC
=    the UFC for the relevant Month, as calculated pursuant to Section 9.2; and

Q
=    MACQ - MQ;

Where:
MACQ    =    the following amount:
in respect of any Month occurring prior to the Month during which Train 2 DFCD
occurs and prior to the Month during which the twentieth (20th) anniversary of
the Train 1 DFCD occurs: 182,500,000 MMBtu;



69

--------------------------------------------------------------------------------


in respect of the Month during which Train 2 DFCD occurs and any subsequent
Month thereafter occurring prior to the Month during which Train 3 DFCD occurs
and prior to the Month during which the twentieth (20th) anniversary of the
Train 1 DFCD occurs: 219,000,000 MMBtu;
in respect of the Month during which Train 3 DFCD occurs and any subsequent
Month thereafter occurring prior to the Month during which Train 4 DFCD occurs
and prior to the Month during which the twentieth (20th) anniversary of the
Train 1 DFCD occurs: 253,000,000 MMBtu;
in respect of the Month during which Train 4 DFCD occurs and any subsequent
Month thereafter occurring prior to the Month during which the twentieth (20th)
anniversary of the Train 1 DFCD occurs: 286,500,000 MMBtu;
in respect of the Month during which the twentieth (20th) anniversary of the
Train 1 DFCD occurs, a number of MMBtus equal to: A + B, where (i) “A” is the
ACQ applicable as of the last Day of the most recent full Contract Year
occurring before the twentieth (20th) anniversary of the Train 1 DFCD,
multiplied by the number of days in the relevant Month occurring prior to the
twentieth (20th) anniversary of the Train 1 DFCD, divided by the number of days
in the relevant Month; and (ii) “B” is the annual contract quantity (in MMBtus),
if any, that Buyer elects to extend pursuant to Section 4.1.2(a), and for which
Buyer does not subsequently withdraw its election pursuant to Section 4.1.2(c),
multiplied by the number of days in the relevant Month occurring on and after
the twentieth (20th) anniversary of the Train 1 DFCD, divided by the number of
days in the relevant Month; and
in respect of any Month occurring after the Month during which the twentieth
(20th) anniversary of the Train 1 DFCD occurs: the annual contract quantity (in
MMBtus), if any, that Buyer elects to extend pursuant to Section 4.1.2(a), and
for which Buyer does not subsequently withdraw its election pursuant to Section
4.1.2(c); and
MQ
=    the Major Scheduled Maintenance Quantity and Inspection Maintenance
Quantities for the Contract Year in which the relevant Month occurs, if any (as
determined in accordance with Section 5.4).

.



70

--------------------------------------------------------------------------------


10.
Invoicing and Payment

10.1
Invoices and Cargo Documentation

10.1.1
Invoices for Cargoes.

(a)
Promptly after the completion of loading of each cargo, Buyer shall furnish
copies of all gauging and measurement records to Seller in accordance with
Section 13.5 and Exhibit A. On the basis of such information, Seller shall
furnish Buyer with a certificate of quantity loaded. Seller shall, within
forty-eight (48) hours after completion of loading, perform an analysis in
accordance with Section 13.7 and Exhibit A to determine the quality and Btu
content of the LNG loaded, and shall promptly furnish Buyer with a certificate
with respect thereto together with details of the calculation of the number of
MMBtus sold in accordance with Section 13.9 and Exhibit A. Once the quality
analysis of the LNG for a particular cargo has been completed and the relevant
price data needed to determine the CSP has been published, Seller shall send
Buyer an invoice for the relevant cargo, stated in USD, based on the applicable
CSP, multiplied by the number of MMBtus sold (as determined in accordance with
Section 13.9 and Exhibit A) (the “Final Invoice”).

(b)
If within seventy-two (72) hours after the completion of loading of a cargo,
Seller has not completed the above mentioned quality analysis and/or the
relevant price data needed to determine the CSP has not been published, a
provisional invoice will be calculated and issued by Seller as soon as is
reasonably practicable thereafter using an estimated quality analysis, based on
the Btu content and mol composition analysis of the last cargo delivered
hereunder for which such analysis is available (or in the case of the first
delivery hereunder, Seller's best estimate of the Btu content and mol
composition analysis of the LNG) and/or the required price data available for
the most recent Month (“Provisional Invoice”). At the time the Provisional
Invoice is issued, Seller shall simultaneously send to Buyer the relevant
supporting documents showing the basis for the calculation thereof.

(c)
In the event Seller issues a Provisional Invoice, once the quality analysis of
the LNG for the relevant cargo has been supplied by Seller and/or the relevant
price data needed to determine the CSP has been published, Seller shall promptly
send Buyer the Final Invoice for such cargo.




71

--------------------------------------------------------------------------------




(i)
If the invoiced amount of any Final Invoice is less than the amount of the
relevant Provisional Invoice, Seller shall pay the difference to Buyer in
accordance with Section 10.2.1 (together with any interest calculated in
accordance with Section 10.1.1(d)).

(ii)
If the amount of any Final Invoice is more than the amount of the relevant
Provisional Invoice, Buyer shall pay the difference to Seller in accordance with
Section 10.2.1 (together with any interest calculated in accordance with Section
10.1.1(d)).

(d)
Any amount due by Seller to Buyer pursuant to Section 10.1.1(c)(i) or by Buyer
to Seller pursuant to Section 10.1.1(c)(ii) shall bear interest from and
including the Day following the due date of the Provisional Invoice up to and
including the due date of the Final Invoice at a rate per annum equal to LIBOR.

10.1.2
Invoices for Monthly Sales Charge. Invoices for the Monthly Sales Charge shall
be prepared and delivered by Seller to Buyer on or about the tenth (10th) Day of
the Month preceding the Month for which the Monthly Sales Charge is due,
together with relevant supporting documents showing the basis for the
calculation thereof. Payment of the Monthly Sales Charge reserves for Buyer the
capacity to take quantities of LNG during any Month and is without regard to (a)
the aggregate quantity of Scheduled Cargo Quantities during any Month or (b) the
actual quantity of LNG taken during any Month.

10.1.3
Invoices for Cargo DoP Payments. Invoices for Cargo DoP Payments owed to Buyer
by Seller shall be prepared by Buyer and delivered to Seller promptly following
the Delivery Window of each affected cargo and completion of mitigation efforts,
together with relevant supporting documents showing the basis for the
calculation thereof.

10.1.4
Invoices for Cover Damages. Invoices for Cover Damages owed to Seller by Buyer
shall be prepared by Seller and delivered to Buyer promptly following the
Delivery Window for each affected cargo, together with relevant supporting
documents showing the basis for the calculation thereof.

10.1.5
Invoices for Other Sums Due. In the event that any sums are due from one Party
to the other Party under this Agreement, other than for a reason addressed in
Section 10.1.1 through 10.1.4, the Party to whom such sums are owed shall
furnish the other Party with an invoice therefor, describing in reasonable
detail the basis for such invoice and providing relevant documents supporting
the calculation thereof.

10.1.6
Notice. Invoices shall be sent in accordance with Section 25.




72

--------------------------------------------------------------------------------


10.1.7
Cargo Documents. Promptly after completion of loading of each cargo, Seller
shall send to Buyer a certificate of origin, together with such other documents
concerning the cargo as may reasonably be requested by Buyer.

10.2
Payment

All amounts invoiced under this Agreement that are due and payable shall be paid
in accordance with this Section 10.2.
10.2.1
Payments for Cargoes. Without prejudice to the following sentence, invoices
issued in accordance with Section 10.1.1 for cargoes made available and taken
shall become due and payable by Buyer on the later of the twentieth (20th) Day
of the Month immediately following the Month during which the relevant cargo's
Delivery Window commences and the tenth (10th) Day following Buyer's receipt of
the invoice. In the event Seller issues a Provisional Invoice for a cargo, any
amount owed by (a) Seller in accordance with Section 10.1.1(c)(i) shall become
due and payable by Seller on the later of the twentieth (20th) Day of the Month
immediately following the Month during which the relevant cargo's Delivery
Window commences and the tenth (10th) Day following Buyer's receipt of the Final
Invoice; or (b) Buyer in accordance with Section 10.1.1(c)(ii) shall become due
and payable by Buyer on the later of the twentieth (20th) Day of the Month
immediately following the Month during which the relevant cargo's Delivery
Window commences and the tenth (10th) Day following Buyer's receipt of the Final
Invoice.

10.2.2
Payments for Monthly Sales Charge. Invoices issued in accordance with
Section 10.1.2 for the Monthly Sales Charge shall become due and payable by
Buyer on the later of (a) five (5) Days prior to the first (1st) Day of the
Month for which the Monthly Sales Charge applies or (b) ten (10) Days after
Buyer receives Seller's invoice; provided that, if any amount owed by Seller to
Buyer pursuant to Section 5.7.2 of this Agreement (other than amounts that have
been disputed in good faith in accordance with this Agreement) totaling in
excess of USD ten million (USD 10,000,000) remains unpaid when due, then:

(a)
the date on which any then-current Monthly Sales Charge would be otherwise due
shall be extended until such time as all such amounts owed by Seller to Buyer
and interest thereon shall have been paid in full in readily available funds to
Buyer by Seller; and

(b)
Buyer shall have no obligation to take any cargoes scheduled in the ADP during
such period, but Seller shall not be relieved of any of its obligations under
this Agreement, including its obligation to make LNG available to Buyer, and
Section 5.7 will apply with respect to each cargo scheduled in the Annual
Delivery Program or Ninety Day Schedule which is not delivered during any period
during which the due date of the Monthly Sales Charge is extended pursuant to
this




73

--------------------------------------------------------------------------------


Section 10.2.2.
10.2.3
Cargo DoP Payments. Invoices issued in accordance with Section 10.1.3 shall
become due and payable by Seller on the tenth (10th) Day after Seller receives
Buyer's invoice.

10.2.4
Payments for Cover Damages. Invoices issued in accordance with Section 10.1.4
shall become due and payable by Buyer on the tenth (10th) Day after Buyer
receives Seller's invoice.

10.2.5
Payments for Other Sums Due. An invoice issued pursuant to Section 10.1.5 shall
be paid by the paying Party thereunder not later than twenty (20) Days after the
paying Party receives such invoice.

10.2.6
Payment Method. All invoices shall be settled by payment in USD of the sum due
by wire transfer of immediately available funds to the account designated by the
Party issuing the invoice in accordance with Section 10.2.7. Without prejudice
to Section 10.3.1, each payment of any amount owing under this Agreement shall
be for the full amount due, without reduction, withholding or offset for any
reason. Charges imposed by the recipient Party's bank in respect of any transfer
of funds shall be for the recipient Party's account. Seller and Buyer agree that
any payment made pursuant to the Guaranty for an amount due by Buyer to Seller
hereunder shall be deemed, for purposes of this Agreement, to have been made by
Buyer hereunder.

10.2.7
Designated Bank. Each Party shall designate a bank in a location reasonably
acceptable to the other Party for payments under this Agreement. A Party shall
designate its bank by notice to the other Party initially not later than one
hundred twenty (120) Days prior to the Train 1 DFCD and thereafter not less than
thirty (30) Days before any redesignation is to be effective.

10.2.8
Payment Date. If any invoice issued pursuant to Section 10.1 would result in a
Party being required to make a payment on a Day that is not a Business Day, then
the due date for such invoice shall be the immediately succeeding Business Day.

10.3
Disputed Invoice

10.3.1
Payment Pending Dispute. If Seller and Buyer disagree on the correct amount
owing under an invoice, Seller or Buyer, as the case may be, shall make payment
of the undisputed amount and shall immediately notify the other Party of the
reasons for such disagreement; provided, however, (a) without prejudice to
Section 10.2.2 and absent manifest error, Buyer shall pay all disputed and
undisputed amounts due in respect of the Monthly Sales Charge invoiced by Seller
in accordance with Section 10.1.2 without netting or offsetting, and (b) in the
case of manifest error, the correct amount shall be paid disregarding such
error, and necessary correction and consequent adjustment shall be made within
five (5) Business Days after agreement or




74

--------------------------------------------------------------------------------


determination of the correct amount.
10.3.2
Timing. Except with respect to Sections 1.3.5 and 10.3.5, any invoice may be (a)
contested by the receiving Party only pursuant to Section 10.5 or if, within a
period of thirteen (13) Months after its receipt thereof, the receiving Party
serves notice to the issuing Party challenging the correctness of such invoice;
or (b) modified by the issuing Party only if, within a period of thirteen (13)
Months after such invoice is issued, the issuing Party serves notice to the
receiving Party challenging the correctness of such invoice. Subject to Section
10.5, if no such notice is served, the invoice shall be deemed correct and
accepted by both Parties.

10.3.3
Meeting. Upon receipt of a dispute notice issued in accordance with Sections
10.3.1 and 10.3.2, the Parties shall meet to discuss the disputed portion of the
relevant invoice with a view to resolving the dispute. If the Parties do not
resolve a dispute in respect of a disputed invoice within forty-five (45) Days
of receipt of the dispute notice, then either Party may submit the dispute for
resolution pursuant to Section 21.

10.3.4
Payment following resolution and Interest. No later than five (5) Business Days
after resolution of a dispute as to an amount owing under an invoice, the amount
of any underpayment or overpayment shall be paid by Seller or Buyer (as the case
may be) to the other Party, together with interest thereon at a rate per annum
equal to two percent (2%) above LIBOR (as in effect on the Day when such sum was
originally paid) from (a) in the case of an overpayment, the Day when such sum
was originally paid until the date of its repayment; or (b) in the case of an
underpayment, the Day when such sum was originally due until the date of its
actual payment. Without prejudice to the other terms of this Agreement, if the
period described in (a) or (b) of the immediately preceding sentence lasts
longer than ninety (90) Days, the applicable LIBOR rate for each successive term
of ninety (90) Days during that period shall be that in effect on the first Day
of that ninety (90) Day period. Interest shall accrue from Day to Day and be
calculated on the basis of a three hundred sixty (360) Day year.

10.3.5
Measurement or Analyzing Errors. Any errors found in an invoice or credit note
which are caused by the inaccuracy of any measuring or analyzing equipment or
device shall be corrected in accordance with Exhibit A hereto, as applicable,
and shall be settled in the same manner as is set out above in this Section
10.3.




75

--------------------------------------------------------------------------------


10.4
Delay in Payment

10.4.1
Interest. If either Seller or Buyer fails to make payment of any sum as and when
due under this Agreement, it shall pay interest on the unpaid amount to the
other Party at a rate per annum equal to two percent (2%) above LIBOR (as in
effect on the Day when such sum was originally due) on and from the Day when
payment was due until the date of payment, provided that, without prejudice to
the other terms of this Agreement, if such period lasts longer than ninety (90)
Days, the applicable LIBOR rate for each successive term of ninety (90) Days
during that period shall be that in effect on the first Day of that ninety (90)
Day period. Interest shall accrue from Day to Day and be calculated on the basis
of a three hundred sixty (360) Day year. Interest shall be paid on the date when
payment of the amount due is made.

10.4.2
Costs and Expenses. Subject to Section 21.1.12, each Party shall bear its own
costs (including attorneys' or Experts' fees or costs) in respect of enforcement
of such Party's rights in any Dispute proceeding as a result of the other Party
failing to perform or failing to timely perform its obligations under this
Agreement including failing timely to make any payment in accordance with this
Agreement.

10.5
Audit Rights

Each Party shall have the right to cause an independent auditor, appointed by
such Party at such Party's sole cost and expense, to audit the books, records
and accounts of the other Party that are directly relevant to the determination
of any amounts invoiced, charged, or credited by the other Party within the
previous twelve (12) Months. Such audit shall be conducted at the office where
the records are located, during the audited Party's regular business hours and
on reasonable prior notice, and shall be completed within thirty (30) Days after
the audited Party's relevant records have been made available to the independent
auditor. The independent auditor shall be a major international accountancy
firm, and the Party appointing such auditor shall cause the auditor to execute a
confidentiality agreement acceptable to the Party being audited. If the audit
discloses an error in any invoiced amount under this Agreement, then the
auditing Party shall, within thirty (30) Days following completion of the audit
pertaining to the affected invoice or statement, provide notice to the audited
Party describing the error and the basis therefor and providing a copy of the
audit report and supporting documentation prepared by the independent auditor.
Promptly thereafter, the Parties shall commence discussions regarding such error
in order to expeditiously, and in good faith, achieve resolution thereof. If the
Parties do not resolve a dispute in respect of an audit within forty-five (45)
Days after the auditing Party notifies the audited Party of the error, then
either Party may submit the dispute for resolution pursuant to Section 21.



76

--------------------------------------------------------------------------------


10.6
Seller's Right to Suspend Performance

If Seller has not received payment in respect of (a) without prejudice to
Section 10.2.2, the Monthly Sales Charge or (b) any other amounts (other than
amounts that have been disputed in good faith in accordance with this Agreement)
due under any invoice(s) under this Agreement totaling in excess of USD ten
million (USD 10,000,000) within five (5) Business Days after the due date
thereof, or if at any time Buyer is not in compliance with Section 15.3, then
without prejudice to any other rights and remedies of Seller arising under this
Agreement or by Applicable Laws or otherwise, upon giving five (5) Business
Days' notice to Buyer:
10.6.1
Seller may suspend delivering any or all subsequent cargoes until such time as
all such amounts owed by Buyer to Seller and interest thereon have been paid in
full and Buyer is in compliance with Section 15.3;

10.6.2
in the event of such suspension, Buyer shall not be relieved of any of its
obligations under this Agreement, including its obligation to take any LNG, and
Section 5.5 will apply with respect to each cargo scheduled in the Annual
Delivery Program or Ninety Day Schedule which is not delivered during the
suspension and for which Buyer no longer has a Cancellation Right pursuant to
Section 5.6.1; and

10.6.3
during the period that such suspension is effective, Seller shall have no
obligation to make available any cargoes to Buyer.

11.
Taxes

11.1
Responsibility

Buyer shall indemnify and hold Seller and its direct or indirect owners and
Affiliates harmless from any and all Buyer Taxes, and Seller shall indemnify and
hold Buyer and its Affiliates harmless from any and all Seller Taxes.
11.2
Seller Taxes

“Seller Taxes” means:
(a)
any taxes imposed from time to time solely on account of the corporate existence
of Seller or its Affiliates;

(b)
any taxes imposed from time to time in respect of the property, revenue, income,
or profits of Seller or its Affiliates (other than taxes required to be deducted
or withheld by Buyer from or in respect of any payments (whether in cash or in
kind) under this Agreement);




77

--------------------------------------------------------------------------------


(c)
any taxes imposed from time to time by the United States of America or any
political subdivision thereof, that relate to (i) the purchase, sale,
transportation or liquefaction of Gas; or (ii) except as set forth in Section
11.3, the export, loading, storage, processing, transport, ownership of title,
delivery or sale of LNG; and

(d)
any taxes imposed from time to time that are payable by Buyer by reason of a
failure by Seller to properly deduct, withhold or pay any taxes described in
Section 11.4.

11.3
Buyer Taxes

“Buyer Taxes” means:
(a)
any taxes imposed from time to time solely on account of the corporate existence
of Buyer or its Affiliates;

(b)
any taxes imposed from time to time in respect of the revenue, income, or
profits of Buyer, its Affiliates or Transporter (other than taxes required to be
deducted or withheld by Seller from or in respect of payments (whether in cash
or in kind) under this Agreement);

(c)
any taxes imposed from time to time by the United States of America or any
political subdivision thereof that relate to an LNG Tanker's use of a port or
entrance into territorial waters;

(d)
any sales or use tax imposed from time to time by the State of Louisiana on the
sale and purchase of LNG under this Agreement by Seller to Buyer at the Delivery
Point;

(e)
any taxes imposed from time to time by the country in which an LNG receiving
terminal to which Buyer delivered a cargo purchased from Seller under this
Agreement is located or any political subdivision thereof or any country (other
than the United States of America or any political subdivision thereof) through
which any LNG Tanker transits or on which any LNG Tanker calls, in each case
that relate to the import, unloading, transfer, transport, ownership of title,
receipt or delivery of LNG;

(f)
any taxes imposed from time to time that are payable by Seller by reason of a
failure by Buyer to properly deduct, withhold or pay any taxes described in
Section 11.4; and

(g)
any taxes imposed from time to time as a result of the LNG Tanker or any portion
of its cargo not departing from the United States of America and the State of
Louisiana as soon as is reasonably practicable following completion of loading,
or as a result of Buyer selling, transferring, delivering or otherwise conveying
any LNG purchased from Seller to any Person in the United States of America




78

--------------------------------------------------------------------------------


or the Commonwealth of Puerto Rico.
11.4
Withholding Taxes

If Seller or Buyer (in either case, the “Payor” for purposes of this Section
11.4), is required to deduct or withhold taxes from or in respect of any
payments (whether in cash or in kind) to the other Party under this Agreement,
then: (a) the Payor shall make such deductions and withholdings; (b) the Payor
shall pay the full amount deducted or withheld to the appropriate Governmental
Authority in accordance with Applicable Laws; (c) the Payor shall promptly
furnish to the other Party the original or a certified copy of a receipt
evidencing such payment; and (d) the sum payable by the Payor to the other Party
shall be increased by such additional sums as necessary so that after making all
required deductions and withholdings of taxes (including deductions and
withholdings of taxes applicable to additional sums payable under this Section
11.4), the other Party receives an amount equal to the sum it would have
received had no such deductions or withholdings of taxes been made.
11.5
Sales Tax Exemption

If Buyer is exempt from sales and use tax imposed by the State of Louisiana,
Buyer will provide documentation to Seller demonstrating such exemption. A
Resale Certificate issued by the State of Louisiana Department of Revenue and
Taxation shall be deemed to be sufficient documentation demonstrating such
exemption.
11.6
Mitigation

Each Party shall use reasonable efforts to take actions or measures requested by
the other Party in order to minimize taxes for which the other Party is liable
under this Section 11, including providing applicable sales and use tax resale
or exemption certificates, provided that the other Party shall pay such Party's
reasonable costs and expenses in relation thereto.
11.7
Refunds

If a Party has made an indemnification payment to the other Party pursuant to
this Section 11 with respect to any amount owed or paid by the indemnified Party
and the indemnified Party thereafter receives a refund or credit of any such
amount, such indemnified Party shall pay to the indemnifying Party the amount of
such refund or credit promptly following the receipt thereof. The indemnified
Party shall provide such assistance as the indemnifying Party may reasonably
request to obtain such a refund or credit.



79

--------------------------------------------------------------------------------




12.
Quality

12.1
Specification

12.1.1
LNG delivered under this Agreement shall, when converted into a gaseous state,
comply with the following specifications (“Specifications”):

Minimum Gross Heat Content (dry)     1000 BTU/SCF
Maximum Gross Heat Content (dry)    1150 BTU/SCF
Minimum methane (C1)    84.0 MOL%
Maximum H2S    0.25 grains per 100 SCF
Maximum Sulfur    1.35 grains per 100 SCF
Maximum N2    1.5 MOL%
Maximum Ethane (C2)    11 MOL%
Maximum Propane (C3)    3.5 MOL%
Maximum Butane (C4) and heavier    2 MOL%
LNG shall contain no water, active bacteria or bacterial agents (including
sulfate-reducing bacteria or acid producing bacteria) or other contaminants or
extraneous material.
12.1.2
With respect to each cargo to be delivered to Buyer under this Agreement, Seller
shall provide Buyer with a report indicating Seller's best estimate of what the
actual loaded quality composition of the LNG to be delivered to Buyer in such
cargo is likely to be. Seller shall endeavor to provide such report as early as
possible during the thirty (30) Day period immediately preceding the relevant
cargo's Delivery Window.

12.2
Determining LNG Specifications

LNG shall be tested pursuant to Exhibit A to determine whether such LNG complies
with the Specifications.
12.3
Off-Specification LNG

12.3.1
If Seller, acting as a Reasonable and Prudent Operator, determines prior to
loading a cargo that the LNG is expected not to comply with the Specifications
(“Off-Spec LNG”) upon loading, then:




80

--------------------------------------------------------------------------------




(a)
Seller shall give notice to Buyer of the extent of the expected variance as soon
as practicable (but in no case later than the commencement of loading of the
cargo);

(b)
Buyer shall use reasonable efforts, including coordinating with the Transporter
and the operator of the Discharge Terminal, to accept such LNG where, in Buyer's
reasonable opinion, the LNG would be acceptable to the Transporter and the
operator of the Discharge Terminal and would not prejudice the safe and reliable
operation of any LNG Tanker, the Discharge Terminal, and any downstream
facilities being supplied regasified LNG;

(c)
if Buyer can accept delivery of such cargo, then Buyer shall notify Seller of
Buyer's estimate of the direct costs to be incurred by Buyer, any Affiliate of
Buyer, Transporter, and the operator of the Discharge Terminal in transporting
and treating such Off-Spec LNG (or to otherwise make such LNG marketable), and,
to the extent Seller agrees to such estimate, Buyer shall take delivery of such
cargo, and Seller shall reimburse Buyer for all reasonable documented direct
costs incurred by Buyer (including costs owed to any Affiliate of Buyer,
Transporter, and the operator of the Discharge Terminal in transporting and
treating such Off-Spec LNG (or to otherwise make such LNG marketable) prior to
and at the Discharge Terminal), provided, however, that Seller's liability shall
not exceed one hundred and twenty percent (120%) of the estimate notified by
Buyer and agreed by Seller; and

(d)
if Buyer determines in good faith that it cannot, using reasonable efforts,
receive such cargo, or (1) Seller rejects the cost estimate or (2) Buyer
anticipates that it might be liable for costs that would not otherwise be
reimbursed pursuant to Section 12.3.1(c), then Buyer shall be entitled to reject
such cargo by giving Seller notice of rejection within seventy-two (72) hours of
Buyer's receipt of Seller's notice.

12.3.2
If Off-Spec LNG is delivered to Buyer without Buyer being made aware of the fact
that such Off-Spec LNG does not comply with the Specifications, or without Buyer
being made aware of the actual extent to which such Off-Spec LNG does not comply
with the Specifications, then:

(a)
if Buyer is able, using reasonable efforts, to transport and treat the Off-Spec
LNG to meet the Specifications (or to otherwise make such LNG marketable), then
Seller shall reimburse Buyer for all reasonable documented direct costs incurred
by Buyer (including costs owed to any Affiliate of Buyer, Transporter, and the
operator




81

--------------------------------------------------------------------------------


of the Discharge Terminal in transporting and treating such Off-Spec LNG
received at the Discharge Terminal to meet the Specifications (or to otherwise
make such LNG marketable)), in an amount not exceeding one hundred percent
(100%) of the product of the delivered quantity of such Off-Spec LNG and the
CSP; provided, however, that Buyer, any Affiliate of Buyer, Transporter, and the
operator of the Discharge Terminal shall not be required to incur costs in
excess of those reimbursable by Seller; or
(b)
if Buyer determines in good faith that it cannot, using reasonable efforts,
transport and treat such Off-Spec LNG to meet the Specifications (or to make
such LNG marketable) or Buyer anticipates that it would incur costs not
otherwise reimbursable under Section 12.3.2(a), then: (i) Buyer shall be
entitled to reject such Off-Spec LNG by giving Seller notice of such rejection
as soon as practicable, and in any case within ninety-six (96) hours after
Seller notifies Buyer in writing that such LNG is Off-Spec LNG and the actual
extent to which such Off-Spec LNG does not comply with the Specifications; (ii)
Buyer shall be entitled to dispose of the loaded portion of such Off-Spec LNG
(or regasified LNG produced therefrom) in any manner that Buyer, acting in
accordance with the standards of a Reasonable and Prudent Operator, deems
appropriate including by directing Seller to offload such Off-Spec LNG at the
Loading Port; and (iii) Seller shall reimburse Buyer and indemnify Buyer in
respect of all direct loss, damage, costs and expenses incurred by Buyer, any
Affiliate of Buyer, or Transporter as a result of the delivery of such Off-Spec
LNG, including in connection with the handling, treatment or safe disposal of
such Off-Spec LNG or other LNG being held at the Discharge Terminal or being
carried onboard the LNG Tanker which was contaminated by it, cleaning or
clearing the LNG Tanker and Discharge Terminal, and damage caused to the LNG
Tanker and Discharge Terminal.

12.3.3
If Buyer rejects a cargo in accordance with Section 12.3.1(d) or 12.3.2(b),
Seller shall be deemed to have failed to make available such cargo and Section
5.7.2 shall apply.

13.
Measurements and Tests

13.1
LNG Measurement and Tests

LNG delivered to Buyer, and Gas used as fuel by Buyer, pursuant to this
Agreement shall be measured and tested in accordance with Exhibit A.



82

--------------------------------------------------------------------------------


13.2
Parties to Supply Devices

13.2.1
Buyer shall supply, operate and maintain, or cause to be supplied, operated and
maintained, suitable gauging devices for the LNG tanks of the LNG Tanker, as
well as pressure and temperature measuring devices, in accordance with Section
13.3 and Exhibit A, and any other measurement, gauging or testing devices which
are incorporated in the structure of such LNG Tanker or customarily maintained
on shipboard.

13.2.2
Seller shall supply, operate and maintain, or cause to be supplied, operated and
maintained, devices required for collecting samples and for determining quality
and composition of the delivered LNG, in accordance with Section 13.3 and
Exhibit A, and any other measurement, gauging or testing devices which are
necessary to perform the measurement and testing required hereunder at the
Loading Port.

13.3
Selection of Devices

Each device provided for in this Section 13 shall be selected and verified in
accordance with Exhibit A. Any devices that are provided for in this Section 13
not previously used in an existing LNG trade shall be chosen by written
agreement of the Parties and shall be such as are, at the time of selection,
accurate and reliable in their practical application. The required degree of
accuracy of such devices shall be agreed in writing by Buyer and Seller in
advance of their use, and such degree of accuracy shall be verified by an
independent surveyor who is agreed by Buyer and Seller.
13.4
Tank Gauge Tables of LNG Tanker

Buyer shall furnish to Seller, or cause Seller to be furnished, a certified copy
of tank gauge tables as described in Exhibit A for each LNG tank of the LNG
Tanker and of tank gauge tables revised as a result of any recalibration of an
LNG tank of an LNG Tanker.
13.5
Gauging and Measuring LNG Volumes Loaded

Volumes of LNG delivered under this Agreement will be determined by gauging the
LNG in the LNG tanks of the LNG Tanker immediately before and after loading in
accordance with the terms of Exhibit A.
13.6
Samples for Quality Analysis

Representative samples of the delivered LNG shall be obtained by Seller as
provided in Exhibit A.



83

--------------------------------------------------------------------------------


13.7
Quality Analysis

The samples referred to in Section 13.6 shall be analyzed, or caused to be
analyzed, by Seller in accordance with the terms of Exhibit A, in order to
determine the molar fractions of the hydrocarbons and components in the sample.
13.8
Operating Procedures

13.8.1
Prior to carrying out measurements, gauging and analyses hereunder, the Party
responsible for such operations shall notify the designated representative(s) of
the other Party, allowing such representative(s) a reasonable opportunity to be
present for all operations and computations; provided, however, that the absence
of such representative(s) after notification and reasonable opportunity to
attend shall not affect the validity of any operation or computation thereupon
performed.

13.8.2
At the request of either Party, any measurements, gauging and/or analyses
provided for in Sections 13.5, 13.6, 13.7 and 13.10.1 shall be witnessed and
verified by an independent surveyor agreed upon in writing by Buyer and Seller.
The results of verifications and records of measurement shall be maintained in
accordance with the terms of Exhibit A.

13.9
MMBtu Quantity Delivered

The number of MMBtus sold and delivered shall be calculated at the Delivery
Point by Seller and witnessed and verified by a mutually appointed independent
surveyor agreed upon in writing by the Parties following the procedures set
forth in Exhibit A.
13.10
Verification of Accuracy and Correction for Error

13.10.1Each Party shall test and verify the accuracy of its devices at intervals
to be agreed between the Parties. In the case of gauging devices of the LNG
Tanker, such tests and verifications shall take place during each scheduled
dry-docking, provided that the interval between such dry dockings shall not
exceed three (3) years. Indications from any redundant determining devices
should be reported to the Parties for verification purposes. Each Party shall
have the right to inspect and if a Party reasonably questions the accuracy of
any device, to require the testing or verification of the accuracy of such
device in accordance with the terms of Exhibit A.
13.10.2Permissible tolerances of the measurement, gauging and testing devices
shall be as described in Exhibit A.
13.11
Costs and Expenses

13.11.1
Except as provided in this Section 13.11, all costs and expenses for testing and
verifying measurement, gauging or testing devices shall be borne by the Party
whose devices are being tested and verified; provided, however, that




84

--------------------------------------------------------------------------------


representatives of the Parties attending such tests and verifications shall do
so at the cost and risk of the Party they represent.
13.11.2
In the event that a Party inspects or requests the testing/verification of any
of the other Party's devices on an exceptional basis in each case as provided in
Section 13.10.1, the Party requesting the testing/verification shall bear all
costs thereof.

13.11.3
The costs of the independent surveyor:

(a)
requested by a Party in accordance with Section 13.8.2 shall be borne by the
requesting Party; and

(b)
referred to in Section 13.9 shall be borne equally by Buyer and Seller.

14.
Force Majeure

14.1
Force Majeure

Neither Party shall be liable to the other Party for any delay or failure in
performance under this Agreement if and to the extent such delay or failure is a
result of Force Majeure. To the extent that the Party so affected fails to use
commercially reasonable efforts to overcome or mitigate the effects of an event
of Force Majeure, it shall not be excused for any delay or failure in
performance that would have been avoided by using such commercially reasonable
efforts. Subject to the provisions of this Section 14, the term “Force Majeure”
shall mean any act, event or circumstance, whether of the kind described herein
or otherwise, that is not reasonably within the control of, does not result from
the fault or negligence of, and would not have been avoided or overcome by the
exercise of reasonable diligence by, the Party claiming Force Majeure or an
Affiliate of the Party claiming Force Majeure, such Party and, as applicable,
its Affiliate having observed a standard of conduct that is consistent with a
Reasonable and Prudent Operator, and that prevents or delays in whole or in part
such Party's performance of one or more of its obligations under this Agreement.
14.1.1
Force Majeure may include circumstances of the following kind, provided that
such circumstances satisfy the definition of Force Majeure set forth above:

(a)
acts of God, the government, or a public enemy; strikes, lockout, or other
industrial disturbances;

(b)
wars, blockades or civil disturbances of any kind; epidemics, Adverse Weather
Conditions, fires, explosions, arrests and restraints of governments or people;




85

--------------------------------------------------------------------------------




(c)
the breakdown or failure of, freezing of, breakage or accident to, or the
necessity for making repairs or alterations to any facilities or equipment;

(d)
in respect of Seller: (i) loss of, accidental damage to, or inaccessibility to
or inoperability of (x) the Sabine Pass Facility or any Connecting Pipeline or
(y) the liquefaction and loading facilities at the alternate source agreed by
the Parties pursuant to Section 3.1.2, but only with respect to those cargoes
that Buyer has agreed may be supplied from such alternate source; and (ii) any
event that would constitute an event of force majeure under any of the Common
Facilities Agreements, provided, however, that an event of force majeure under
any of the Common Facilities Agreements affecting Seller or an Affiliate of
Seller shall constitute Force Majeure under this Agreement only to the extent
such event meets the definition of Force Majeure in this Section 14.1;

(e)
in respect of Buyer: (i) loss of, accidental damage to, or inoperability of any
LNG Tanker; (ii) events affecting the ability of LNG Tankers to reach the Sabine
Pass Facility or any alternate source agreed by the Parties pursuant to Section
3.1.2 not arising from loss of, accidental damage to or inoperability of such
LNG Tanker; (iii) loss of, accidental damage to, or inaccessibility to or
inoperability of a Discharge Terminal; or (iv) the unavailability of services
provided by Sabine Pass Tug Services, LLC or the failure of Sabine Pass Tug
Services, LLC to provide such tug, fireboat and/or escort vessel services;

(f)
the withdrawal or expiration of or failure to obtain any Approval of any
Governmental Authority; and

(g)
the withdrawal of or failure to obtain either of the Export Authorizations other
than as provided in Section 14.2.2(f).

14.2
Limitations on Force Majeure

14.2.1
Indemnity and Payment Obligations. Notwithstanding Section 14.1, no Force
Majeure shall relieve, suspend, or otherwise excuse either Party from performing
any obligation to indemnify, reimburse, hold harmless or otherwise pay the other
Party under this Agreement, including Buyer's obligation to pay the Monthly
Sales Charge.

14.2.2
Events Not Force Majeure. The following events shall not constitute Force
Majeure:






86

--------------------------------------------------------------------------------


(a)
a Party's inability to finance its obligations under this Agreement or the
unavailability of funds to pay amounts when due in the currency of payment;

(b)
the unavailability of, or any event affecting, any facilities at or associated
with any loading port other than the Sabine Pass Facility or any alternate
source agreed by the Parties pursuant to Section 3.1.3;

(c)
any unavailability of, or Seller's loss of access to, the common facilities at
the Sabine Pass Facility, to the extent such unavailability or loss of access is
a result of a bankruptcy filing by SPLNG or any default under or breach by SPLNG
under the Common Facilities Agreements or any termination or expiration of the
Common Facilities Agreements;

(d)
the unavailability of, or Seller's loss of access to, administrative, operating
and/or other material services provided by Affiliates of Seller to Seller or in
respect of the Sabine Pass Facility, to the extent such unavailability is a
result of a bankruptcy filing by such Affiliate of Seller or any default under
or breach by such Affiliate of Seller of any of its obligations under the
applicable agreements with Seller or SPLNG or any termination or expiration of
such agreements;

(e)
the withdrawal, denial or expiration of or failure to obtain any Approval of any
Governmental Authority caused by the affected Party's: (i) actions, including a
violation of or breach of the terms and conditions of any existing Approval or
other requirement of Applicable Law; or (ii) the failure to apply for or follow
the necessary procedures to obtain any Approval or request, acquire or take all
commercially reasonable actions to obtain the maintenance, renewal or reissuance
of the same, in either event, only if the affected Party knew or should have
known, after due inquiry and the exercise of endeavors expected by a Reasonable
and Prudent Operator, that such action or failure, as the case may be, would
have caused the withdrawal, denial or expiration of, non-renewal or non-issuance
of any Approval;

(f)
the withdrawal, denial, expiration or modification of or failure to obtain any
Export Authorization caused by Seller's or Seller's Affiliate's: (i) action,
including a violation of or breach of the terms and conditions of any Export
Authorization; or (ii) the failure to apply for or follow the necessary
procedures to obtain any Export Authorization or request, acquire or take all
commercially reasonable actions to obtain the maintenance, renewal or reissuance
of the same, in either event, only if the offending Person knew or should have
known, after due inquiry and the exercise of endeavors expected by a Reasonable
and Prudent Operator, that such action or failure, as the




87

--------------------------------------------------------------------------------


case may be, would have caused the withdrawal, denial, expiration or
modification of or failure to obtain any Export Authorization;
(g)
the withdrawal, denial, expiration or modification of or failure to obtain any
Export Authorization caused by any Third Party's (that receives directly or
indirectly any LNG that was loaded at the Sabine Pass Facility) violation of or
breach of the terms and conditions of any Export Authorization except for any
Third Party that receives directly or indirectly any LNG that was purchased by
Buyer hereunder;

(h)
the ability of Seller or Buyer to obtain better economic terms for LNG or Gas
from an alternative supplier or buyer, as applicable;

(i)
changes in either Party's market factors, default of payment obligations or
other commercial, financial or economic conditions, including failure or loss of
any of Buyer's or Seller's Gas or LNG markets;

(j)
breakdown, failure, freezing or breakage of, or the necessity for making repairs
or alterations to, any facilities or equipment caused by normal wear and tear or
by a failure to properly maintain such facilities or equipment; and

(k)
the loss of interruptible or secondary firm transportation service on a
Connecting Pipeline or any pipeline upstream of a Connecting Pipeline unless the
cause of such loss was an event that would satisfy the definition of Force
Majeure hereunder and primary in-the-path transportation service on such
pipeline was also interrupted as a result of such event.

14.2.3
Force Majeure relief in respect of Buyer for an event described in Section
14.1.1(e)(i) affecting a specific LNG Tanker shall only be available with
respect to cargoes that are scheduled to be transported on such LNG Tanker in
the applicable Ninety Day Schedule or ADP for such Contract Year, or (to the
extent that the ADP for the following Contract Year has been issued by Seller)
in the ADP for the following Contract Year.

14.2.4
Force Majeure relief in respect of Buyer for an event affecting a Discharge
Terminal shall only be available with respect to cargoes that are scheduled to
be delivered to such Discharge Terminal in the applicable Ninety Day Schedule or
ADP for such Contract Year, or (to the extent that the ADP for the following
Contract year has been issued by Seller) in the ADP for the following Contract
Year.




88

--------------------------------------------------------------------------------


14.3
Notification

A Force Majeure event shall take effect at the moment such an event or
circumstance occurs. Upon the occurrence of a Force Majeure event that prevents,
interferes with or delays the performance by Seller or Buyer, in whole or in
part, of any of its obligations under this Agreement, the Party affected shall
give notice thereof to the other Party describing such event and stating the
obligations the performance of which are affected and stating, as applicable:
14.3.1
the period during which performance may be prevented, interfered with or
delayed, including, to the extent known or ascertainable, the extent of such
reduction in performance, in each case as estimated by the affected Party
(having acted reasonably);

14.3.2
the particulars of the program to be implemented to resume normal performance
under this Agreement; and

14.3.3
the anticipated portion of Buyer's AACQ for a Contract Year that will not be
made available or taken, as the case may be, by reason of such Force Majeure
event, as estimated by the affected Party (having acted reasonably).

Such notices shall thereafter be updated at least monthly during the period of
such claimed Force Majeure specifying the actions being taken to remedy the
circumstances causing such Force Majeure.
14.4
Measures

Without prejudice to Section 14.6, the Party affected by an event of Force
Majeure shall take all commercially reasonable efforts to overcome or mitigate
the effects of such event of Force Majeure. Prior to resumption of normal
performance, the Parties shall continue to perform their obligations under this
Agreement to the extent not prevented or delayed by such event of Force Majeure.
14.5
No Extension of Term

The Term shall not be extended as a result of or by the duration of an event of
Force Majeure.
14.6
Settlement of Industrial Disturbances

Settlement of strikes, lockouts, or other industrial disturbances shall be
entirely within the discretion of the Party experiencing such situations, and
nothing in this Agreement shall require such Party to settle industrial disputes
by yielding to demands made on it when it considers such action inadvisable.



89

--------------------------------------------------------------------------------


14.7
Foundation Customer Priority

Notwithstanding any other provision in this Section 14, during any event of
Force Majeure affecting Seller, Seller shall apportion the remaining capacity at
the Sabine Pass Facility according to the Foundation Customer Priority.
“Foundation Customer Priority” means that Buyer and other Foundation Customers
will receive priority for receiving LNG from the remaining available LNG
production capacity, if any, at the Sabine Pass Facility in the following
manner: all such remaining available LNG production capacity at the Sabine Pass
Facility (and the LNG produced therefrom) will be allocated, to the extent
practicable, to Buyer based upon the proportionate share of Buyer's AACQ to the
adjusted annual contract quantities of all Foundation Customers (including
Buyer), without regard to whether the underlying event affects the Designated
Train or another liquefaction train, and without regard to whether the remaining
available LNG production capacity includes the Designated Train.
14.8
Effect of Extended Force Majeure

If Seller has declared Force Majeure with respect to (i) a period that has
continued uninterrupted for twenty-four (24) Months or (ii) multiple periods
that total twenty-four (24) Months during any thirty-six (36) Month period
resulting in a reduction in the ACQ that is available to Buyer, from the second
anniversary of the commencement of such continuous Force Majeure, or the third
anniversary of the commencement of such intermittent Force Majeure, beginning
with the Month following such anniversary, and for as long as such Force Majeure
continues the Monthly Sales Charge shall be reduced prospectively in proportion
to the ongoing impairment of Buyer's ACQ.
15.
Liabilities and Indemnification

15.1
General

Subject to Section 15.2, and without prejudice to any indemnity provided under
this Agreement, Seller shall be liable to Buyer, and Buyer shall be liable to
Seller, for any loss which has been suffered as a result of the breach by the
Party liable of any one or more of its obligations under this Agreement, to the
extent that the Party liable should reasonably have foreseen the loss.
15.2
Limitations on Liability

15.2.1
Incidental and Consequential Losses. Neither Party shall be liable to the other
Party hereunder as a result of any act or omission in the course of or in
connection with the performance of this Agreement, for or in respect of:

(a)
any indirect, incidental, consequential or exemplary losses;

(b)
any loss of income or profits;




90

--------------------------------------------------------------------------------




(c)
except as expressly provided in this Agreement, any failure of performance or
delay in performance to the extent relieved by the application of Force Majeure
in accordance with Section 14; or

(d)
except as expressly provided in this Agreement, any losses arising from any
claim, demand or action made or brought against the other Party by a Third
Party.

15.2.2
Exclusive Remedies. A Party's sole liability, and the other Party's exclusive
remedy, arising under or in connection with Sections 5.5, 5.7, 7.12.3, 7.12.4,
7.14.2(d), 12.3 and this Section 15 shall be as set forth in each such
provision, respectively.

15.2.3
Liquidated Damages. The Parties agree that it would be impracticable to
determine accurately the extent of the loss, damage and expenditure that either
Party would have in the circumstances described in Sections 5.5, 5.7, 7.12.3,
7.12.4, 7.14.2(d) and 12.3. Accordingly, the Parties have estimated and agreed
in advance that the sole liability, and exclusive remedy for such circumstances
shall be as provided in those Sections, and neither Party shall have additional
liability as a result of any such circumstances. Each amount described in or
determined by the provisions of Sections 5.5, 5.7, 7.12.3, 7.12.4, 7.14.2(d) and
12.3 is intended to represent a genuine pre-estimate by the Parties as to the
loss or damage likely to be suffered by the Party receiving the payment or
benefit in each such circumstance. Each Party waives any right to claim or
assert, in any arbitration or expert determination pursuant to Section 21 in any
action with respect to this Agreement, that any of the exclusive remedies set
forth in Sections 5.5, 5.7, 7.12.3, 7.12.4, 7.14.2(d) and 12.3 do not represent
a genuine pre-estimate by the Parties as to the loss or damage likely to be
suffered by the Party receiving the payment or benefit in each such circumstance
or otherwise are not valid and enforceable damages.    

15.2.4
Express Remedies. The Parties agree that Section 15.2.1 shall not impair a
Party's obligation to pay the amounts specified in, or the validity of or
limitations imposed by, Sections 5.5, 5.7, 7.12.3, 7.12.4, 7.14.2(d), 9 and
12.3. Neither Party shall have a right to make a claim for actual damages
(whether direct or indirect) or other non-specified damages under any
circumstances for which an express remedy or measure of damages is provided in
this Agreement.

15.2.5
Remedies in Contract. Except with respect to claims for injunctive relief under
Sections 19 and 21.1.11, a Party's sole remedy against the other Party for
nonperformance or breach of this Agreement or for any other claim of whatsoever
nature arising out of or in relation to this Agreement shall be in contract and
no Party shall be liable to another Party (or its Affiliates and




91

--------------------------------------------------------------------------------


contractors and their respective members, directors, officers, employees and
agents) in respect of any damages or losses suffered or claims which arise out
of, under or in any alleged breach of statutory duty or tortious act or omission
or otherwise.
15.2.6
Seller Aggregate Liability for Certain Events.

(a)
Notwithstanding any provision herein to the contrary, during any period in which
the financing contemplated under a Direct Agreement or any re-financing thereof
is outstanding, the maximum Seller Aggregate Liability as of any given date in
respect of any occurrence or series of occurrences shall not exceed the Seller
Liability Cap.

(b)
“Seller Aggregate Liability” shall mean, as of any date of determination, any
and all liability of Seller to Buyer under this Agreement, excluding (i) any
Seller liabilities under this Agreement for which Seller has already made
payment to Buyer as of such date, (ii) any liability caused by the gross
negligence or willful misconduct of Seller or an Affiliate of Seller and (iii)
any amounts related to an indemnity obligation of Seller.

(c)
The “Seller Liability Cap” shall be an amount (in USD) equal to:

(i)
on or prior to the fifth (5th) anniversary of the Train 1 DFCD:

A.
if Train 2 FID has not occurred: USD six hundred million (USD 600,000,000);

B.
if Train 2 FID has occurred but Train 3 FID has not occurred: USD seven hundred
twenty million (USD 720,000,000);

C.
if Train 3 FID has occurred but Train 4 FID has not occurred: USD eight hundred
thirty-two million (USD 832,000,000); and

D.
if Train 4 FID has occurred: USD nine hundred forty-two million (USD
942,000,000); and

(ii)
after the fifth (5th) anniversary of the Train 1 DFCD, an amount equal to:

A.
two (2);

multiplied by
B.
(I) if Train 2 FID has not occurred, one hundred eighty-two million five hundred
thousand (182,500,000), (II) if Train 2 FID has occurred but Train 3 FID has not
occurred, two hundred nineteen




92

--------------------------------------------------------------------------------


million (219,000,000), (III) if Train 3 FID has occurred but Train 4 FID has not
occurred, two hundred fifty-three million (253,000,000) or (IV) if Train 4 FID
has occurred, two hundred eighty-six million five hundred thousand
(286,500,000);
multiplied by
C.
the UFC applicable on the date of termination as calculated pursuant to Section
9.2.

15.2.7
EXCEPT FOR WARRANTIES OF TITLE AND NO LIENS OR ENCUMBRANCES, AND SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT CONCERNING THE QUALITY OF LNG TO BE DELIVERED UNDER
THIS AGREEMENT, SELLER EXPRESSLY NEGATES ANY WARRANTY WITH RESPECT TO LNG
DELIVERED UNDER THIS AGREEMENT, WRITTEN OR ORAL, EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY WITH RESPECT TO CONFORMITY TO SAMPLES, MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE.

15.3
Credit Support

Buyer shall deliver, or cause the Guarantor to deliver, a Guaranty to Seller
within twenty (20) Days after the Effective Date. Seller acknowledges that Buyer
has delivered a Guaranty within twenty (20) Days after the Effective Date. Buyer
shall cause a Guaranty to remain in effect for the remainder of the Term.
15.4
Third Party Liability

With respect to Third Party liabilities:
(a)
If any Third Party shall notify either Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) that may give rise to a claim for
indemnification against the other Party (the “Indemnifying Party”) under this
Section 15 or elsewhere in this Agreement, then the Indemnified Party shall
promptly notify the Indemnifying Party thereof in writing; provided, however,
that no delay on the part of the Indemnified Party in notifying the Indemnifying
Party shall relieve the Indemnifying Party from any obligation hereunder unless
(and then solely to the extent) the Indemnifying Party thereby is materially
prejudiced.

(b)
The Indemnifying Party will have the right to defend against the Third Party
Claim with counsel of its choice reasonably satisfactory to the Indemnified
Party so long as (i) the Indemnifying Party notifies the Indemnified Party in
writing within fifteen (15) Days after the Indemnified Party has given notice of
the Third Party Claim that the




93

--------------------------------------------------------------------------------


Indemnifying Party will indemnify the Indemnified Party from and against any
damages the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third Party Claim; (ii) the
Indemnifying Party provides the Indemnified Party with evidence reasonably
acceptable to the Indemnified Party that the Indemnifying Party will have the
financial resources to defend against the Third Party Claim and fulfill its
indemnification obligations hereunder; (iii) the Third Party Claim involves only
money damages and does not seek an injunction or other equitable relief; (iv)
settlement of, or an adverse judgment with respect to, the Third Party Claim is
not in the good faith judgment of the Indemnified Party, likely to establish a
precedential custom or practice materially adverse to the continuing business
interests of the Indemnified Party; and (v) the Indemnifying Party conducts the
defense of the Third Party Claim actively and diligently.
(c)
So long as the Indemnifying Party is conducting the defense of the Third Party
Claim in accordance with Section 15.4(b): (i) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third Party Claim; (ii) the Indemnified Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld); and (iii) the Indemnifying Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld).

(d)
In the event any of the conditions in Section 15.4(b) is or becomes unsatisfied,
or a conflict arises, with regard to the Third Party Claim, between the
Indemnified Party and the Indemnifying Party in respect of such Third Party
Claim the Indemnified Party may defend against the Third Party Claim in any
manner it reasonably may deem appropriate.

(e)
If either Party gives notice to the other Party of a Third Party Claim pursuant
to the provisions of Section 15.4(a) and the notified Party does not give notice
that it will indemnify the notifying Party in the manner set out in Section
15.4(b), the notifying Party shall nevertheless send copies of all pleadings and
other documents filed in any such Third Party lawsuit to the notified Party and
such notified Party may have the right to participate in the defense of the
Third Party Claim in any manner permitted by Applicable Law.




94

--------------------------------------------------------------------------------


15.5
Seller's Insurance

15.5.1
Seller shall obtain and maintain or cause to be obtained and maintained:

(a)
insurance for the Sabine Pass Facility to the extent required by Applicable Law,
and

(b)
additional insurance, as is reasonably necessary and available on reasonable
commercial terms, against such other risks and at such levels as a Reasonable
and Prudent Operator of a shared use LNG receiving, regasification and
liquefaction terminal would obtain.

15.5.2
Seller shall obtain or cause to be obtained the insurance required by Section
15.5.1 from a reputable insurer (or insurers) reasonably believed to have
adequate financial reserves. Seller shall exercise its best efforts, or shall
cause the applicable insured Person to use its best efforts, to collect any
amount due under such insurance policies.

15.6
Buyer's Insurance

Buyer shall ensure that insurances are procured and maintained for each LNG
Tanker in accordance with the following provisions. In all cases, such insurance
shall establish insurance coverages consistent with insurances to the standards
which a ship owner operating reputable LNG vessels, as a Reasonable and Prudent
Operator, should observe in insuring LNG vessels of similar type, size, age and
trade as such LNG Tanker. In this regard:
(a)
Hull and Machinery Insurance shall be placed and maintained with reputable
marine underwriters; and

(b)
Protection & Indemnity Insurance (“P&I Insurance”) shall be placed and
maintained as an unlimited entry, if such entry is available, and such LNG
Tanker shall be entered for insurance with a P&I Club, including pollution
liability standard for LNG vessel and Certificate of Financial Responsibility.

16.
Safety

16.1
General

The Parties recognize the importance of securing and maintaining safety in all
matters contemplated in this Agreement, including the construction and operation
of their respective facilities and the LNG Tankers and transportation of LNG. It
is their respective intentions to secure and maintain high standards of safety
in accordance with the generally accepted standards prevailing in the LNG and
LNG transportation industries from time to time.



95

--------------------------------------------------------------------------------


16.2
Third Parties

Both Parties shall endeavor to ensure that their respective employees, agents,
operators, Transporter, contractors and suppliers shall have due regard to
safety and abide by the relevant regulations while they are performing work and
services in connection with the performance of this Agreement, including such
work and services performed within and around the area of the Sabine Pass
Facility and on board the LNG Tankers.
17.
Representations, Warranties and Undertakings

17.1
Representations and Warranties of Buyer

As of the Effective Date and until the expiration or termination of this
Agreement, Buyer represents, undertakes and warrants to Seller that:
17.1.1
Buyer is and shall remain duly formed and in good standing under the laws of the
State of Delaware and duly qualified to do business in the State of Louisiana;

17.1.2
Buyer has the requisite power, authority and legal right to execute and deliver,
and to perform its obligations under, this Agreement;

17.1.3
Buyer has not incurred any liability to any financial advisor, broker or finder
for any financial advisory, brokerage, finder's or similar fee or commission in
connection with the transactions contemplated by this Agreement for which Seller
or any of its Affiliates could be liable; and

17.1.4
neither the execution, delivery, nor performance of this Agreement violates or
will violate, results or will result in a breach of or constitutes or will
constitute a default under any provision of Buyer's organizational documents,
any law, judgment, order, decree, rule, or regulation of any court,
administrative agency, or other instrumentality of any Governmental Authority or
of any other material agreement or instrument to which Buyer is a party.

17.2
Representations and Warranties of Seller

As of the Effective Date and until the expiration or termination of this
Agreement, Seller represents, undertakes and warrants to Buyer that:
17.2.1
Seller is and shall remain duly formed and in good standing under the laws of
the State of Delaware and duly qualified to do business in the State of
Louisiana;




96

--------------------------------------------------------------------------------


17.2.2
Seller has the requisite power, authority and legal right to execute and
deliver, and to perform its obligations under this Agreement;

17.2.3
Seller has not incurred any liability to any financial advisor, broker or finder
for any financial advisory, brokerage, finder's or similar fee or commission in
connection with the transactions contemplated by this Agreement for which Buyer
or any of its Affiliates could be liable; and

17.2.4
neither the execution, delivery, nor performance of this Agreement, violates or
will violate, results or will result in a breach of, or constitutes or will
constitute a default under, any provision of Seller's organizational documents,
any law, judgment, order, decree, rule, or regulation of any court,
administrative agency, or other instrumentality of any Governmental Authority or
of any other material agreement or instrument to which Seller is a party.

17.3
Business Practices

Each Party represents and warrants to the other, as of the Effective Date, that
it has not taken any actions that would, if such actions were undertaken after
the Effective Date, conflict with such Party's obligations under Section 26.3.
17.4
Common Facilities Agreements

17.4.1
Seller shall comply with each Common Facilities Agreement in accordance with its
terms.

17.4.2
Seller shall:

(a)
not cancel or terminate any Common Facilities Agreement (or take any action that
would have the same effect or cause the same) by reason of default, bankruptcy,
dissolution or otherwise; and

(b)
not agree to enter into any amendment, modification or supplement to any
provision of a Common Facilities Agreement (or take any action that would have
the same effect or cause the same);

unless, in each case, Seller has provided notice thereof to Buyer and a copy of
the instrument containing the proposed cancellation, termination, amendment,
modification or supplement at least ten (10) Days prior to the effectiveness of
such proposed cancellation, termination, amendment, modification or supplement
(as the case may be) and has obtained the prior written consent of Buyer, such
consent not to be unreasonably withheld; provided that Buyer shall be deemed to
consent where such cancellation, termination, amendment, modification or
supplement (as the case may be) does not and will not have a material adverse
effect on (i) Buyer's rights under this Agreement and (ii) Seller's ability to
timely perform its obligations under this Agreement.



97

--------------------------------------------------------------------------------


18.
Exchange of Information

The Parties shall maintain close communication and mutually provide and exchange
available information directly relevant to the fulfillment of the terms and
conditions of this Agreement, except to the extent (a) such information is of a
commercially sensitive nature to the Party possessing it or (b) the Party
possessing such information is restricted from disclosing it due to
confidentiality obligations owed to a Third Party.
19.
Confidentiality

19.1
Duty of Confidentiality

The (i) terms of this Agreement and (ii) any information disclosed by either
Party to the other Party in connection with this Agreement which is not:
(a)
already known to the recipient from sources other than the other Party;

(b)
already in the public domain (other than as a result of a breach of the terms of
this Section 19.1); or

(c)
independently developed by the recipient;

shall be “Confidential Information” and shall, unless otherwise agreed in
writing by the disclosing Party, be kept confidential and shall not be used by
the receiving Party other than for a purpose connected with this Agreement or,
except as provided below, disclosed to Third Parties by the receiving Party.
19.2
Permitted Disclosures

19.2.1
The Confidential Information, which either Party receives from the other, may be
disclosed by such Party:

(a)
to any Person who is such Party's legal counsel, other professional consultant
or adviser, Transporter, insurer, accountant or construction contractor;
provided that such disclosure is solely to assist the purpose for which such
Person was so engaged;

(b)
if required and to the extent required by the rules of any recognized stock
exchange or agency established in connection therewith upon which the securities
of such Party or a company falling within Section 19.2.1(d) are quoted;

(c)
if required and to the extent required by any Applicable Laws, or such Party
becomes legally required (by oral questions, interrogatories, request for
information or documents, orders issued by any Governmental Authority or any
other process) to disclose such information; provided that such Party shall, to
the extent practicable, give prior notice to the other Party of the requirement
and the terms thereof and shall cooperate with the other Party to minimize the
disclosure of the information, seek a protective order or other




98

--------------------------------------------------------------------------------


appropriate remedy, and if such protective order or other remedy is not
obtained, then such Party will furnish only that portion of such information
that it is legally required to furnish;
(d)
to any of its Affiliates or shareholders (or any company involved in the
provision of advice to any such shareholder for the purposes of this Agreement)
and any employee of that Party or of a company to which disclosure is permitted
pursuant to this Section 19.2.1(d);

(e)
to any bona fide intended assignees of a Party's interests under this Agreement;

(f)
to any Third Party as reasonably necessary for the performance of a Party's
obligations under this Agreement;

(g)
to any arbitrator appointed in accordance with Section 21.1.4, or Expert
appointed pursuant to Section 21.2.1; or

(h)
to any Person reasonably required to see such Confidential Information,
including the Lenders, in connection with any bona fide financing or offering or
sale of securities by Seller or Buyer or any Affiliate of Seller or Buyer or any
Affiliate of any of the shareholders of Seller or Buyer, to comply with the
disclosure or other requirements of Applicable Law or of financial institutions
or other participants (including rating agencies) in such financing, offering or
sale.

19.2.2
The Party making the disclosure shall ensure that any Person listed in Section
19.2.1(a), (c), (d), (e), (f) or (g) to which it makes the disclosure (excluding
legal counsel) undertakes to hold such Confidential Information subject to
confidentiality obligations equivalent to those set out in Section 19.1. In the
case of a disclosure to an employee made in accordance with Section 19.2.1(c),
the undertaking shall be given by the company on its own behalf and in respect
of all its employees.

19.2.3
Seller may disclose Confidential Information to its Foundation Customers related
to scheduling, operations and other relevant technical information to comply
with Seller's performance of Section 8, only to the extent necessary to ensure
the effective implementation thereof.

19.2.4
No press release concerning the execution of this Agreement shall be issued
unless agreed by the Parties.




99

--------------------------------------------------------------------------------


19.3
Duration of Confidentiality

The foregoing obligations with regard to the Confidential Information shall
remain in effect for three (3) years after this Agreement is terminated or
expires.
20.
Default and Termination

20.1
Termination Events

The following circumstances (each, a “Termination Event”) shall give rise to the
right for either or both of Seller and Buyer (as the case may be) to terminate
this Agreement:
20.1.1
in respect of (a) Seller, if a Bankruptcy Event has occurred with respect to
Buyer; and (b) Buyer, if a Bankruptcy Event has occurred with respect to Seller;

20.1.2
in respect of either Party, if the other Party fails to pay or cause to be paid
any amount or amounts due from it pursuant to the terms of this Agreement that,
in the aggregate, are in excess of USD twenty million (USD 20,000,000), and such
non-payment continues for a period of ten (10) Business Days or more following
the due date of the relevant invoice;

20.1.3
in respect of either Party, a violation of Sections 17.3 or 26.3.1(ii) by the
other Party;

20.1.4
in respect of either Party, in accordance with Section 2.2.5 of the Agreement;

20.1.5
in respect of Seller, if the Guaranty is not delivered to Seller in accordance
with Section 15.3 or ceases to be in effect for a period exceeding ten (10)
Business Days, and such failure is not cured by Buyer during such ten (10)
Business Day period;

20.1.6
in respect of Buyer, if (a) Seller has declared Force Majeure with respect to a
period that is either projected by Seller (having acted reasonably) to extend
for twenty-four (24) Months or has in fact continued uninterrupted for
twenty-four (24) Months, and (b) such Force Majeure is projected by Seller
(having acted reasonably) to result in, or has in fact resulted in, a reduction
in the annualized ACQ during such twenty-four (24) Month period that is
otherwise available to Buyer equal to or greater than fifty percent (50%);

20.1.7
In respect of Seller, if Buyer or Guarantor fails to execute their respective
Direct Agreement in accordance with Section 22.4.3(b);

20.1.8
in respect of Buyer, if (a) Seller has declared Force Majeure one or more times
and the interruptions resulting from such Force Majeure events total in
aggregate twenty-four (24) or more Months during any thirty-six (36) Month
period and (b) such Force Majeure events have in fact resulted in a reduction in
the annualized ACQ during such periods of Force Majeure that




100

--------------------------------------------------------------------------------


is otherwise available to Buyer equal to or greater than fifty percent (50%);
20.1.9
in respect of Buyer, if (a) Buyer has declared Force Majeure with respect to (i)
the withdrawal or expiration or failure to obtain any Approval of any
Governmental Authority, or (ii) events of Force Majeure pursuant to Section
14.1.1(e)(ii); and (b) such Force Majeure event has continued for twenty-four
(24) Months and has resulted in a reduction in the quantity of LNG that Buyer is
able to take equal to or greater than fifty percent (50%) in the annualized ACQ
during such twenty-four (24) Month period;

20.1.10in respect of Buyer, if either Export Authorization has been withdrawn,
revoked or expired, and such withdrawal, revocation or expiration does not
constitute Force Majeure (as determined pursuant to Section 14.2.2);
20.1.11
in respect of Buyer, if (a) Seller fails to make available to Buyer two (2) or
more consecutive cargoes with Scheduled Cargo Quantities totaling twelve percent
(12%) or more of the then-applicable ACQ and that Seller was otherwise obligated
pursuant to this Agreement to make available for delivery to Buyer; or (b)
Seller fails to make available to Buyer during any twelve (12) Month period two
(2) or more cargoes with Scheduled Cargo Quantities totaling thirty-five percent
(35%) or more of the then-applicable ACQ and that Seller was otherwise obligated
pursuant to this Agreement to make available for delivery to Buyer;

20.1.12in respect of Buyer, pursuant to the terms of Section 4.3.2;
20.1.13in respect of Seller, violation of Section 26.1 by Buyer;
20.1.14in respect of Seller, violation of Section 26.2 by Buyer; and
20.1.15in respect of Buyer, Seller Aggregate Liability has reached or exceeded
the Seller Liability Cap.
20.2
Termination

20.2.1
Notice of Termination. Upon the occurrence of any Termination Event, subject to
Section 20.2.5, the Party which has the right under Section 20.1 to terminate
this Agreement (“Terminating Party”) may give notice thereof to the other Party,
specifying in reasonable detail the nature of such Termination Event (except
that no additional notice is required with respect to a Termination Event
identified in Section 20.1.4 for which notice of termination has been provided
in accordance with Section 2.2.5 and except that any termination notice with
respect to a Termination Event identified in Section 20.1.11 shall only be valid
if notice thereof is provided within ninety (90) Days after such Termination
Event first arose).




101

--------------------------------------------------------------------------------


20.2.2
Timing. Except with respect to the Termination Events described in
Section 20.2.3, at any time after the expiry of a period of thirty (30) Days (or
twenty (20) Days with respect to a Termination Event described in Section
20.1.2) after the Terminating Party gave notice of a Termination Event pursuant
to Section 20.2.1, unless the circumstances constituting the Termination Event
have been fully remedied or have ceased to apply, the Terminating Party may
terminate this Agreement with immediate effect by giving notice of such
termination to the other Party.

20.2.3
Certain Events. Upon the occurrence of a Termination Event described in Sections
20.1.1, 20.1.3, 20.1.5, 20.1.6, 20.1.7, 20.1.8, 20.1.9, 20.1.11, 20.1.13,
20.1.14 or 20.1.15, the Terminating Party's notice pursuant to Section 20.2.1
shall terminate this Agreement immediately.

20.2.4
Rights Accrued Prior to Termination. Termination of this Agreement shall be
without prejudice to the rights and liabilities of the Parties accrued prior to
or as a result of such termination or claims for breaches of Section 19 that
occur during the three (3) year period after termination of this Agreement.

20.2.5
Limits to Termination. Neither Seller nor Buyer, respectively, may terminate
this Agreement if the Termination Event occurs solely because of a breach by the
non-terminating Party arising from events for which that non-terminating Party
would otherwise be entitled to terminate this Agreement.

20.3
Survival

The following provisions shall survive expiration or termination of this
Agreement: Sections 1, 2.2.5, 10, 11, 13.8.2, 15, 19 (to the extent provided
therein), and 21 to 26, in addition to this Section 20.3.
21.
Dispute Resolution and Governing Law

21.1
Dispute Resolution

21.1.1
Arbitration. Any Dispute (other than a Dispute submitted to an Expert under
Section 21.2.1) shall be exclusively and definitively resolved through final and
binding arbitration, it being the intention of the Parties that this is a broad
form arbitration agreement designed to encompass all possible claims and
disputes under this Agreement.

21.1.2
Rules. The arbitration shall be conducted in accordance with the International
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
(as then in effect).




102

--------------------------------------------------------------------------------


21.1.3
Number of Arbitrators. The arbitral tribunal shall consist of three (3)
arbitrators, who shall endeavor to complete the final hearing in the arbitration
within six (6) Months after the appointment of the last arbitrator.

21.1.4
Method of Appointment of the Arbitrators. If there are only two (2) parties to
the Dispute, then each party to the Dispute shall appoint one (1) arbitrator
within thirty (30) Days of the filing of the arbitration, and the two
arbitrators so appointed shall select the presiding arbitrator within thirty
(30) Days after the latter of the two arbitrators has been appointed by the
parties to the Dispute. If a party to the Dispute fails to appoint its
party-appointed arbitrator or if the two party-appointed arbitrators cannot
reach an agreement on the presiding arbitrator within the applicable time
period, then the AAA shall serve as the appointing authority and shall appoint
the remainder of the three arbitrators not yet appointed. If the arbitration is
to be conducted by three arbitrators and there are more than two parties to the
Dispute, then within thirty (30) Days of the filing of the arbitration, all
claimants shall jointly appoint one arbitrator and all respondents shall jointly
appoint one arbitrator, and the two arbitrators so appointed shall select the
presiding arbitrator within thirty (30) Days after the latter of the two
arbitrators has been appointed by the parties to the Dispute. For the purposes
of appointing arbitrators under this Section 21, (a) Buyer, Guarantor and all
persons whose interest in this Agreement derives from them shall be considered
as one party; and (b) Seller and all persons whose interest in this Agreement
derives from Seller shall be considered as one party. If either all claimants or
all respondents fail to make a joint appointment of an arbitrator, or if the
party-appointed arbitrators cannot reach an agreement on the presiding
arbitrator within the applicable time period, then the AAA as the appointing
authority shall make the prescribed appointment.

21.1.5
Consolidation. If the Parties initiate multiple arbitration proceedings under
this Agreement and/or under the Guaranty, the subject matters of which are
related by common questions of law or fact and which could result in conflicting
awards or obligations, then either Party may request prior to the appointment of
the arbitrators for such multiple or subsequent Disputes that all such
proceedings be consolidated into a single arbitral proceeding. Such request
shall be directed to the AAA, which shall consolidate appropriate proceedings
into a single proceeding unless consolidation would result in undue delay for
the arbitration of the Disputes.

21.1.6
Place of Arbitration. Unless otherwise agreed by all parties to the Dispute, the
place of arbitration shall be Houston, Texas.

21.1.7
Language. The arbitration proceedings shall be conducted in the English
language, and the arbitrators shall be fluent in the English language.




103

--------------------------------------------------------------------------------


21.1.8
Entry of Judgment. The award of the arbitral tribunal shall be final and
binding. Judgment on the award of the arbitral tribunal may be entered and
enforced by any court of competent jurisdiction. The Parties agree that service
of process for any action to enforce an award may be accomplished according to
the procedures of Section 25, as well as any other procedure authorized by law.

21.1.9
Notice. All notices required for any arbitration proceeding shall be deemed
properly given if given in accordance with Section 25.

21.1.10Qualifications and Conduct of the Arbitrators. All arbitrators shall be
and remain at all times wholly impartial, and, once appointed, no arbitrator
shall have any ex parte communications with any of the parties to the Dispute
concerning the arbitration or the underlying Dispute other than communications
directly concerning the selection of the presiding arbitrator, where applicable.
21.1.11
Interim Measures. Any party to the Dispute may apply to a court in Harris
County, Texas for interim measures (a) prior to the constitution of the arbitral
tribunal (and thereafter as necessary to enforce the arbitral tribunal's
rulings); or (b) in the absence of the jurisdiction of the arbitral tribunal to
rule on interim measures in a given jurisdiction. The Parties agree that seeking
and obtaining such interim measures shall not waive the right to arbitration.
The arbitrators (or in an emergency the presiding arbitrator acting alone in the
event one or more of the other arbitrators is unable to be involved in a timely
fashion) may grant interim measures including injunctions, attachments and
conservation orders in appropriate circumstances, which measures may be
immediately enforced by court order. Hearings on requests for interim measures
may be held in person, by telephone, by video conference or by other means that
permit the parties to the Dispute to present evidence and arguments.

21.1.12Costs and Attorneys' Fees. The arbitral tribunal is authorized to award
costs of the arbitration in its award, including: (a) the fees and expenses of
the arbitrators; (b) the costs of assistance required by the tribunal, including
its Experts; (c) the fees and expenses of the administrator; (d) the reasonable
costs for legal representation of a successful Party; and (e) any such costs
incurred in connection with an application for interim or emergency relief and
to allocate those costs between the parties to the Dispute. The costs of the
arbitration proceedings, including attorneys' fees, shall be borne in the manner
determined by the arbitral tribunal.
21.1.13Interest. The award shall include pre-award and post-award interest, as
determined by the arbitral award, from the date of any default or other breach
of this Agreement until the arbitral award is paid in full. Interest shall
accrue at a rate per annum equal to two percent (2%) above LIBOR (as in effect
on the Day such award was issued) on and from the Day when such award was



104

--------------------------------------------------------------------------------


issued until the date of its repayment, provided that, without prejudice to the
other terms of this Agreement, if such period lasts longer than ninety (90)
Days, the applicable LIBOR rate for each successive term of ninety (90) Days
during that period shall be that in effect on the first Day of that ninety (90)
Day period. Interest shall accrue from Day to Day and be calculated on the basis
of a three hundred sixty (360) Day year.
21.1.14Currency of Award. The arbitral award shall be made and payable in USD,
free of any tax or other deduction.
21.1.15Waiver of Challenge to Decision or Award. To the extent permitted by law,
the Parties hereby waive any right to appeal from or challenge any arbitral
decision or award, or to oppose enforcement of any such decision or award before
a court or any governmental authority, except with respect to the limited
grounds for modification or non-enforcement provided by any applicable
arbitration statute or treaty.
21.1.16Confidentiality. Any arbitration or expert determination relating to a
Dispute (including a settlement resulting from an arbitral award, documents
exchanged or produced during an arbitration proceeding, and memorials, briefs or
other documents prepared for the arbitration) shall be confidential and may not
be disclosed by the Parties, their employees, officers, directors, counsel,
consultants, and expert witnesses, except (in accordance with Section 19) to the
extent necessary to enforce this Section 21.1.16 or any arbitration award, to
enforce other rights of a party to the Dispute, or as required by law; provided,
however, that breach of this confidentiality provision shall not void any
settlement, expert determination or award.
21.2
Expert Determination

21.2.1
General. In the event of any disagreement between the Parties regarding a
measurement under Exhibit A hereto or any other Dispute which the Parties agree
to submit to an Expert (in either case, a “Measurement Dispute”), the Parties
hereby agree that such Measurement Dispute shall be resolved by an Expert
selected as provided in this Section 21.2.1. The Expert is not an arbitrator of
the Measurement Dispute and shall not be deemed to be acting in an arbitral
capacity. The Party desiring an expert determination shall give the other Party
to the Measurement Dispute notice of the request for such determination. If the
Parties to the Measurement Dispute are unable to agree upon an Expert within ten
(10) Days after receipt of the notice of request for an expert determination,
then, upon the request of any of the Parties to the Measurement Dispute, the
International Centre for Expertise of the International Chamber of Commerce
(“ICC”) shall appoint such Expert and shall administer such expert determination
through the ICC's Rules for Expertise. The Expert shall be and remain at all
times wholly impartial, and, once appointed, the Expert shall have no ex parte
communications with any of the Parties to the Measurement Dispute concerning the
expert




105

--------------------------------------------------------------------------------


determination or the underlying Measurement Dispute. The Parties to the
Measurement Dispute shall cooperate fully in the expeditious conduct of such
expert determination and provide the Expert with access to all facilities,
books, records, documents, information and personnel necessary to make a fully
informed decision in an expeditious manner. Before issuing a final decision, the
Expert shall issue a draft report and allow the Parties to the Measurement
Dispute to comment on it. The Expert shall endeavor to resolve the Measurement
Dispute within thirty (30) Days (but no later than sixty (60) Days) after his
appointment, taking into account the circumstances requiring an expeditious
resolution of the matter in dispute.
21.2.2
Final and Binding. The Expert's decision shall be final and binding on the
Parties to the Measurement Dispute unless challenged in an arbitration pursuant
to Section 21.1 within thirty (30) Days of the date the Expert's decision. If
challenged, (a) the decision shall remain binding and be implemented unless and
until finally replaced by an award of the arbitrators; (b) the decision shall be
entitled to a rebuttable presumption of correctness; and (c) the Expert shall
not be appointed in the arbitration as an arbitrator or as advisor to either
Party without the written consent of both Parties.

21.2.3
Arbitration of Expert Determination. In the event that a Party requests expert
determination for a Measurement Dispute which raises issues that require
determination of other matters in addition to correct measurement under Exhibit
A hereto, then either Party may elect to refer the entire Measurement Dispute
for arbitration under Section 21.1.1. In such case, the arbitrators shall be
competent to make any measurement determination that is part of a Dispute. An
expert determination not referred to arbitration shall proceed and shall not be
stayed during the pendency of an arbitration.

21.3
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York (United States of America) without regard to principles of
conflict of laws that would specify the use of other laws.
21.4
Immunity

21.4.1
Each Party, as to itself and its assets, hereby irrevocably, unconditionally,
knowingly and intentionally waives any right of immunity (sovereign or
otherwise) and agrees not to claim, or assert any immunity with respect to the
matters covered by this Agreement in any arbitration, Expert proceeding, or
other action with respect to this Agreement, whether arising by statute or
otherwise, that it may have or may subsequently acquire, including rights under
the doctrines of sovereign immunity and act of state, immunity from legal
process (including service of process or notice, pre-judgment or pre-award
attachment, attachment in aid of execution, or otherwise), immunity from
jurisdiction or judgment of any court, arbitrator, Expert or tribunal




106

--------------------------------------------------------------------------------


(including any objection or claim on the basis of inconvenient forum), and
immunity from enforcement or execution of any award or judgment or any other
remedy.
21.4.2
Each Party irrevocably, unconditionally, knowingly and intentionally:

(a)
agrees that the execution, delivery and performance by it of this Agreement
constitute private and commercial acts rather than public or governmental acts;

(b)
consents in respect of the enforcement of any judgment against it in any such
proceedings in any jurisdiction and to the giving of any relief or the issue of
any process in connection with such proceedin(including the making, enforcement
or execution of any such judgment or any order arising out of any such judgment
against or in respect of any property whatsoever irrespective of its use or
intended use).

22.
Assignments

22.1
Merger, Consolidation, Acquisition

This Agreement shall be binding upon and inure to the benefit of any successor
to each of Seller and Buyer by merger, consolidation or acquisition, provided in
the case of Buyer, the Guaranty remains in place or is replaced with a similar
guaranty approved by Seller (acting reasonably).
22.2
Assignment by Buyer

22.2.1
Prior Written Consent. Buyer may novate or assign this Agreement in its
entirety, for the remainder of the Term, upon the prior written consent of
Seller (which consent shall not be unreasonably withheld or delayed), provided
that:

(a)
the assignee has provided a guaranty to Seller (in the form attached hereto as
Exhibit C) from a Guarantor; and

(b)
such assignee assumes all of the obligations of Buyer under this Agreement
commencing as of the date of the assignment by execution of a copy of this
Agreement in its own name (countersigned by Seller) or by execution of a binding
assignment and assumption agreement which is enforceable by Seller.

22.2.2
Without Prior Consent. Buyer may novate or assign this Agreement in its
entirety, for the remainder of the Term, without Seller's prior consent, to an
Affiliate of Buyer, provided that:

(a)
following the effective date of such assignment, Buyer's Guaranty remains in
full force and effect in respect of the Affiliate assignee's




107

--------------------------------------------------------------------------------


obligations hereunder and Seller has received confirmation in respect thereof
from the provider of such Guaranty;
(b)
such Affiliate assignee assumes all of the obligations of Buyer under this
Agreement commencing as of the date of the assignment by execution of a copy of
this Agreement in its own name (countersigned by Seller) or by execution of a
binding assignment and assumption agreement which is enforceable by Seller; and

(c)
performance of this Agreement by Seller with such Affiliate assignee would
comply with all Applicable Laws.

22.2.3
Further Obligations. Upon an assignment in whole by Buyer in accordance with
this Section 22.2, Buyer shall be released from all further obligation, duty or
liability under this Agreement, other than any obligation, duty, or liability
arising prior to the date of effectiveness of such assignment.

22.3
Assignments by Seller

22.3.1
Prior Written Consent. Seller may novate or assign this Agreement in its
entirety, for the remainder of the Term, upon the prior written consent of Buyer
(which consent shall not be unreasonably withheld or delayed), provided that:

(a)
each of the Common Facilities Agreements are novated or assigned to such
assignee such that assignee has obtained all of Seller's rights under the Common
Facilities Agreements for the remainder of the Term and such assignee has
assumed all of the obligations of Seller under the Common Facilities Agreements
as of the date of the assignment; and

(b)
the assignee assumes all of the obligations of Seller under this Agreement
commencing as of the date of the assignment by execution of a copy of this
Agreement in its own name (countersigned by Buyer) or by execution of a binding
assignment and assumption agreement which is enforceable by Buyer;

provided, however, Buyer shall be deemed to consent to such assignment of this
Agreement if (i) the assignee is an Affiliate of Seller, will be the sole owner
of the Sabine Liquefaction Facility and will have all Approvals and export
authorizations equivalent to the Export Authorizations to the extent needed to
perform Seller's role under this Agreement, and (ii) the requirements of (a) and
(b) above are satisfied.



108

--------------------------------------------------------------------------------


22.3.2
Pursuant to Direct Agreement. At any time that an event of default has occurred
and is continuing under any loan agreements to which Seller is a party, Seller
may novate or assign this Agreement in its entirety, for the remainder of the
Term, to the extent that Buyer has so consented in the Direct Agreement.

22.3.3
Further Obligations. Upon an assignment by Seller, in accordance with this
Section 22.3, Seller shall be released to the extent of such assignment from all
further obligation, duty or liability under this Agreement other than any
obligation, duty or liability arising prior to the date of effectiveness of such
assignment.

22.4
Seller Financing

22.4.1
Lender Financing. Seller shall have the right to obtain financing from Lenders.
In connection with any financing or refinancing of the Sabine Liquefaction
Facility, Buyer, shall, if so requested by Seller, deliver to Seller's Lenders
or the agent acting on behalf of any such Lenders (“Lenders' Agent”) certified
copies of its corporate charter and by-laws, resolutions, incumbency
certificates, financial statements, and such other items as such Lenders or
Lenders' Agent may reasonably request, as such items may be available.

22.4.2
Assignment as Security. Buyer further acknowledges and agrees that Seller may
assign, transfer, or otherwise encumber, all or any of its rights, benefits and
obligations under this Agreement or the Guaranty, as the case may be, to such
Lenders or Lenders' Agent as security for its obligations to Lenders.

22.4.3
Direct Agreement with Lenders.

(a)
Upon Lenders' or Lenders' Agent's request and at Seller's direction, Buyer
shall, and shall cause Guarantor to, negotiate in good faith with Lenders or
Lenders' Agent direct agreements that (i) provide for Buyer's and Guarantor's
consent to the assignment and transfer of Seller's rights, benefits and
obligations to a nominee of Lenders, (ii) contain undertakings that are normal
and customary in project financings for LNG projects and (iii) contain such
further undertakings protecting Buyer's and Guarantor's rights, benefits and
remedies under this Agreement and the Guaranty, respectively, as are acceptable
to Buyer and Guarantor (each, a “Direct Agreement”).




109

--------------------------------------------------------------------------------


(b)
During the first thirty (30) Days after the Effective Date, the Parties shall
cooperate to develop a mutually acceptable draft of a Direct Agreement to
present to Lenders. Thereafter, if:

(i)
Lenders or Lenders' Agent make a request under Section 22.4.3(a) prior to the CP
Fulfillment Date and such request is accompanied by a form of Direct Agreement
consistent with the provisions of Section 22.4.3(a) and that is capable of being
accepted and executed by Buyer or Guarantor (as applicable);

(ii)
neither Buyer nor Guarantor has executed a Direct Agreement with Lenders or
Lenders' Agent on or prior to the date that is seventy (70) Days from the date
of such request;

(iii)
all of the Conditions Precedent would be satisfied or waived but for the failure
of Buyer or Guarantor, as applicable, to execute such Direct Agreement; and

(iv)
Lenders or Lenders' Agent have offered to Buyer or Guarantor, as applicable,
terms and conditions in a Direct Agreement that are no less favorable than the
terms and conditions offered, if any, to any other Foundation Customer;

then Seller may terminate this Agreement in accordance with Section 20.1.7;
provided that such termination shall not be effective if, within five (5) Days
of Seller's notice of termination, Buyer or Guarantor (as applicable) notifies
Seller in writing that it is prepared unconditionally to execute a Direct
Agreement in a form previously tendered for execution to Buyer or Guarantor (as
applicable) by Lenders or Lenders' Agent prior to Seller's notice of termination
and then promptly proceeds to execute such Direct Agreement.
(c)
At any time after the CP Fulfillment Date and if requested by Seller, Buyer
shall, and shall cause Guarantor to, use reasonable efforts to execute a Direct
Agreement in respect of any Seller's bona-fide financing or refinancing in
respect of the Sabine Liquefaction Facility.

(d)
If Buyer or Guarantor has previously executed a Direct Agreement in respect of
any Seller's bona-fide financing of the Sabine Liquefaction Facility, then Buyer
or Guarantor, as applicable, will agree to execute a Direct Agreement in
substantively the same form as such previously executed Direct Agreement in
respect of any bona-fide financing or refinancing in respect of the Sabine
Liquefaction Facility.




110

--------------------------------------------------------------------------------


23.
Contract Language

This Agreement, together with the Schedules and the Exhibits hereto, shall be
made and originals executed in the English language. In case of any difference
in meaning between the English language original version and any translation
thereof, the English language original version shall be applicable.
24.
Miscellaneous

24.1
Disclaimer of Agency

This Agreement does not appoint either Party as the agent, partner or legal
representative of the other for any purposes whatsoever, and neither Party shall
have any express or implied right or authority to assume or to create any
obligation or responsibility on behalf of or in the name of the other Party.
24.2
Entire Agreement

This Agreement, together with the Schedules and Exhibits hereto, constitutes the
entire agreement between the Parties and includes all promises and
representations, express or implied, and supersedes all other prior agreements
and representations, written or oral, between the Parties relating to the
subject matter. Anything that is not contained or expressly incorporated by
reference in this instrument, is not part of this Agreement.
24.3
Third Party Beneficiaries

The Parties do not intend any term of this Agreement to be for the benefit of,
or enforceable by, any Third Party except as expressly provided in Section 7.7.
The Parties may rescind or vary this Agreement, in whole or in part, without the
consent of any Third Party, including those Third Parties referred to under
Section 7.7, even if as a result such Third Party's rights to enforce a term of
this Agreement will be varied or extinguished.
24.4
Amendments and Waiver

This Agreement may not be supplemented, amended, modified or changed except by
an instrument in writing signed by Seller and Buyer and expressed to be a
supplement, amendment, modification or change to this Agreement. A Party shall
not be deemed to have waived any right or remedy under this Agreement by reason
of such Party's failure to enforce such right or remedy.



111

--------------------------------------------------------------------------------


24.5
Exclusion

The United Nations Convention on Contracts for the International Sale of Goods
(and the Convention on the Limitation Period in the International Sale of Goods)
shall not apply to this Agreement and the respective rights and obligations of
the Parties hereunder.
25.
Notices

25.1
Form of Notice

25.1.1
Except as expressly set forth herein, any notice, invoice or other communication
from one of the Parties to the other Party (or, where contemplated in this
Agreement, from or to the Transporter or the master of the LNG Tanker), which is
required or permitted to be made by the provisions of this Agreement shall be:

(a)
made in the English language;

(b)
made in writing;

(c)
(i) delivered by hand or sent by courier to the address of the other Party which
is shown below or to such other address as the other Party shall by notice
require or; (ii) be sent by facsimile to the facsimile number of the other Party
which is shown below or to such other facsimile number as the other Party shall
by notice require or; (iii) with respect to any notice, invoice or other
communication to be sent pursuant to Sections 7, 8 or 12 (or others as may be
agreed by the Parties), be sent by electronic mail to the e-mail address of the
other Party which is show below or to such other e-mail address as the other
Party shall by notice require; and

(d)
marked for the attention of the Person(s) there referred to or to such other
Person(s) as the other Party shall by notice require.

25.1.2
The addresses of the Parties for service of notices are as follows:

Seller:    Sabine Pass Liquefaction, LLC
700 Milam Street
Suite 800
Houston, TX 77002
Telephone: (713) 375-5121
Fax: (713) 375-6121
E-mail: Customer.Coordination@Cheniere.com


Attention: Commercial Operations


Buyer:    BG Gulf Coast LNG, LLC





112

--------------------------------------------------------------------------------


811 Main Street
Suite 3400
Houston, TX 77002
Tel: (713) 599-4000
Fax: (713) 599-3781
E-mail: LNGContracts.Houston@bg-group.com


Attention: Chief Counsel


25.2
Effective Time of Notice

25.2.1
Any notice, invoice or other communication made by one Party to the other Party
in accordance with the foregoing provisions of this Section 25 shall be deemed
to be received by the other Party if delivered by hand or by courier, on the Day
on which it is received at that Party's address or, if sent by facsimile or
electronic mail, on the next Day on which the office of the receiving Party is
normally open for business following the Day on     which it is received in a
legible form at the address to which it is properly addressed. The foregoing
shall not apply to notices or communications sent by facsimile or electronic
mail under Sections 7.9.2, 7.9.3, and 7.10, which shall be deemed effective at
the time transmitted to the facsimile number shown above or such other number or
electronic mail address previously notified by the receiving Party.

25.2.2
Without limiting the meaning of the word “received” for the purpose of the
preceding paragraph, a notice which is delivered by hand or by courier shall be
deemed to have been received at a Party's address if it is placed in any
receptacle normally used for the delivery of post to the address of that Party.

25.2.3
Any notice given by facsimile or electronic mail shall be subsequently confirmed
by letter, unless otherwise agreed, but without prejudice to the validity of the
original notice. The foregoing shall not apply to notices sent by facsimile or
electronic mail under Sections 7 or 8.

26.
Business Practices

26.1
Trade Law Compliance.

Buyer acknowledges and agrees that it will resell or transfer LNG purchased
hereunder for delivery only to countries identified in Ordering Paragraph D of
DOE/FE Order No. 2961, issued May 20, 2011 in FE Docket No. 10-111-LNG and/or to
purchasers that have agreed in writing to limit their direct or indirect resale
or transfer of such LNG to such countries. Buyer further commits to cause a
report to be provided to Seller that identifies the country of destination, upon
delivery, into which the exported LNG was actually delivered during each prior
Month, and to include in any resale contract for such LNG the necessary
conditions to insure that Seller is made aware of all such actual destination
countries. Alternatively, if Buyer resells or transfers LNG purchased hereunder
to countries identified in Ordering Paragraph



113

--------------------------------------------------------------------------------


B of DOE/FE Order No. 2833, issued September 7, 2010 in FE Docket No. 10-85-LNG,
Buyer acknowledges and agrees that it may resell or transfer LNG purchased
hereunder for delivery only to the countries identified in Ordering Paragraph B
of such Order and/or to purchasers that have agreed in writing to limit their
direct or indirect resale or transfer of such LNG to such countries. Buyer
represents and warrants that the final delivery of LNG received pursuant to the
terms of this Agreement are permitted and lawful under United States of America
laws and policies, including the rules, regulations, orders, policies, and other
determinations of the United States Department of Energy, the Office of Foreign
Assets Control of the United States Department of the Treasury and the Federal
Energy Regulatory Commission, and Buyer shall not take any action which would
cause any Export Authorization to be withdrawn, revoked or not renewed. Buyer
shall promptly provide to Seller all information required by Seller and SPLNG to
comply with the Orders described in this Section 26.1 and shall provide the
delivery destination report (as described in this Section 26.1) for all LNG sold
hereunder to Seller and SPLNG not later than the fifteenth (15th) Day of the
Month following the Month in which any relevant LNG is delivered to the country
of destination. In addition to the information required in the first sentence of
this Section 26.1, such delivery destination report for each LNG shall contain
any other information required by the Export Authorization.
26.2
Use of LNG

At all times during the Term, Buyer shall, with respect to all LNG delivered by
Seller to Buyer pursuant to this Agreement resell such LNG to other Persons
provided that the transfer by Buyer to a Transporter of gas that boils off from
a cargo in transit from the Delivery Point shall be considered to be a sale.
26.3
Prohibited Practices

26.3.1
Each Party agrees that in connection with this Agreement and the activities
contemplated herein, it will take no action, or omit to take any action, which
would (i) violate any Applicable Law applicable to that Party, or (ii) cause the
other Party to be in violation of any Applicable Law applicable to such other
Party, including the U.S. Foreign Corrupt Practices Act, the OECD convention on
anti-bribery, the U.K. Bribery Act of 2010, E.U. and E.U. member country
anti-bribery and corruption laws, and corruption or any similar statute,
regulation, order or convention binding on such other Party, as each may be
amended from time to time, and including any implementing regulations
promulgated pursuant thereto.

26.3.2
Without limiting Section 26.3.1, each Party agrees on behalf of itself, its
directors, officers, employees, agents, contractors, and Affiliates, not to pay
any fees, commissions or rebates to any employee, officer or agent of the other
Party or its Affiliates or shareholders nor provide or cause to be provided to
any of them any gifts or entertainment of significant cost or value in order to
influence or induce any actions or inactions in connection with the




114

--------------------------------------------------------------------------------


commercial activities of the Parties hereunder.
26.4
Records; Audit

Each Party shall keep all records necessary to confirm compliance with Sections
26.1, 26.2, 26.3.1(ii), and 26.3.2 for a period of five (5) years following the
year for which such records apply. If either Party asserts that the other Party
is not in compliance with Sections 26.1, , 26.2, 26.3.1(ii), or 26.3.2, the
Party asserting noncompliance shall send a notice to the other Party indicating
the type of noncompliance asserted. After giving such notice, the Party
asserting noncompliance may cause an Independent Auditor to audit the records of
the other Party in respect of the asserted noncompliance. The costs of any
Independent Auditor under this Section 26.4 shall be paid (i) by the Party being
audited, if such Party is determined not to be in compliance with Sections 26.1,
26.2, 26.3.1(ii) or 26.3.2, as applicable, and (ii) by the Party requesting the
audit, if the Party being audited is determined to be in compliance with
Sections 26.1, 26.2, 26.3.1(ii), or 26.3.2, as applicable.
26.5
Indemnity

Each Party agrees to indemnify the other Party for any Losses arising out of the
indemnifying Party's breach of any or all of Section 26.1, Section 26.3, or
Section 26.4 or the breach of the representation and warranty in Section 17.3.





115

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.


SELLER:
 
BUYER:
 
 
 
SABINE PASS LIQUEFACTION, LLC
 
BG GULF COAST LNG, LLC
 
 
 
/s/ H. Davis Thames
 
/s/ Elizabeth Spomer
Name:
H. Davis Thames
 
Name:
Elizabeth Spomer
Title:
Executive Vice President
 
Title:
President








116

--------------------------------------------------------------------------------


Exhibit A
Measurement
1.    Parties to Supply Devices
a)    General. Unless otherwise agreed, Buyer and Seller shall supply equipment
and conform to procedures that are in accordance with the latest version of the
standards referred to in this document.
b)    Buyer Devices. Buyer or Buyer's agent shall supply, operate and maintain,
or cause to be supplied, operated and maintained, suitable gauging devices for
the liquid level in LNG tanks of the LNG Tankers, pressure and temperature
measuring devices, and any other measurement or testing devices which are
incorporated in the structure of LNG vessels or customarily maintained on board
ship.
c)    Seller Devices. Seller shall supply, operate and maintain, or cause to be
supplied, operated and maintained, devices required for collecting samples and
for determining quality and composition of the LNG and any other measurement or
testing devices which are necessary to perform the measurement and testing
required hereunder at the Sabine Pass Facility.
d)    Dispute. Any Dispute arising under this Exhibit A shall be submitted to an
Expert under Section 21.2 of this Agreement.
2.    Selection of Devices
All devices provided for in this Exhibit A shall be approved by Seller, acting
as a Reasonable and Prudent Operator. The required degree of accuracy (which
shall in any case be within the permissible tolerances defined herein and in the
applicable standards referenced herein) of such devices selected shall be
mutually agreed upon by Buyer and Seller. In advance of the use of any device,
the Party providing such device shall cause tests to be carried out to verify
that such device has the required degree of accuracy.
3.    Verification of Accuracy and Correction for Error
a)    Accuracy. Accuracy of devices used shall be tested and verified at the
request of either Party, including the request by a Party to verify accuracy of
its own devices. Each Party shall have the right to inspect at any time the
measurement devices installed by the other Party, provided that the other Party
is notified in advance. Testing shall be performed only when both Parties are
represented, or have received adequate advance notice thereof, using methods
recommended by the manufacturer or any other method agreed to by Seller and
Buyer. At the request of any Party hereto, any test shall be witnessed and
verified by an independent surveyor mutually agreed upon by Buyer and Seller.
Permissible tolerances shall be as defined herein or as defined in the
applicable standards referenced herein.






--------------------------------------------------------------------------------


b)    Inaccuracy. Inaccuracy of a device exceeding the permissible tolerances
shall require correction of previous recordings, and computations made on the
basis of those recordings, to zero error with respect to any period which is
definitely known or agreed upon by the Parties as well as adjustment of the
device. All invoices issued during such period shall be amended accordingly to
reflect such correction, and an adjustment in payment shall be made between
Buyer and Seller. If the period of error is neither known nor agreed upon, and
there is no evidence as to the duration of such period of error, corrections
shall be made and invoices amended for each delivery of LNG made during the last
half of the period since the date of the most recent calibration of the
inaccurate device. However, the provisions of this Paragraph 3 shall not be
applied to require the modification of any invoice that has become final
pursuant to Section 10.3.2 of this Agreement.


c)    Costs and Expenses of Test Verification. All costs and expenses for
testing and verifying Seller's measurement devices shall be borne by Seller, and
all costs and expenses for testing and verifying Buyer's measurement devices
shall be borne by Buyer. The fees and charges of independent surveyors for
measurements and calculations shall be borne by the Parties in accordance with
Section 13.11.3 of this Agreement.
4.    Tank Gauge Tables of LNG Tankers
a)    Initial Calibration. Buyer shall arrange or caused to be arranged, for
each tank of each LNG Tanker, a calibration of volume against tank level. Buyer
shall provide Seller or its designee, or cause Seller or its designee to be
provided, with a certified copy of tank gauge tables for each tank of each LNG
Tanker verified by a competent impartial authority or authorities mutually
agreed upon by the Parties. Such tables shall include correction tables for
list, trim, tank contraction and any other items requiring such tables for
accuracy of gauging.
Tank gauge tables prepared pursuant to the above shall indicate volumes in cubic
meters expressed to the nearest thousandth (1/1000), with LNG tank depths
expressed in meters to the nearest hundredth (1/100).
b)    Presence of Representatives. Seller and Buyer shall each have the right to
have representatives present at the time each LNG tank on each LNG Tanker is
volumetrically calibrated.
c)    Recalibration. If the LNG tanks of any LNG Tanker suffer distortion of
such nature as to create a reasonable doubt regarding the validity of the tank
gauge tables described herein (or any subsequent calibration provided for
herein), Buyer or Buyer's agent shall recalibrate the damaged tanks, and the
vessel shall not be employed as an LNG Tanker hereunder until appropriate
corrections are made. If mutually agreed between Buyer and Seller
representatives, recalibration of damaged tanks can be deferred until the next
time when such damaged tanks are warmed for any reason, and any corrections to
the prior tank gauge tables will be made from the time the distortion occurred.
If the time of the distortion cannot be ascertained, the Parties shall mutually
agree on the time period for retrospective adjustments.
5.    Units of Measurement and Calibration
The Parties shall co-operate in the design, selection and acquisition of devices
to be used for measurements and tests in order that all measurements and tests
may be conducted in the SI system of units, except for the quantity delivered
which is expressed in MMBtu, the Gross Heating Value (volume based) which is
expressed in Btu/SCF and the pressure which is expressed in millibar and
temperature in Celsius. In the event that it becomes necessary to make
measurements and tests using a new system of units of measurements, the Parties
shall establish agreed upon conversion tables.

A - 2

--------------------------------------------------------------------------------


6.    Accuracy of Measurement
All measuring equipment must be maintained, calibrated and tested in accordance
with the manufacturer's recommendations. In the absence of a manufacturer's
recommendation, the minimum frequency of calibration shall be one hundred eighty
(180) days, unless otherwise mutually agreed between the Parties. Documentation
of all tests and calibrations will be made available by the Party performing the
same to the other Party. Acceptable accuracy and performance tolerances shall
be:
a)    Liquid Level Gauging Devices.
Each LNG tank of the LNG Tanker shall be equipped with primary and secondary
liquid level gauging devices as per Paragraph 7(b) of this Exhibit A.
The measurement accuracy of the primary gauging devices shall be plus or minus
seven point five (± 7.5) millimeters and the secondary liquid level gauging
devices shall be plus or minus ten (± 10) millimeters.
The liquid level in each LNG tank shall be logged or printed.
b)    Temperature Gauging Devices.
The temperature of the LNG and of the vapor space in each LNG tank shall be
measured by means of a number of properly located temperature measuring devices
sufficient to permit the determination of average temperature.
The measurement accuracy of the temperature gauging devices shall be as follows:
(i)    in the temperature range of minus one hundred sixty five to minus one
hundred forty degree Celsius (-165C to -140°C), the accuracy shall be plus or
minus zero point two degree Celsius (± 0.2 °C);
(ii)    in the temperature range of minus one hundred forty to plus forty degree
Celsius (-140C to +40 °C), the accuracy shall be plus or minus one point five
degree Celsius (± 1.5 °C).
The temperature in each LNG tank shall be logged or printed.
c)    Pressure Gauging Devices.
Each LNG tank of the LNG Tanker shall have one (1) absolute pressure gauging
device.
The measurement accuracy of the pressure gauging device shall be plus or minus
one percent (± 1%) of the measuring range.
The pressure in each LNG tank shall be logged or printed.

A - 3

--------------------------------------------------------------------------------


d)    List and Trim Gauging Devices.
A list gauging device and a trim gauging device shall be installed. These shall
be interfaced with the custody transfer system.
The measurement accuracy of the list and the trim gauging devices shall be
better than plus or minus zero point zero five (±0.05) degrees for list and plus
or minus zero point zero one (± 0.01) degrees for trim.
7.    Gauging and Measuring LNG Volumes Delivered
a)    Gauge Tables. Upon Seller's representative and the independent surveyor,
if present, arriving on board the LNG Tanker prior to the commencement of or
during loading, Buyer or Buyer's representative shall make available to them a
certified copy of tank gauge tables for each tank of the LNG Tanker.
b)    Gauges. Volumes of LNG delivered pursuant to this Agreement shall be
determined by gauging the LNG in the tanks of the LNG Tankers before and after
loading. Each LNG Tanker's tank shall be equipped with a minimum of two (2)
independent sets of level gauges, each set utilizing preferably a different
measurement principle. Comparison of the two (2) systems, designated as Primary
and Secondary Measurement Systems, shall be performed from time to time to
ensure compliance with the acceptable performance tolerances stated herein.
c)    Gauging Process. Gauging the liquid in the tanks of the LNG Tankers and
measuring of liquid temperature, vapor temperature and vapor pressure in each
LNG tank, trim and list of the LNG Tankers, and atmospheric pressure shall be
performed, or caused to be performed, by Buyer before and after loading.
Seller's representative shall have the right to be present while all
measurements are performed and shall verify the accuracy and acceptability of
all such measurements. The first gauging and measurements shall be made
immediately before the commencement of loading. The second gauging and
measurements shall take place immediately after the completion of loading.
d)    Records. Copies of gauging and measurement records shall be furnished to
Seller immediately upon completion of loading.
e)    Gauging Liquid Level of LNG. The level of the LNG in each LNG tank of the
LNG Tanker shall be gauged by means of the primary gauging device installed in
the LNG Tanker for that purpose. The level of the LNG in each tank shall be
logged or printed.
Measurement of the liquid level in each LNG tank of the LNG Tanker shall be made
to the nearest millimeter by using the primary liquid level gauging devices.
Should the primary devices fail, the secondary device shall be used.
Five (5) readings shall be made following manufacturer's recommendations on
reading interval. The arithmetic average of the readings rounded to the nearest
millimeter using one (1) decimal place shall be deemed the liquid level.

A - 4

--------------------------------------------------------------------------------


f)    Determination of Temperature. The temperature of the LNG and of the vapor
space in each LNG tank shall be measured by means of a sufficient number of
properly located temperature measuring devices to permit the determination of
average temperature. Temperatures shall be measured at the same time as the
liquid level measurements and shall be logged or printed.
In order to determine the temperature of liquid and vapor respectively in the
LNG Tanker one (1) reading shall be taken at each temperature gauging device in
each LNG tank. An arithmetic average of such readings rounded to the nearest
zero point one degree Celsius (0.1 °C) using two (2) decimal places with respect
to vapor and liquid in all LNG tanks shall be deemed the final temperature of
the vapor and liquid respectively.
Buyer shall cause each cargo tank in the LNG Tanker to be provided with a
minimum of five (5) temperature measuring devices. One such measuring device
shall be located in the vapor space at the top of each cargo tank, one near the
bottom of each cargo tank and the remainder distributed at appropriate intervals
from the top to the bottom of the cargo tank. These devices shall be used to
determine the average temperatures of the liquid cargo and the vapor in the
cargo tank.
The average temperature of the vapor in an LNG Tanker shall be determined
immediately before loading by means of the temperature measuring devices
specified above at the same time as when the liquid level is measured. The
temperature measuring devices shall be fully surrounded by the vapor. This
determination shall be made by taking the temperature readings of the
temperature measuring devices in question to the nearest zero point zero one
degrees Celsius (0.01°C), and if more than one of the devices are fully
surrounded by the vapor, by averaging those readings, and rounding to one (1)
decimal place.
The average temperature of the liquid in an LNG Tanker shall be determined
immediately after loading by means of the temperature measuring devices
specified above.
g)    Determination of Pressure. The pressure of the vapor in each LNG tank
shall be determined by means of pressure measuring devices installed in each LNG
tank of the LNG Tankers. The atmospheric pressure shall be determined by
readings from the standard barometer installed in the LNG Tankers. Pressures
shall be measured at the same time as the liquid level measurements, and shall
be logged or printed.
Buyer shall cause the LNG Tanker to be provided with pressure measuring
equipment capable of determining the absolute pressure of the vapor in each
cargo tank with an accuracy equal to or better than plus or minus one percent (±
1%) of the measuring range.
The pressure of the vapor in an LNG Tanker shall be determined immediately
before loading at the same time as when the liquid level is measured.
Such determination shall be made by taking the pressure readings of the pressure
measuring devices to the nearest millibar, then averaging these readings and
rounding to a whole millibar.

A - 5

--------------------------------------------------------------------------------


h)    Determination of Density. The LNG density shall be calculated using the
revised Klosek-McKinley method. Should any improved data, method of calculation
or direct measurement device become available which is acceptable to both Buyer
and Seller, such improved data, method or device shall then be used.
8.    Samples for Quality Analysis
a)    General. Representative liquid samples shall be collected from an
appropriate point located as close as practical to the loading line starting one
(1) hour after full loading rate is reached and ending one (1) hour before
ramping down from the full loading rate. A sample shall be taken and analyzed at
least once every twenty (20) minutes by an on-line chromatograph during this
period. Samples taken when biphasic or overheated LNG is suspected to be in the
main transfer line will be disregarded. These incremental samples will be passed
through a vaporizer, and samples of the vaporized liquid will be analyzed. The
resulting analyses, which are generally proportional to time, will be
arithmetically averaged to yield an analysis that is representative of the
loaded LNG cargo. This arithmetically averaged analysis shall be used for all
appropriate calculations associated with the delivered LNG cargo. If both Seller
and the Buyer agree that the result of the arithmetic average does not give a
fair representation of the composition of the LNG, both Parties shall meet and
decide in good faith the appropriate method to determine the composition of the
LNG. Should the automatic sampling system fail during the loading, manual
samples shall be collected and analyzed for accounting purposes.
b)    Manual Samples. Prior to the end of the loading cycle, three (3) sets of
spot samples shall be collected from the vaporizer at the following intervals
during loading, when loading is twenty-five percent (25%), fifty percent (50%),
and seventy-five percent (75%) complete. Spot samples shall be collected in
accordance with Gas Processors Association (“GPA”) Standard 2166 - Methods for
Obtaining Gas Samples for Analysis by Gas Chromatography - or by other mutually
agreeable methods. The samples shall be properly labeled and then distributed to
Buyer and Seller. Seller shall retain one (1) sample for a period of thirty (30)
days, unless the analysis is in dispute. If the analysis is in dispute, the
sample will be retained until the dispute is resolved.
Sampling and analysis methods and procedures that differ from the above may be
employed with the mutual agreement of the Parties.
9.    Quality Analysis
a)    Certification and Deviation. Chromatograph calibration gasses shall be
provided and their composition certified by an independent third party. From
time to time, deviation checks shall be performed to verify the accuracy of the
gas composition mole percentages and resulting calculated physical properties.
Analyses of a sample of test gas of known composition resulting when procedures
that are in accordance with the above mentioned standards have been applied will
be considered as acceptable if the resulting calculated gross heating value is
within plus or minus zero point three percent (± 0. 3%) of the known gross
heating value of the test gas sample. If the deviation exceeds the tolerance
stated, the gross real heating value, relative density and compressibility
previously calculated will be corrected immediately. Previous analyses will be
corrected to the point where the error occurred, if this can be positively
identified to the satisfaction of both Parties. Otherwise it shall be assumed
that the drift has been linear since the last recalibration and correction shall
be based on this assumption.

A - 6

--------------------------------------------------------------------------------


b)    GPA Standard 2261. All samples shall be analyzed by Seller to determine
the molar fraction of the hydrocarbon and other components in the sample by gas
chromatography using a mutually agreed method in accordance with GPA Standard
2261 - Method of Analysis for Gas and Similar Gaseous Mixtures by Gas
Chromatography, current as of January 1, 1990 and as periodically updated or as
otherwise mutually agreed by the Parties. If better standards for analysis are
subsequently adopted by GPA or other recognized competent impartial authority,
upon mutual agreement of Buyer and Seller, they shall be substituted for the
standard then in use, but such substitution shall not take place retroactively.
A calibration of the chromatograph or other analytical instrument used shall be
performed by Seller immediately prior to the analysis of the sample of LNG
delivered. Seller shall give advance notice to Buyer of the time Seller intends
to conduct a calibration thereof, and Buyer shall have the right to have a
representative present at each such calibration; provided, however, Seller will
not be obligated to defer or reschedule any calibration in order to permit the
representative of Buyer to be present.
c)    GPA Standard 2377 and 2265. Seller shall determine the presence of
Hydrogen Sulfide (H2S) by use of GPA Standard 2377 - Test of Hydrogen Sulfide
and Carbon Dioxide in Gas Using Length of Stain Tubes. If necessary, the
concentration of H2S and total sulfur will be determined using one or more of
the following methods as is appropriate: gas chromatography, Gas Processors
Standard 2265 - Standard for Determination of Hydrogen Sulfide and Mercaptan
Sulfur in Gas (Cadmium Sulfate - Iodometric Titration Method) or any other
method that is mutually acceptable. If Hydrogen Sulfide or Carbon Dioxide are
detected by the above methods then Seller shall confirm the presence of Hydrogen
Sulfide or Carbon Dioxide in accordance with GPA Standard 2261-00 (Analysis for
Natural Gas and Similar Gaseous Mixtures by Gas Chromatography).
10.    Operating Procedures
a)    Notice. Prior to conducting operations for measurement, gauging, sampling
and analysis provided in this Exhibit A, the Party responsible for such
operations shall notify the appropriate representatives of the other Party,
allowing such representatives reasonable opportunity to be present for all
operations and computations; provided that the absence of the other Party's
representative after notification and opportunity to attend shall not prevent
any operations and computations from being performed.
b)    Independent Surveyor. At the request of either Party any measurement,
gauging, sampling and analysis shall be witnessed and verified by an independent
surveyor mutually agreed upon by Buyer and Seller. The results of such
surveyor's verifications shall be made available promptly to each Party.
c)    Preservation of Records. All records of measurement and the computed
results shall be preserved by the Party responsible for taking the same, or
causing the same to be taken, and made available to the other Party for a period
of not less than three (3) years after such measurement and computation.

A - 7

--------------------------------------------------------------------------------


11.    Quantities Delivered
a)    Calculation of MMBtu Quantities. The quantity of MMBtu delivered shall be
calculated by Seller and verified by Buyer. Either Party may, at its own
expense, require the measurements and calculations and/or their verification by
an independent surveyor, mutually agreed upon by the Parties. Consent to an
independent surveyor proposed by a Party shall not be unreasonably withheld by
the other Party.
b)    Determination of Gross Heating Value. All component values shall be in
accordance with the latest revision of GPA Standard 2145 SI (2009) - Physical
Constants for Hydrocarbons & Other Compounds of Interest to the Natural Gas
Industry and the latest revision of the reference standards therein. Standard
reference conditions for Hi component should be 15°C & 101.325 kPa.
c)    Determination of Volume of LNG Loaded.
(i)    The LNG volume in the tanks of the LNG Tanker before and after loading
(valves have to be closed) shall be determined by gauging on the basis of the
tank gauge tables provided for in Paragraph 6. During the period when
measurement is occurring, no LNG cargo, ballast, boil-off gas, fuel oil or other
cargo transfer activity will be carried out on the LNG Tanker. Measurements
shall first be made immediately before loading commences. Accordingly, after
connection of the loading arms, but prior to their cool-down, and immediately
before opening the manifold ESD valves of the LNG Tanker, the initial gauging
shall be conducted upon the confirmation of stoppage of all spray pumps and
compressors and shut-off of the gas master valve to the LNG Tanker's boilers or
any other gas consuming unit. The gas master valve to the LNG Tanker's boilers
or any other gas consuming unit shall remain closed until after the second
gauging, unless a regulatory change requires the consumption of gas during the
vessel loading operations and/or upon mutual agreement between all parties upon
which event the procedure for the measurement of gas consumed during loading
shall be calculated in accordance with Paragraph 12.4 of this Exhibit A. A
second gauging shall be made immediately after loading is completed.
Accordingly, the second gauging shall be conducted upon the confirmation of
shut-off of the manifold ESD valves, with transfer pumps off and allowing
sufficient time for the liquid level to stabilize. Measurements prior to loading
and after loading will be carried out based on the condition of the LNG Tanker's
lines upon arrival at berth. Since significant volumes of LNG may remain in the
LNG Tanker's manifold and crossover, gauging will be performed with these lines
in the same condition prior to loading and after loading. If the LNG Tanker's
manifold and crossover lines are empty (warm) when measurement is taken before
loading commences, they will be emptied prior to measurement following the
completion of loading. If the crossover lines are liquid filled (cold) when
measurement is taken before loading commences, they will remain full (cold)
until measurement is taken following the completion of loading. The volume of
LNG remaining in the tanks immediately before loading of the LNG Tanker shall be
subtracted from the volume immediately after loading and the resulting volume
shall be taken as the volume of the LNG delivered from the terminal to the LNG
Tanker.

A - 8

--------------------------------------------------------------------------------


The volume of LNG stated in cubic meters to the nearest zero point zero zero one
(0.001) cubic meter, shall be determined by using the tank gauge tables and by
applying the volume corrections set forth therein.
(ii)    Gas returned to the terminal and gas consumed by the LNG Tanker during
loading shall be taken into account to determine the volume loaded for Buyer's
account in accordance with the formula in Paragraph 12.4 of this Exhibit A -
MMBtu Calculation of the Quantity of LNG Loaded.
(iii)    If failure of the primary gauging and measuring devices of an LNG
Tanker should make it impossible to determine the LNG volume, the volume of LNG
loaded shall be determined by gauging the liquid level using the secondary
gauging and measurement devices. If an LNG Tanker is not so equipped, the volume
of LNG loaded shall be determined by gauging the liquid level in Seller's
onshore LNG storage tanks immediately before and after loading the LNG Tanker,
in line with the terminal procedures, and such volume shall have subtracted from
it an estimated LNG volume, agreed upon by the Parties, for boil-off from such
tanks during the loading of such LNG Tanker. Seller shall provide Buyer, or
cause Buyer to be provided with, a certified copy of tank gauge tables for each
onshore LNG tank which is to be used for this purpose, such tables to be
verified by a competent impartial authority.
12.    Calculations
The calculation procedures contained in this Paragraph 12 are generally in
accordance with the Institute of Petroleum Measurement Manual, Part XII, the
Static Measurement of Refrigerated Hydrocarbon Liquids, Section 1, IP 251/76.
d     =    density of LNG loaded at the prevailing composition and temperature
Tl in kg/m3, rounded to two (2) decimal places, calculated according to the
method specified in Paragraph 12.1 of this Exhibit A.
Hi    =    gross heating value (mass based) of component “i” in MJ/kg, in
accordance with Paragraph 12.6(a) of this Exhibit A.
Hm    =    gross heating value (mass based) of the LNG loaded in MJ/kg,
calculated in accordance with the method specified in Paragraph 12.3 of this
Exhibit A, rounded to four (4) decimal places.
Hv    =    gross heating value (volume based) of the LNG loaded in Btu/SCF,
calculated in accordance with the method specified in Paragraph 12.5 of this
Exhibit A.
K1    =     volume correction in m3/kmol, at temperature Tl, obtained by linear
interpolation from Paragraph 12.6(c) of this Exhibit A, rounded to six (6)
decimal places.
K2    =    volume correction in m3/kmol, at temperature Tl obtained by linear
interpolation from Paragraph 12.6(d) of this Exhibit A, rounded to six (6)
decimal places.

A - 9

--------------------------------------------------------------------------------


Mi    =    molecular mass of component “i” in kg/kmol, in accordance with
Paragraph 12.6(a) of this Exhibit A.
P     =    average absolute pressure of vapor in an LNG Tanker immediately
before loading, in millibars, rounded to a whole millibar.
Q    =    number of MMBtu contained in the LNG delivered, rounded to the nearest
ten (10) MMBtu.
Tl     =    average temperature of the liquid cargo in the LNG Tanker
immediately after loading, in degrees Celsius, rounded to one (1) decimal place.
Tv     =     average temperature of the vapor in an LNG Tanker immediately
before loading, in degrees Celsius, rounded to one (1) decimal place.
V    =    the volume of the liquid cargo loaded, in cubic meters, rounded to
three (3) decimal places.
Vh    =    the volume of the liquid cargo in an LNG Tanker immediately before
loading, in cubic meters, rounded to three (3) decimal places.
Vb    =    the volume of the liquid cargo in an LNG Tanker immediately after
loading, in cubic meters, rounded to three (3) decimal places.
Vi    =    molar volume of component “i” at temperature Tl, in m3/kmol, obtained
by linear interpolation from Paragraph 12.6(b) of this Exhibit A, rounded to six
(6) decimal places.
Xi    =    molar fraction of component “i” of the LNG samples taken from the
loading line, rounded to four (4) decimal places, determined by gas
chromatographic analysis.
Xm    =    the value of Xi for methane.
Xn    =    the value of Xi for nitrogen.
12.1     Density Calculation Formula
The density of the LNG loaded which is used in the MMBtu calculation in 12.4 of
this Exhibit A shall be calculated from the following formula derived from the
revised Klosek-McKinley method:
[formula1.jpg]
In the application of the above formula, no intermediate rounding shall be made
if the accuracy of “d” is thereby affected.

A - 10

--------------------------------------------------------------------------------


12.2    Calculation of Volume Delivered
The volume, in cubic meters, of each LNG cargo loaded shall be calculated by
using the following formula:
[formula2.jpg]
12.3     Calculation of Gross Heating Value (Mass Based)
The gross heating value (mass based), in MJ/kg, of each LNG cargo loaded shall
be calculated by using the following formula:
[formula3.jpg]
12.4    MMBtu Calculation of the Quantity of LNG Loaded
The number of MMBtu contained in the LNG loaded shall be calculated using the
following formula:
[formula4.jpg]
The derivation of the conversion factor 1/1055.12 in the formula in this
Paragraph for the conversion of MJ into MMBtu is obtained from GPA-2145:1994 and
IP-251:1976 as follows:
(a)    q(T,P) means the gross heating value (measured at temperature T and
pressure P), contained in a given quantity of gas;
(b)    q(60°F, 14.696 psia) in MJ = 1/1.00006 x q(15°C, 1013.25 millibar) in MJ;
(c)    1 MMBtu corresponds to 1055.06 MJ;
(d)    q(60°F, 14.696 psia) in MMBtu = 1/1055.06 x q(60°F, 14.696 psia) in MJ;
and
(e)    Combining (b) and (d) above yields:
q(60°F, 14.696 psia) in MMBtu = 1/1055.12 x q(15°C, 1013.25 millibar) in MJ.
Hence the number of MJ derived shall be divided by 1055.12 to obtain the number
of MMBtu for invoicing purposes.
QBOG
=    the quantity of boil off gas in MJ consumed by the LNG tanker during
loading, calculated as follows:

QBOG = (V2 x 55.575)

A - 11

--------------------------------------------------------------------------------


where:
V2
=    the quantity of natural gas consumed by the LNG tanker during loading (as
calculated pursuant to the below formula), stated in kg and rounded to the
nearest kg; and

55.575
=    the heating value of the vapor (assumed to be 100% of methane) stated in
MJ/kg at standard reference conditions (15˚C, 1.01325 bar) for both combustion &
metering references (tables below).

Quantity of Natural Gas Consumed by LNG Tanker (V2)
The quantity of natural gas consumed by the LNG tanker during loading shall be
computed by taking the initial and the final reading of Natural Gas Consumption
Meter on board the tanker (i.e. final reading of Natural Gas Consumption Meter
after completion of loading minus initial reading of Natural Gas Consumption
Meter before the start of loading) and is calculated by using the following
formula:
V2    =    Vf - Vi
where:
V2
=    the quantity of natural gas consumed by the LNG tanker during loading,
stated in kg;

Vf
=    the reading of Natural Gas Consumption Meter on board the tanker after the
completion of loading, stated in kg; and

Vi
=    the reading of Natural Gas Consumption Meter on board the tanker before the
start of loading, stated in kg.

12.5    Calculation of Gross Heating Value (Volume Based)
The calculation of the Gross Heating Value (volume based) in Btu/SCF shall be
derived from the same compositional analysis as is used for the purposes of
calculating the Gross Heating Value (mass based) Hm and the following formula
shall apply:
[formula5.jpg]
 
The derivation of the conversion factor 1.13285 for the conversion of MJ/kmol
into Btu/SCF is obtained as follows:
(a)    molar gross heating value = å (Xi x Mi x Hi) MJ/kmol;


(b)    1 kmol = 2.20462 lbmol;

A - 12

--------------------------------------------------------------------------------


(c)    1 lbmol = 379.482 SCF;
(d)    hence 1 kmol = 836.614 SCF; and
(e)    Hv = 1,000,000/ (1055.12 x 836.614) x å (Xi x Mi x Hi) Btu/SCF; or
Hv = 1.13285 x å (Xi x Mi x Hi) Btu/SCF


12.6    Data
(a)    Values    of Hi and Mi
Component
Hi (in MJ/kg)
Mi (in kg/kmol)
Methane
55.575
16.0425
Ethane
51.951
30.0690
Propane
50.369
44.0956
Iso-Butane
49.388
58.1222
N-Butane
49.546
58.1222
Iso-Pentane
48.950
72.1488
N-Pentane
49.045
72.1488
N-Hexane
48.715
86.1754
Nitrogen
0
28.0134
Carbon Dioxide
0
44.0095
Oxygen
0
31.9988



Source: GPA Publication 2145 Sl-2009: “Table of Physical Properties for
Hydrocarbons and Other Compounds of Interest to the Natural Gas Industry”.


(b)     Values of Vi (cubic meter/kmol)
Temperature
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
Methane
0.039579
0.038983
0.038419
0.038148
0.037884
0.037375
0.036890
Ethane
0.048805
0.048455
0.048111
0.047942
0.047774
0.047442
0.047116
Propane
0.063417
0.063045
0.062678
0.062497
0.062316
0.061957
0.061602
Iso-Butane
0.079374
0.078962
0.078554
0.078352
0.078151
0.077751
0.077356
N-Butane
0.077847
0.077456
0.077068
0.076876
0.076684
0.076303
0.075926
Iso-Pentane
0.092817
0.092377
0.091939
0.091721
0.091504
0.091071
0.090641
N-Pentane
0.092643
0.092217
0.091794
0.091583
0.091373
0.090953
0.090535
N-Hexane
0.106020
0.105570
0.105122
0.104899
0.104677
0.104236
0.103800
Nitrogen
0.055877
0.051921
0.048488
0.046995
0.045702
0.043543
0.041779
Carbon Diox
0.027950
0.027650
0.027300
0.027200
0.027000
0.026700
0.026400
Oxygen
0.03367
0.03275
0.03191
0.03151
0.03115
0.03045
0.02980



Source: National Bureau of Standards Interagency Report 77-867, Institute of
Petroleum IP251/76 for Oxygen.
Note:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied



A - 13

--------------------------------------------------------------------------------


(c)    Values of Volume Correction Factor, K1 (cubic meter/kmol)
Molecular Mass of Mixture
-150°C
#VALUE!
-158°C
-160°C
-162°C
-166°C
-170°C
16.0
(0.000012)
(0.000010)
(0.000009)
(0.000009)
(0.000008)
(0.000007)
(0.000007)
16.5
0.000135
0.000118
0.000106
0.000100
0.000094
0.000086
0.000078
17.0
0.000282
0.000245
0.000221
0.000209
0.000197
0.000179
0.000163
17.2
0.000337
0.000293
0.000261
0.000248
0.000235
0.000214
0.000195
17.4
0.000392
0.000342
0.000301
0.000287
0.000274
0.000250
0.000228
17.6
0.000447
0.000390
0.000342
0.000327
0.000312
0.000286
0.000260
17.8
0.000502
0.000438
0.000382
0.000366
0.000351
0.000321
0.000293
18.0
0.000557
0.000486
0.000422
0.000405
0.000389
0.000357
0.000325
18.2
0.000597
0.000526
0.000460
0.000441
0.000423
0.000385
0.000349
18.4
0.000637
0.000566
0.000499
0.000477
0.000456
0.000412
0.000373
18.6
0.000677
0.000605
0.000537
0.000513
0.000489
0.000440
0.000397
18.8
0.000717
0.000645
0.000575
0.000548
0.000523
0.000467
0.000421
19.0
0.000757
0.000685
0.000613
0.000584
0.000556
0.000494
0.000445
19.2
0.000800
0.000724
0.000649
0.000619
0.000589
0.000526
0.000474
19.4
0.000844
0.000763
0.000685
0.000653
0.000622
0.000558
0.000503
19.6
0.000888
0.000803
0.000721
0.000688
0.000655
0.000590
0.000532
19.8
0.000932
0.000842
0.000757
0.000722
0.000688
0.000622
0.000561
20.0
0.000976
0.000881
0.000793
0.000757
0.000721
0.000654
0.000590
25.0
0.001782
0.001619
0.001475
0.001407
0.001339
0.001220
0.001116
30.0
0.002238
0.002043
0.001867
0.001790
0.001714
0.001567
0.001435

Source: National Bureau of Standards Interagency Report 77-867.
Note 1:    Molecular mass of mixture equals å (Xi x Mi).
Note 2:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied.
(d)    Values of Volume Correction Factor, K2 (cubic meter/kmol)
Molecular Mass of Mixture
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
16.0
(0.000039)
(0.000031)
(0.000024)
(0.000021)
(0.000017)
(0.000012)
(0.000009)
16.5
0.000315
0.000269
0.000196
0.000178
0.000162
0.000131
0.000101
17.0
0.000669
0.000568
0.000416
0.000377
0.000341
0.000274
0.000210
17.2
0.000745
0.000630
0.000478
0.000436
0.000397
0.000318
0.000246
17.4
0.000821
0.000692
0.000540
0.000495
0.000452
0.000362
0.000282
17.6
0.000897
0.000754
0.000602
0.000554
0.000508
0.000406
0.000318
17.8
0.000973
0.000816
0.000664
0.000613
0.000564
0.000449
0.000354
18.0
0.001049
0.000878
0.000726
0.000672
0.000620
0.000493
0.000390
18.2
0.001116
0.000939
0.000772
0.000714
0.000658
0.000530
0.000425
18.4
0.001184
0.001000
0.000819
0.000756
0.000696
0.000567
0.000460
18.6
0.001252
0.001061
0.000865
0.000799
0.000735
0.000605
0.000496
18.8
0.001320
0.001121
0.000912
0.000841
0.000773
0.000642
0.000531
19.0
0.001388
0.001182
0.000958
0.000883
0.000811
0.000679
0.000566
19.2
0.001434
0.001222
0.000998
0.000920
0.000844
0.000708
0.000594
19.4
0.001480
0.001262
0.001038
0.000956
0.000876
0.000737
0.000623
19.6
0.001526
0.001302
0.001078
0.000992
0.000908
0.000765
0.000652
19.8
0.001573
0.001342
0.001118
0.001029
0.000941
0.000794
0.000681
20.0
0.001619
0.001382
0.001158
0.001065
0.000973
0.000823
0.000709
25.0
0.002734
0.002374
0.002014
0.001893
0.001777
0.001562
0.001383
30.0
0.003723
0.003230
0.002806
0.002631
0.002459
0.002172
0.001934




A - 14

--------------------------------------------------------------------------------


Source: National Bureau of Standards Interagency Report 77-867.
Note 1:    Molecular mass of mixture equals ∑ (Xi x Mi).
Note 2:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied.







A - 15

--------------------------------------------------------------------------------






Exhibit B
FORM OF PORT LIABILITY AGREEMENT




--------------------------------------------------------------------------------




EXHIBIT C
Form of Guaranty



A - 17

--------------------------------------------------------------------------------




Exhibit D
Second Amended and Restated LNG Terminal Use Agreement



A - 18

--------------------------------------------------------------------------------




Exhibit E
COOPERATION Agreement



A - 19

--------------------------------------------------------------------------------






Exhibit F
Transportation Precedent Agreement Firm Transportation Services



A - 20

--------------------------------------------------------------------------------




EXHIBIT G
TUG SERVICES AGREEMENT



A - 21

--------------------------------------------------------------------------------




EXHIBIT H
TUG CHARACTERISTICS



A - 22

--------------------------------------------------------------------------------




EXHIBIT I
ADDITIONAL TRAINS WINDOW-NARROWING MECHANISM
1.
Train 2 DFCD

The Day notified by Seller to Buyer on which Seller anticipates that Train 2
will become commercially operable shall be the “Nominated T2 DFCD”, which Day
shall be determined by taking into account development and construction
schedules, as set forth below:
a.
The period that begins on the first Day of the Month that follows the date that
is fifty-nine (59) Months after the Train 2 FID and ends one hundred eighty
(180) Days later shall be the “Train 2 First Window Period”.

b.
Seller shall notify Buyer at least one hundred twenty (120) Days prior to the
commencement of the Train 2 First Window Period of a ninety (90) Day period
falling within the Train 2 First Window Period (“Train 2 Second Window Period”)
during which the Nominated T2 DFCD shall occur, or, in the absence of
notification by Seller in accordance with this Section 1(b), the Train 2 Second
Window Period shall be deemed to be the last ninety (90) Days of the Train 2
First Window Period.

c.
Seller shall notify Buyer at least ninety (90) Days prior to the commencement of
the Train 2 Second Window Period of a sixty (60) Day period falling within the
Train 2 Second Window Period (“Train 2 Third Window Period”) during which the
Nominated T2 DFCD shall occur, or, in the absence of notification by Seller in
accordance with this Section 1(c), the Train 2 Third Window Period shall be
deemed to be the last sixty (60) Days of the Train 2 Second Window Period.

d.
Seller shall notify Buyer at least sixty (60) Days prior to the commencement of
the Train 2 Third Window Period of a thirty (30) Day period falling within the
Train 2 Third Window Period (“Train 2 Final Window Period”) during which the
Nominated T2 DFCD shall occur, or, in the absence of notification by Seller in
accordance with this Section 1(d), the Train 2 Final Window Period shall be
deemed to be the last thirty (30) Days of the Train 2 Third Window Period.

e.
Seller shall notify Buyer at least forty-five (45) Days prior to the
commencement of the Train 2 Final Window Period of the Day within the Train 2
Final Window Period which shall be the Nominated T2 DFCD, or, in the absence of
notification by Seller in accordance with this Section 1(e), the Nominated T2
DFCD shall be deemed to be the last Day of the Final Window Period.

f.
The Nominated T2 DFCD shall be the date so notified or deemed pursuant to this
Section 1, regardless of whether any LNG is scheduled for delivery to Buyer or
whether any LNG is in fact so delivered. Seller will provide non-binding good
faith estimates of the Nominated T2 DFCD from time to time as credible and
relevant information becomes available (but not less frequently than one (1)
update every six (6) Months). Each window period identified in this Section 1
may be extended, and the Nominated T2 DFCD may be deferred, on a Day-for-Day
basis, in the event of Force Majeure affecting Seller which delays Train 2
becoming commercially operable; provided that such extension or deferral shall
not exceed three hundred sixty-five (365) Days.




A - 23

--------------------------------------------------------------------------------




2.
Train 3 DFCD

The Day notified by Seller to Buyer on which Seller anticipates that Train 3
will become commercially operable shall be the “Nominated T3 DFCD”, which Day
shall be determined by taking into account development and construction
schedules, as set forth below:
a.
The period that begins on the first Day of the Month that follows the date that
is fifty-nine (59) Months after the Train 3 FID and ends one hundred eighty
(180) Days later shall be the “Train 3 First Window Period”.

b.
Seller shall notify Buyer at least one hundred twenty (120) Days prior to the
commencement of the Train 3 First Window Period of a ninety (90) Day period
falling within the Train 3 First Window Period (“Train 3 Second Window Period”)
during which the Nominated T3 DFCD shall occur, or, in the absence of
notification by Seller in accordance with this Section 2(b), the Train 3 Second
Window Period shall be deemed to be the last ninety (90) Days of the Train 3
First Window Period.

c.
Seller shall notify Buyer at least ninety (90) Days prior to the commencement of
the Train 3 Second Window Period of a sixty (60) Day period falling within the
Train 3 Second Window Period (“Train 3 Third Window Period”) during which the
Nominated T3 DFCD shall occur, or, in the absence of notification by Seller in
accordance with this Section 2(c), the Train 3 Third Window Period shall be
deemed to be the last sixty (60) Days of the Train 3 Second Window Period.

d.
Seller shall notify Buyer at least sixty (60) Days prior to the commencement of
the Train 3 Third Window Period of a thirty (30) Day period falling within the
Train 3 Third Window Period (“Train 3 Final Window Period”) during which the
Nominated T3 DFCD shall occur, or, in the absence of notification by Seller in
accordance with this Section 2(d), the Train 3 Final Window Period shall be
deemed to be the last thirty (30) Days of the Train 3 Third Window Period.

e.
Seller shall notify Buyer at least forty-five (45) Days prior to the
commencement of the Train 3 Final Window Period of the Day within the Train 3
Final Window Period which shall be the Nominated T3 DFCD, or, in the absence of
notification by Seller in accordance with this Section 2(e), the Nominated T3
DFCD shall be deemed to be the last Day of the Final Window Period.

f.
The Nominated T3 DFCD shall be the date so notified or deemed pursuant to this
Section 2, regardless of whether any LNG is scheduled for delivery to Buyer or
whether any LNG is in fact so delivered. Seller will provide non-binding good
faith estimates of the Nominated T3 DFCD from time to time as credible and
relevant information becomes available (but not less frequently than one (1)
update every six (6) Months). Each window period identified in this Section 2
may be extended, and the Nominated T3 DFCD may be deferred, on a Day-for-Day
basis, in the event of Force Majeure affecting Seller which delays Train 3
becoming commercially operable; provided that such extension or deferral shall
not exceed four hundred fifty-five (455) Days.


I -2

--------------------------------------------------------------------------------




3.
Train 4 DFCD

The Day notified by Seller to Buyer on which Seller anticipates that Train 4
will become commercially operable shall be the “Nominated T4 DFCD”, which Day
shall be determined by taking into account development and construction
schedules, as set forth below:
a.
The period that begins on the first Day of the Month that follows the date that
is sixty-eight (68) Months after the Train 4 FID and ends one hundred eighty
(180) Days later shall be the “Train 4 First Window Period”.

b.
Seller shall notify Buyer at least one hundred twenty (120) Days prior to the
commencement of the Train 4 First Window Period of a ninety (90) Day period
falling within the Train 4 First Window Period (“Train 4 Second Window Period”)
during which the Nominated T4 DFCD shall occur, or, in the absence of
notification by Seller in accordance with this Section 3(b), the Train 4 Second
Window Period shall be deemed to be the last ninety (90) Days of the Train 4
First Window Period.

c.
Seller shall notify Buyer at least ninety (90) Days prior to the commencement of
the Train 4 Second Window Period of a sixty (60) Day period falling within the
Train 4 Second Window Period (“Train 4 Third Window Period”) during which the
Nominated T4 DFCD shall occur, or, in the absence of notification by Seller in
accordance with this Section 3(c), the Train 4 Third Window Period shall be
deemed to be the last sixty (60) Days of the Train 4 Second Window Period.

d.
Seller shall notify Buyer at least sixty (60) Days prior to the commencement of
the Train 4 Third Window Period of a thirty (30) Day period falling within the
Train 4 Third Window Period (“Train 4 Final Window Period”) during which the
Nominated T4 DFCD shall occur, or, in the absence of notification by Seller in
accordance with this Section 3(d), the Train 4 Final Window Period shall be
deemed to be the last thirty (30) Days of the Train 4 Third Window Period.

e.
Seller shall notify Buyer at least forty-five (45) Days prior to the
commencement of the Train 4 Final Window Period of the Day within the Train 4
Final Window Period which shall be the Nominated T4 DFCD, or, in the absence of
notification by Seller in accordance with this Section 3(e), the Nominated T4
DFCD shall be deemed to be the last Day of the Final Window Period.

f.
The Nominated T4 DFCD shall be the date so notified or deemed pursuant to this
Section 3, regardless of whether any LNG is scheduled for delivery to Buyer or
whether any LNG is in fact so delivered. Seller will provide non-binding good
faith estimates of the Nominated T4 DFCD from time to time as credible and
relevant information becomes available (but not less frequently than one (1)
update every six (6) Months). Each window period identified in this Section 3
may be extended, and the Nominated T4 DFCD may be deferred, on a Day-for-Day
basis, in the event of Force Majeure affecting Seller which delays Train 4
becoming commercially operable; provided that such extension or deferral shall
not exceed four hundred fifty-five (455) Days.




I -3